Exhibit 10.01

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED SECURED CREDIT AGREEMENT

AMONG

PILGRIM’S PRIDE CORPORATION

TO-RICOS, LTD.

TO-RICOS DISTRIBUTION, LTD.,

as Borrowers

BANK OF MONTREAL,

as Agent

THE LENDERS FROM TIME TO TIME PARTIES HERETO

as Lenders

SUNTRUST BANKAS

Syndication Agent

AND

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

Dated as of February 8, 2007

 

--------------------------------------------------------------------------------

BMO CAPITAL MARKETS, As Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PILGRIM’S PRIDE CORPORATION

FOURTH AMENDED AND RESTATED SECURED CREDIT AGREEMENT

 

SECTION 1.      THE REVOLVING CREDIT    1

Section 1.1.

  

The Revolving Credit

   1

Section 1.2.

    

The Notes

   4

Section 1.3.

    

Interest Rates

   5

Section 1.4.

    

Conversion and Continuation of Revolving Credit Loans

   6

Section 1.5.

    

Letters of Credit

   6

Section 1.6.

    

Reimbursement Obligation

   7

Section 1.7.

    

Manner of Borrowing and Rate Selection

   8

Section 1.8.

    

Participation in L/Cs

   9

Section 1.9.

    

Capital Adequacy

   10

Section 1.10.

    

The Bond Letter of Credit

   10

Section 1.11.

    

Bond Reimbursement Obligation

   10

Section 1.12.

    

Participation in the Bond L/C

   10

Section 1.13.

    

Reductions and Reinstatements

   11

Section 1.14.

    

Liability of Harris

   11

Section 1.15.

    

Reliance by Harris

   11

Section 1.16.

    

Notice of Default

   12

Section 1.17.

    

Indemnification

   12

Section 1.18.

    

Documents and Reports

   12

Section 1.19.

    

Amendments

   13

Section 1.20.

    

Swing Loans

   13

Section 1.21.

    

Increase in Commitments

   15

Section 1.22.

    

Appointment of Company as Agent for Foreign Borrowers

   15 SECTION 2.      THE COMPETITIVE BID FACILITY    15

Section 2.1.

    

Amount and Term

   15

Section 2.2.

    

Competitive Bid Requests

   16

Section 2.3.

    

Submission of Competitive Bids

   16

Section 2.4.

    

Notice of Bids

   17

Section 2.5.

    

Acceptance or Rejection of Bids

   17

Section 2.6.

    

Notice of Acceptance or Rejection of Bid

   18

Section 2.7.

    

Restrictions on Bid Loans

   18

Section 2.8.

    

Minimum Amount

   18

Section 2.9.

    

The Notes

   18

Section 2.10.

    

Term of and Interest on Bid Loans

   18

Section 2.11.

    

Disbursement of Bid Loans

   18

Section 2.12.

    

Reliance on Telephonic Notices; Indemnity

   19

Section 2.13.

    

Telephonic Notice

   19

SECTION 3.

    

FEES, PREPAYMENTS, TERMINATIONS AND PLACE AND APPLICATION OF PAYMENTS.

   20

 

-i-



--------------------------------------------------------------------------------

Section 3.1.

    

Revolving Credit Commitment Fee

   20

Section 3.2.

    

Agent’s Fee

   20

Section 3.3.

    

Optional Prepayments

   20

Section 3.4.

    

Mandatory Prepayments - Borrowing Base

   21

Section 3.5.

    

Place and Application of Payments

   21

Section 3.6.

    

Commitment Terminations

   22

SECTION 4.

    

DEFINITIONS

   22

Section 4.1.

    

Certain Terms Defined

   22

Section 4.2.

    

Accounting Terms

   39

Section 4.3.

    

Interpretation

   39

SECTION 5.

    

REPRESENTATIONS AND WARRANTIES.

   39

Section 5.1.

    

Organization and Qualification

   39

Section 5.2.

    

Subsidiaries

   40

Section 5.3.

    

Financial Reports

   40

Section 5.4.

    

Litigation; Tax Returns; Approvals

   40

Section 5.5.

    

Regulation U; Use of Proceeds

   40

Section 5.6.

    

No Default

   41

Section 5.7.

    

ERISA

   41

Section 5.8.

    

Security Interests and Debt

   41

Section 5.9.

    

Accurate Information

   41

Section 5.10.

    

Environmental Matters

   41

Section 5.11.

    

Enforceability

   42

Section 5.12.

    

Restrictive Agreements

   42

Section 5.13.

    

Labor Disputes

   42

Section 5.14.

    

No Violation of Law

   43

Section 5.15.

    

No Default Under Other Agreements

   43

Section 5.16.

    

Status Under Certain Laws

   43

Section 5.17.

    

Federal Food Security Act

   43

Section 5.18.

    

Fair Labor Standards Act

   44

Section 5.19.

    

Organization and Qualification of the Guarantor

   44

SECTION 6.

    

CONDITIONS PRECEDENT

   44

Section 6.1.

    

General

   44

Section 6.2.

    

Each Extension of Credit

   44

Section 6.3.

    

Conditions to Effectiveness of Restatement

   45

SECTION 7.

    

COVENANTS

   47

Section 7.1.

    

Maintenance

   47

Section 7.2.

    

Taxes

   47

Section 7.3.

    

Maintenance of Insurance

   47

Section 7.4.

    

Financial Reports

   47

Section 7.5.

    

Inspection and Reviews

   49

 

-ii-



--------------------------------------------------------------------------------

Section 7.6.

  

Consolidation and Merger

   49

Section 7.7.

  

Transactions with Affiliates

   50

Section 7.8.

  

Leverage Ratio

   50

Section 7.9.

  

Tangible Net Worth

   50

Section 7.10.

  

Current Ratio

   50

Section 7.11.

  

Net Tangible Assets to Total Liabilities

   50

Section 7.12.

  

Fixed Charge Coverage Ratio

   50

Section 7.13.

  

Minimum Net Working Capital

   50

Section 7.14.

  

Dividends and Certain Other Restricted Payments

   51

Section 7.15.

  

Liens

   51

Section 7.16.

  

Borrowings and Guaranties

   53

Section 7.17.

  

Investments, Loans and Advances

   56

Section 7.18.

  

Sale of Property

   59

Section 7.19.

  

Notice of Suit, Adverse Change in Business or Default

   59

Section 7.20.

  

ERISA

   59

Section 7.21.

  

Use of Loan Proceeds

   60

Section 7.22.

  

Conduct of Business and Maintenance of Existence

   60

Section 7.23.

  

Additional Information

   60

Section 7.24.

  

Supplemental Performance

   60

Section 7.25.

  

Compliance with Laws, etc

   60

Section 7.26.

  

Environmental Covenant

   61

Section 7.27.

  

Encumbrance of Domestic Chicken Inventory

   61

Section 7.28.

  

Guaranty Fees

   62

Section 7.29.

  

Leases

   62

Section 7.30.

  

Amendments to Subordinated Debt Documents

   62

Section 7.31.

  

No Changes in Fiscal Year

   62

SECTION 8.

  

EVENTS OF DEFAULT AND REMEDIES.

   62

Section 8.1.

  

Definitions

   62

Section 8.2.

  

Remedies for Non-Bankruptcy Defaults

   64

Section 8.3.

  

Remedies for Bankruptcy Defaults

   65

Section 8.4.

  

L/Cs

   65

Section 8.5.

  

Remedies under the Bond Documents

   65

SECTION 9.

  

CHANGE IN CIRCUMSTANCES REGARDING FIXED RATE LOANS

   65

Section 9.1.

  

Change of Law

   65

Section 9.2.

  

Unavailability of Deposits or Inability to Ascertain the Adjusted Eurodollar
Rate

   66

Section 9.3.

  

Taxes and Increased Costs

   66

Section 9.4.

  

Funding Indemnity

   67

Section 9.5.

  

Lending Branch

   67

Section 9.6.

  

Discretion of Bank as to Manner of Funding

   67

SECTION 10.

  

THE AGENT

   68

Section 10.1.

  

Appointment of Agent

   68

 

-iii-



--------------------------------------------------------------------------------

Section 10.2.

    

Powers

   68

Section 10.3.

    

General Immunity

   68

Section 10.4.

    

No Responsibility for Loans, Recitals, etc

   68

Section 10.5.

    

Right to Indemnity

   68

Section 10.6.

    

Action Upon Instructions of Banks

   69

Section 10.7.

    

Employment of Agents and Counsel

   69

Section 10.8.

    

Reliance on Documents; Counsel

   69

Section 10.9.

    

May Treat Payee as Owner

   69

Section 10.10.

    

Agent’s Reimbursement

   69

Section 10.11.

    

Rights as a Lender

   69

Section 10.12.

    

Bank Credit Decision

   70

Section 10.13.

    

Resignation of Agent

   70

Section 10.14.

    

Duration of Agency

   70

Section 10.15.

    

Hedging Liability Arrangement

   70

Section 10.16.

    

Designation of Additional Agents

   71

Section 10.17.

    

Authorization to Release or Subordinate or Limit Liens

   71

SECTION 11.

    

MISCELLANEOUS

   71

Section 11.1.

    

Amendments and Waivers

   71

Section 11.2.

    

Waiver of Rights

   72

Section 11.3.

    

Several Obligations

   72

Section 11.4.

    

Non-Business Day

   72

Section 11.5.

    

Survival of Indemnities

   73

Section 11.6.

    

Documentary Taxes

   73

Section 11.7.

    

Representations

   73

Section 11.8.

    

Notices

   73

Section 11.9.

    

Costs and Expenses; Indemnity

   74

Section 11.10.

    

Counterparts

   74

Section 11.11.

    

Successors and Assigns

   74

Section 11.12.

    

No Joint Venture

   74

Section 11.13.

    

Severability

   75

Section 11.14.

    

Table of Contents and Headings

   75

Section 11.15.

    

Participants

   75

Section 11.16.

    

Assignments

   75

Section 11.17.

    

Sharing of Payments

   78

Section 11.18.

    

Replacement of Holdout Bank

   78

Section 11.19.

    

Withholding Taxes

   79

Section 11.20.

    

Jurisdiction; Venue; Waiver of Jury Trial

   80

Section 11.21.

    

Lawful Rate

   81

Section 11.22.

    

Governing Law

   81

Section 11.23.

    

Limitation of Liability

   82

Section 11.24.

    

Nonliability of Lenders

   82

Section 11.25.

    

No Oral Agreements

   82

Section 11.26.

    

Amendment and Restatement

   82

Section 11.27.

    

USA Patriot Act

   82

 

-iv-



--------------------------------------------------------------------------------

Signature Page

   S-1

Exhibit A-1

  

Secured Revolving Credit Note of the Company

Exhibit A-2

  

Secured Revolving Credit Note of the Foreign Borrowers

Exhibit A-3

  

Swing Note

Exhibit B

  

Intentionally Omitted

Exhibit C

  

Environmental Disclosure

Exhibit D

  

Permitted Liens

Exhibit E-1

  

Form of Legal Opinion of Counsel to the Company

Exhibit E-2

  

Form of Legal Opinion of Bermuda Counsel to the Foreign Borrowers

Exhibit E-3

  

Form of Legal Opinion of Puerto Rico Counsel to the Foreign Borrowers

Exhibit F

  

Compliance Certificate

Exhibit G

  

Borrowing Base Certificate

Exhibit H

  

Subsidiaries

Exhibit I

  

Assignment Agreement

Exhibit J

  

Labor Disputes

Exhibit K

  

Existing Investments

Exhibit L

  

Competitive Bid Request Confirmation

Exhibit M

  

Confirmation of Notice of Competitive Bid Request

Exhibit N

  

Confirmation of Competitive Bid

Exhibit O

  

Commitment Amount Increase Request

Schedule 1

  

Revolving Credit Commitments

Schedule 2

  

L/C Issuers

Schedule 7.16

  

Existing Indebtedness

Schedule 7.17

  

Corporate Cash Investment Policy

 

-v-



--------------------------------------------------------------------------------

PILGRIM’S PRIDE CORPORATION

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amended and Restated Credit Agreement is entered into as of
February 8, 2007, by and among PILGRIM’S PRIDE CORPORATION, a Delaware
corporation (the “Company”), TO-RICOS, LTD., a Bermuda company (“To-Ricos”),
TO-RICOS DISTRIBUTION, LTD., a Bermuda company (“To-Ricos Distribution”; and
together with To-Ricos, the “Foreign Borrowers”; the Company and the Foreign
Borrowers collectively, the “Borrowers” and individually, a “Borrower”), the
several financial institutions from time to time party to this Agreement, as
Banks, BANK OF MONTREAL, CHICAGO BRANCH (“BMO”), as Agent as provided herein,
SunTrust Bank, as Syndication Agent, U.S. Bank National Association and Wells
Fargo Bank National Association, as Co-Documentation Agents, and BMO CAPITAL
MARKETS, as Lead Arranger. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 4.1
hereof.

PRELIMINARY STATEMENT

A. The Company, the Banks from time to time party thereto and Harris, as Agent
are currently party to that certain Third Amended and Restated Credit Agreement
dated as of April 7, 2004 (as amended, the “Original Credit Agreement”). Harris
has given notice of its intention to resign as Agent and the parties have agreed
to substitute Bank of Montreal, Chicago Branch, for Harris as Agent and, in
connection therewith, to replace Harris as a Bank with BMO Capital Markets
Financing, Inc. The Company hereby requests that the Foreign Borrowers be
allowed to avail themselves of the Revolving Credit (subject to certain
limitations as set forth herein) and that certain other amendments be made to
the Original Credit Agreement and, for the sake of clarity and convenience, that
the Original Credit Agreement be restated as so amended.

B. On the date hereof, Regions Bank and CoBank, ACB, in addition to Harris
(collectively, the “Departing Banks”) will assign all of their loans and
commitments to certain other Banks hereunder, but Harris shall remain a party to
this Agreement in its capacity as the Bond L/C Issuer and as an L/C Issuer.

NOW, THEREFORE, in consideration of the recital set forth above, which by this
reference is incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the Company, the Banks and
the Agent hereby agree that upon satisfaction of the conditions precedent set
forth in Section 6.3 hereof, the Original Credit Agreement and all of the
Exhibits and Schedules thereto shall be amended and as so amended shall be
restated in their entirety (but shall not constitute a novation) to read as
follows:

SECTION 1. THE REVOLVING CREDIT.

Section 1.1. The Revolving Credit. (a) Subject to all of the terms and
conditions hereof, the Banks agree, severally and not jointly, to extend a
Revolving Credit to the Borrowers which



--------------------------------------------------------------------------------

may be utilized (i) by the Borrowers in the form of loans (individually a
“Revolving Credit Loan” and collectively the “Revolving Credit Loans”), and
(ii) by the Company in the form of Swing Loans (as hereinafter defined), and
L/Cs (as hereinafter defined). The Banks shall not be required to fund a Loan or
issue a L/C hereunder, which when added with the aggregate principal amount of
all Revolving Credit Loans under the Revolving Credit plus the aggregate
principal amount of all Bid Loans (as hereinafter defined) outstanding under
this Agreement plus the aggregate amount of Swing Loans outstanding under the
Swing Line, plus the amount available for drawing under all L/Cs and the
aggregate principal amount of all unpaid Reimbursement Obligations (as
hereinafter defined) outstanding plus the Bond L/C Exposure (as hereinafter
defined), would exceed the lesser of (i) the sum of the Banks’ Revolving Credit
Commitments (as hereinafter defined) in effect from time to time during the term
of this Agreement (as hereinafter defined) and the Bond L/C Exposure or (ii) the
Borrowing Base as determined on the basis of the most recent Borrowing Base
Certificate. The Banks shall not be required to fund a Loan to the Foreign
Borrowers hereunder, which when added to the aggregate outstanding principal
amount of Revolving Credit Loans borrowed by the Foreign Borrowers, would exceed
$25,000,000. The Revolving Credit shall be available to the Borrowers, and may
be availed of by the Borrowers from time to time, be repaid (subject to the
restrictions on prepayment set forth herein) and used again, during the period
from the date hereof to and including February 8, 2013 (the “Termination Date”).

(b) At any time not earlier than 120 days prior to, nor later than 60 days prior
to, the date that is two years before the Termination Date then in effect (the
“Anniversary Date”), the Company may request that the Banks extend the then
scheduled Termination Date to the date one year from such Termination Date. If
such request is made by the Company each Bank shall inform the Agent of its
willingness to extend the Termination Date no later than 20 days prior to such
Anniversary Date. Any Bank’s failure to respond by such date shall indicate its
unwillingness to agree to such requested extension, and all Banks must approve
any requested extension. At any time more than 15 days before such Anniversary
Date the Banks may propose, by written notice to the Company, an extension of
this Agreement to such later date on such terms and conditions as the Banks may
then require. If the extension of this Agreement to such later date is
acceptable to the Company on the terms and conditions proposed by the Banks, the
Company shall notify the Banks of its acceptance of such terms and conditions no
later than the Anniversary Date, and such later date will become the Termination
Date hereunder and this Agreement shall otherwise be amended in the manner
described in the Banks’ notice proposing the extension of this Agreement upon
the Agent’s receipt of (i) an amendment to this Agreement signed by the Company,
the Foreign Borrowers, if applicable, and all of the Banks, (ii) resolutions of
the Company’s Board of Directors and the Board of Directors of each Foreign
Borrower, if applicable, authorizing such extension and (iii) an opinion of
counsel to the Company equivalent in form and substance to the form of opinion
attached hereto as Exhibit E-1 and otherwise acceptable to the Banks and
opinions of counsel to the Foreign Borrowers equivalent in form and substance to
the forms attached hereto as Exhibits E-2 and E-3, if applicable.

(c) The respective Revolving Credit Commitment which each Bank by its acceptance
hereof severally agrees to make available to the Borrowers is set forth opposite
such Bank’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or

 

-2-



--------------------------------------------------------------------------------

modified at any time or from time to time pursuant to the terms hereof. Each
Bank’s Revolving Credit Commitment shall be reduced from time to time by the
aggregate outstanding principal amount of all Bid Loans made by such Bank, and
shall be increased (but in no event above the amount set forth on Schedule 1
attached hereto for each Bank) by the aggregate principal amount of each
principal repayment of such Bid Loans made from time to time.

(d) Loans under the Revolving Credit may be Eurodollar Loans or Domestic Rate
Loans. All Loans under the Revolving Credit shall be made from each Bank in
proportion to its respective Commitment Percentage. Each Domestic Rate Loan
shall be in an amount not less than $1,000,000 or such greater amount which is
an integral multiple of $500,000 and each Eurodollar Loan shall be in an amount
not less than $2,000,000 or such greater amount which is an integral multiple of
$1,000,000. Without the Agent’s consent, there shall not be more than ten
(10) Eurodollar Loans outstanding hereunder at any one time.

(e) Each Borrower agrees that it is jointly and severally liable for all
indebtedness, obligations and liabilities of each Foreign Borrower under this
Agreement and the other Loan Documents to which any Foreign Borrower is a party.
Each Borrower further acknowledges and agrees that its joint and several
liability on the Revolving Notes and on all other indebtedness, obligations and
liabilities owed by any Foreign Borrower or Foreign Borrowers under this
Agreement and the other Loan Documents to which any Foreign Borrower is a party
is absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever by the Banks of the Agent, and
without limiting the generality of the foregoing, each Borrower’s joint and
several liability on the Revolving Notes executed by the Foreign Borrowers and
under this Agreement shall not be impaired by any acceptance by the Banks of any
other security for or guarantors upon the Notes, Reimbursement Obligations or
any other indebtedness, obligations and liabilities under this Agreement or by
any failure, neglect or omission on the Banks’ or the Agent’s part to resort to
any one or all of the Borrowers for payment of the Revolving Notes,
Reimbursement Obligations or the indebtedness, obligations and liabilities under
this Agreement or to realize upon or protect any collateral security therefor.
Each Borrower’s joint and several liability on the indebtedness, obligations and
liabilities of each Foreign Borrower under this Agreement and the other Loan
Documents to which any Foreign Borrower is a party shall not in any manner be
impaired or affected by who receives or uses the proceeds of the loans evidenced
by the Revolving Notes executed by the Foreign Borrowers or for what purposes
such proceeds are used, and each Borrower waives notice of borrowing requests
issued by, and loans made to, other Borrowers. Such joint and several liability
of each Borrower shall also not be impaired or affected by any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification or disposition of
any collateral security for the Revolving Notes, Reimbursement Obligations or
indebtedness, obligations and liabilities under this Agreement or of any
guaranty thereof. In order to enforce payment of the Revolving Notes,
Reimbursement Obligations and the Borrowers’ indebtedness, obligations and
liabilities under the Loan Documents, foreclose or otherwise realize on any
collateral security therefor, and to exercise the rights granted to the Agent
hereunder and thereunder and under applicable law, the Agent shall be under no
obligation at any time to first resort to any collateral security, property,
liens or any other rights or remedies whatsoever, and the Banks shall have the
right to enforce the Revolving Notes, Reimbursement Obligations and the
Borrowers’ indebtedness, obligations and liabilities under

 

-3-



--------------------------------------------------------------------------------

the Loan Documents irrespective of whether or not other proceedings or steps are
pending seeking resort to or realization upon or from any of the foregoing. By
its acceptance below, each Borrower hereby expressly waives and surrenders any
defense to its joint and several liability on the indebtedness, obligations and
liabilities of each Foreign Borrower under this Agreement and the other Loan
Documents to which any Foreign Borrower is a party based upon any of the
foregoing. In furtherance thereof, each Borrower agrees that wherever in this
Agreement it is provided that a Foreign Borrower is liable for a payment such
obligation is the joint and several obligation of each Borrower.

(f) For the avoidance of doubt it is acknowledged and agreed that the Foreign
Borrowers have no liability for any Revolving Credit Loans made by any Bank to
the Company hereunder, any Reimbursement Obligations or any other indebtedness,
obligations and liabilities of the Company under this Agreement or the other
Loan Documents.

Section 1.2. The Notes. All Revolving Credit Loans made by each Bank to the
Company hereunder shall be evidenced by a single Secured Revolving Credit Note
of the Company substantially in the form of Exhibit A-1 hereto payable to the
order of such Bank and all Revolving Credit Loans made by each Bank to a Foreign
Borrower hereunder shall be evidenced by a single Secured Revolving Credit Note
of the Borrowers substantially in the form of Exhibit A-2 hereto payable to the
order of such Bank (individually, a “Revolving Note” and together, the
“Revolving Notes”). The aggregate principal amount of indebtedness evidenced by
such Revolving Note at any time shall be, and the same is to be determined by,
the aggregate principal amount of all Revolving Credit Loans and Bid Loans made
by such Bank to the Company or the Foreign Borrowers, as the case may be,
pursuant hereto on or prior to the date of determination less the aggregate
amount of principal repayments on such Revolving Credit Loans and Bid Loans
received by or on behalf of such Bank on or prior to such date of determination.
Each Revolving Note shall be dated as of the execution date of this Agreement,
and shall be expressed to mature on the Termination Date and to bear interest as
provided in Section 1.3 hereof. Each Bank shall record on its books or records
or on a schedule to its Revolving Note the amount of each Revolving Credit Loan
and Bid Loan made by it hereunder, whether each Revolving Credit Loan is a
Domestic Rate Loan or Eurodollar Loan, and, with respect to Eurodollar Loans and
Bid Loans, the interest rate and Interest Period applicable thereto, and all
payments of principal and interest and the principal balance from time to time
outstanding, provided that prior to any transfer of such Revolving Note all such
amounts shall be recorded on a schedule to such Revolving Note. The record
thereof, whether shown on such books or records or on the schedule to the
Revolving Note, shall be prima facie evidence as to all such amounts; provided,
however, that the failure of any Bank to record or any mistake in recording any
of the foregoing shall not limit or otherwise affect the obligation of the
Borrowers to repay all Revolving Credit Loans and Bid Loans made hereunder
together with accrued interest thereon. Upon the request of any Bank, the
Borrowers will furnish a new Revolving Note to such Bank to replace its
outstanding Revolving Note or Revolving Notes and at such time the first
notation appearing on the schedule on the reverse side of, or attached to, such
Revolving Note shall set forth the aggregate unpaid principal amount of
Revolving Credit Loans and Bid Loans then outstanding from such Bank, and, with
respect to each Fixed Rate Loan, the interest rate and Interest Period
applicable thereto. Such Bank will cancel the outstanding Revolving Note upon
receipt of the new Revolving Note.

 

-4-



--------------------------------------------------------------------------------

Section 1.3. Interest Rates. (a) Domestic Rate Loans. Each Domestic Rate Loan
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is made until maturity (whether by acceleration,
upon prepayment or otherwise) at a rate per annum equal to the lesser of (i) the
Highest Lawful Rate and (ii) the sum of the Applicable Margin plus the Domestic
Rate from time to time in effect, payable quarterly in arrears on the last day
of each calendar quarter, commencing on the first of such dates occurring after
the date hereof and at maturity (whether by acceleration, upon prepayment or
otherwise).

(b) Eurodollar Loans. Each Eurodollar Loan under the Revolving Credit shall bear
interest (computed on the basis of a year of 360 days and actual days elapsed)
on the unpaid principal amount thereof from the date such Loan is made until the
last day of the Interest Period applicable thereto or, if earlier, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
lesser of (i) the Highest Lawful Rate and (ii) the sum of the Applicable Margin
plus the Adjusted Eurodollar Rate, payable on the last day of each Interest
Period applicable thereto and at maturity (whether by acceleration or otherwise)
and, with respect to Eurodollar Loans with an Interest Period in excess of three
months, on the date occurring every three months from the first day of the
Interest Period applicable thereto.

(c) Default Rate. During the existence of an Event of Default all Loans and
Reimbursement Obligations shall bear interest, and the L/C Fee relating to each
outstanding L/C shall be payable, from the date of such Event of Default until
paid in full at a rate per annum (computed on the basis of a year of 360 days
and actual days elapsed) equal to:

(i) for any Domestic Rate Loan or any Swing Loan bearing interest based on the
Domestic Rate, the sum of 2.0% plus the Applicable Margin plus the Domestic Rate
from time to time in effect;

(ii) for any Eurodollar Loan, any Bid Loan or any Swing Loan bearing interest at
a Quoted Rate, the sum of 2.0% plus the rate of interest in effect thereon at
the time of such default until the end of the Interest Period applicable thereto
and, thereafter, at a rate per annum equal to the sum of 2.0% plus the
Applicable Margin for Domestic Rate Loans plus the Domestic Rate from time to
time in effect;

(iii) for any Reimbursement Obligation, the sum of 2.0% plus the Applicable
Margin plus the Domestic Rate from time to time in effect; and

(iv) for any L/C, the sum of 2.0% plus the L/C Fee due under Section 2.1 with
respect to such L/C;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Agent, acting at the
request or with the consent of the Required Banks, with written notice to the
Borrower. While any Event of Default exists or after acceleration, interest
shall be paid on demand of the Agent at the request or with the consent of the
Required Banks.

 

-5-



--------------------------------------------------------------------------------

Section 1.4. Conversion and Continuation of Revolving Credit Loans. (a) Provided
that no Event of Default or Potential Default has occurred and is continuing,
the Borrowers shall have the right, subject to the other terms and conditions of
this Agreement, to continue in whole or in part (but, if in part, in the minimum
amount specified for Eurodollar Loans in Section 1.1 hereof) any Eurodollar Loan
made under the Revolving Credit from any current Interest Period into a
subsequent Interest Period, provided that the Company shall give the Agent
notice of the continuation of any such Loan as provided in Section 1.7 hereof.

(b) In the event that the Borrowers fail to give notice pursuant to Section 1.7
hereof of the continuation of any Eurodollar Loan under the Revolving Credit or
fails to specify the Interest Period applicable thereto, or an Event of Default
or Potential Default has occurred and is continuing at the time any such Loan is
to be continued hereunder, then such Loan shall be automatically converted as
(and the Borrowers shall be deemed to have given notice requesting) a Domestic
Rate Loan, subject to Sections 1.7(b), 8.2 and 8.3 hereof, unless paid in full
on the last day of the then applicable Interest Period.

(c) Provided that no Event of Default or Potential Default has occurred and is
continuing, the Borrowers shall have the right, subject to the terms and
conditions of this Agreement, to convert Revolving Credit Loans of one type (in
whole or in part) into Revolving Credit Loans of another type from time to time
provided that: (i) the Borrowers shall give the Agent notice of each such
conversion as provided in Section 1.7 hereof, (ii) the principal amount of any
Revolving Credit Loan converted hereunder shall be in an amount not less than
the minimum amount specified for the type of Revolving Credit Loan in
Section 1.1 hereof, (iii) after giving effect to any such conversion in part,
the principal amount of any Eurodollar Loan under the Revolving Credit then
outstanding shall not be less than the minimum amount specified for the type of
Loan in Section 1.1 hereof, (iv) any conversion of a Revolving Credit Loan
hereunder shall only be made on a Business Day, and (v) any Eurodollar Loan may
be converted only on the last day of the Interest Period then applicable
thereto.

Section 1.5. Letters of Credit. (a) Subject to all the terms and conditions
hereof, satisfaction of all conditions precedent to borrowing under this
Agreement and so long as no Potential Default or Event of Default is in
existence, at the Company’s request the L/C Issuers may in their discretion
issue letters of credit (an “L/C” and collectively the “L/Cs”) for the account
of the Company subject to availability under the Revolving Credit, and the Banks
hereby agree to participate therein as more fully described in Section 1.8
hereof. Each L/C shall be issued pursuant to an Application for Letter of Credit
(the “L/C Agreement”) in a form reasonably acceptable to the Company and the
applicable L/C Issuer. The L/Cs shall consist of standby and commercial letters
of credit. Each L/C shall have an expiry date not more than one year (or
thirteen months in the case of an L/C issued in support of a Tax Bond) from the
date of issuance thereof (but in no event later than the Termination Date). The
amount available to be drawn under each L/C issued pursuant hereto shall be
deducted from the credit otherwise available under the Revolving Credit. In
consideration of the issuance of L/Cs the Company agrees to pay each L/C Issuer
a fee (the “L/C Fee”) in the amount per annum equal to the Applicable Margin for
Eurodollar Loans (computed on the basis of a 360 day year and actual days
elapsed) of the face amount of each L/C issued by such L/C Issuer hereunder. In
addition the Company shall pay each L/C Issuer for its own account a fronting
fee (the “L/C Fronting

 

-6-



--------------------------------------------------------------------------------

Fee”) in an amount equal to one-eighth of one percent (0.125%) of the stated
amount of each L/C issued by such L/C Issuer hereunder. The Company shall also
pay each L/C Issuer such drawing, negotiation, amendment and other
administrative fees in connection with each L/C as may be generally established
by such L/C Issuer from time to time for letters of credit issued by it (the
“L/C Administrative Fees”). All L/C Fees shall be payable quarterly in arrears
on the last day of each calendar quarter and on the Termination Date, and all
L/C Administrative Fees and L/C Fronting Fees shall be payable on the date of
issuance of each L/C hereunder and on the date of each extension, if any, of the
expiry date of each L/C.

(b) The Banks shall, ratably in accordance with their respective Commitment
Percentages, indemnify each L/C Issuer (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such L/C Issuer’s gross negligence or willful misconduct) that such L/C
Issuer may suffer or incur in connection with any L/C issued by it. The
obligations of the Banks under this Section 1.5(b) and all other parts of this
Section 1.5 shall survive termination of this Agreement and of all L/C
Agreements, and all drafts or other documents presented in connection with
drawings thereunder.

(c) Each L/C Issuer shall give prompt telecopy notice to the Agent of each
issuance of, or amendment to, an L/C by it specifying the effective date of the
L/C or amendment, the amount, the beneficiary, and the expiration date of the
L/C, in each case as established originally or through the relevant amendment,
as applicable.

(d) The Agent shall give prompt telecopy notice to each Bank of each issuance
of, or amendment to, an L/C of which it has received notice pursuant to
subsection (c) above specifying the effective date of the L/C or amendment, the
amount, the beneficiary, and the expiration date of the L/C, in each case as
established originally or through the relevant amendment, as applicable, each
Bank’s pro rata participation in such L/C and whether the Agent has classified
the L/C as a commercial, performance, or financial letter of credit for
regulatory reporting purposes.

(e) All letters of credit issued, or deemed to have been issued, under the
Original Credit Agreement, in each case as shown on the Agent’s records, shall
be deemed to have been issued and outstanding under this Agreement.

Section 1.6. Reimbursement Obligation. The Company is obligated, and hereby
unconditionally agrees, to pay in immediately available funds to the Agent for
the account of the L/C Issuers and the Banks who are participating in L/Cs
pursuant to Section 1.8 hereof the face amount of each draft drawn and presented
under an L/C issued by an L/C Issuer hereunder not later than 11:00 a.m.
(Chicago Time) on the date such draft is presented for payment to such L/C
Issuer (the obligation of the Company under this Section 1.7 with respect to any
L/C is a “Reimbursement Obligation”). If at any time the Company fails to pay
any Reimbursement Obligation when due, the Company shall be deemed to have
automatically requested a Domestic Rate Loan from the Banks hereunder, as of the
maturity date of such Reimbursement Obligation, the proceeds of which Loan shall
be used to repay such Reimbursement Obligation. Such Loan shall only be made if
no Potential Default or Event of Default shall exist and upon approval by

 

-7-



--------------------------------------------------------------------------------

all of the Banks, and shall be subject to availability under the Revolving
Credit. If such Loan is not made by the Banks for any reason, the unpaid amount
of such Reimbursement Obligation shall be due and payable to the Agent for the
pro rata benefit of the Banks upon demand and shall bear interest at the rate of
interest specified in Section 1.3(c)(iii) hereof.

Section 1.7. Manner of Borrowing and Rate Selection. (a) The Borrowers shall
give telephonic, telex or telecopy notice to the Agent (which notice, if
telephonic, shall be promptly confirmed in writing) no later than (i) 11:00 a.m.
(Chicago time) on the date the Banks are requested to make each Domestic Rate
Loan, and (ii) 11:00 a.m. (Chicago time) on the date at least three (3) Business
Days prior to the date of (A) each Eurodollar Loan which the Banks are requested
to make or continue, and (B) the conversion of any Domestic Rate Loan into a
Eurodollar Loan. Each such notice shall specify the date of the Revolving Credit
Loan requested (which shall be a Business Day), the amount of such Revolving
Credit Loan, whether the Revolving Credit Loan is to be made available by means
of a Domestic Rate Loan or Eurodollar Loan and, with respect to Eurodollar
Loans, the Interest Period applicable thereto; provided, that in no event shall
the principal amount of any requested Revolving Credit Loan plus the aggregate
principal or face amount, as appropriate, of all Loans, L/Cs, and unpaid
Reimbursement Obligations outstanding hereunder exceed the amounts specified in
Section 1.1 hereof. The Borrowers agree that the Agent may rely on any such
telephonic, telex or telecopy notice given by any person who the Agent believes
is authorized to give such notice without the necessity of independent
investigation and in the event any notice by such means conflicts with the
written confirmation, such notice shall govern if any Bank has acted in reliance
thereon. The Agent shall, no later than 12:30 p.m. (Chicago time) on the day any
such notice is received by it, give telephonic, telex or telecopy (if
telephonic, to be confirmed in writing within one Business Day) notice of the
receipt of notice from the Borrowers hereunder to each of the Banks, and, if
such notice requests the Banks to make, continue or convert any Eurodollar
Loans, the Agent shall confirm to the Borrowers by telephonic, telex or telecopy
means, which confirmation shall be conclusive and binding on the Borrowers in
the absence of manifest error, the Interest Period and the interest rate
applicable thereto promptly after such rate is determined by the Agent.

(b) Subject to the provisions of Section 6 hereof, the proceeds of each
Revolving Credit Loan shall be made available to the applicable Borrower at the
principal office of the Agent in Chicago, Illinois, in immediately available
funds, on the date such Revolving Credit Loan is requested to be made, except to
the extent such Revolving Credit Loan represents (i) the conversion of an
existing Revolving Credit Loan or (ii) a refinancing of a Reimbursement
Obligation, in which case each Bank shall record such conversion on the schedule
to its Revolving Note, or in lieu thereof, on its books and records, and shall
effect such conversion or refinancing, as the case may be, on behalf of the
Company in accordance with the provisions of Section 1.4(a) hereof and 1.8
hereof, respectively. Not later than 2:00 p.m. Chicago time, on the date
specified for any Revolving Credit Loan to be made hereunder, each Bank shall
make its portion of such Revolving Credit Loan available to the applicable
Borrower in immediately available funds at the principal office of the Agent,
except (i) as otherwise provided above with respect to converting or continuing
any outstanding Revolving Credit Loans and (ii) to the extent such Revolving
Credit Loan represents a refinancing of any outstanding Reimbursement
Obligations.

 

-8-



--------------------------------------------------------------------------------

(c) Unless the Agent shall have been notified by a Bank prior to 1:00 p.m.
(Chicago time) on the date a Revolving Credit Loan is to be made by such Bank
(which notice shall be effective upon receipt) that such Bank does not intend to
make the proceeds of such Revolving Credit Loan available to the Agent, the
Agent may assume that such Bank has made such proceeds available to the Agent on
such date and the Agent may in reliance upon such assumption (but shall not be
required to) make available to the applicable Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Agent by such
Bank, the Agent shall be entitled to receive such amount on demand from such
Bank (or, if such Bank fails to pay such amount forthwith upon such demand, to
recover such amount, together with interest thereon at the rate otherwise
applicable thereto under Section 1.3 hereof, from the Borrowers) together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to the applicable Borrower and ending on the date
the Agent recovers such amount, at a rate per annum equal to the effective rate
charged to the Agent for overnight Federal funds transactions with member banks
of the Federal Reserve System for each day, as determined by the Agent (or, in
the case of a day which is not a Business Day, then for the preceding Business
Day) (the “Fed Funds Rate”). Nothing in this Section 1.7(c) shall be deemed to
permit any Bank to breach its obligations to make Loans under the Revolving
Credit or to limit the Borrowers’ claims against any Bank for such breach.

Section 1.8. Participation in L/Cs. Each of the Banks will acquire a risk
participation for its own account, without recourse to or representation or
warranty from each L/C Issuer, in each L/C upon the issuance thereof ratably in
accordance with its Commitment Percentage. In the event any Reimbursement
Obligation is not immediately paid by the Company pursuant to Section 1.6
hereof, each Bank will pay to the Agent for the account of the relevant L/C
Issuer funds in an amount equal to such Bank’s Commitment Percentage of the
unpaid amount of such Reimbursement Obligation. At the election of all of the
Banks, such funding by the Banks of the unpaid Reimbursement Obligations shall
be treated as additional Revolving Credit Loans to the Company hereunder rather
than a purchase of participations by the Banks in the related L/Cs held by the
relevant L/C Issuer. The availability of funds to the Company under the
Revolving Credit shall be reduced in an amount equal to any such L/C. The
obligation of the Banks to the L/C Issuers under this Section 1.8 shall be
absolute and unconditional and shall not be affected or impaired by any Event of
Default or Potential Default which may then be continuing hereunder. Each L/C
Issuer shall notify the Agent and thereupon the Agent shall notify each Bank by
telephone of its Commitment Percentage of such unpaid Reimbursement Obligation.
If such notice has been given to each Bank by 12:00 Noon, Chicago time, each
Bank agrees to pay the Agent in immediately available and freely transferable
funds on the same Business Day. If such notice is received after 12:00 noon,
Chicago time, each Bank agrees to pay the Agent in immediately available and
freely transferable funds no later than the following Business Day. Funds shall
be so made available at the account designated by the Agent in such notice to
the Banks. Upon the election by the Banks to treat such funding as additional
Revolving Credit Loans hereunder and payment by each Bank, such Loans shall bear
interest in accordance with Section 1.3(a) hereof. Each L/C Issuer shall share
with each Bank on a pro rata basis relative to its Commitment Percentage a
portion of each payment of a Reimbursement Obligation (whether of principal or
interest) and any L/C Fee (but not any L/C Administrative Fee or L/C Fronting
Fee) payable by the Company. Any such amount shall be promptly remitted to the
Banks when and as received by the Agent from the Company.

 

-9-



--------------------------------------------------------------------------------

Section 1.9. Capital Adequacy. If, after the date hereof, any Bank or the Agent
shall have determined in good faith that the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein (including,
without limitation, any revision in the Final Risk-Based Capital Guidelines of
the Board of Governors of the Federal Reserve System (12 CFR Part 208,
Appendix A; 12 CFR Part 225, Appendix A) or of the Office of the Comptroller of
the Currency (12 CFR Part 3, Appendix A), or in any other applicable capital
rules heretofore adopted and issued by any governmental authority), or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Lending Office) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Bank’s capital, or
on the capital of any corporation controlling such Bank, in each case as a
consequence of its obligations hereunder to a level below that which such Bank
would have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within fifteen (15) days after demand by such Bank (with a copy to the Agent),
the Company shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.

Section 1.10. The Bond Letter of Credit. Subject to all the terms and conditions
hereof, Harris has issued a standby letter of credit (as amended (including any
amendments increasing the amount thereof) and reinstated from time to time, the
“Bond L/C”) in an original stated amount of up to $25,239,727.00 (the “Bond L/C
Commitment”) for the account of the Company. The Bond L/C Commitment shall be
separate and apart from, and in addition to, the Revolving Credit Commitments.
The Bond L/C was issued pursuant to a Reimbursement Agreement dated as of
June 15, 1999 (as amended, supplemented, restated and otherwise modified from
time to time, the “Reimbursement Agreement”) for the purpose of supporting the
Company’s obligations relating to the Bonds. The Bond L/C shall have an expiry
date not later than the Termination Date, subject to extension as provided in
the Reimbursement Agreement. The Company shall pay Harris for its own account an
annual issuance fee (the “Bond L/C Issuance Fee”) in an amount equal to
one-eighth of one percent (0.125%) of the stated amount of the Bond L/C, payable
on the date the Bond L/C is issued by Harris and on each annual anniversary
thereof.

Section 1.11. Bond Reimbursement Obligation. The Company will pay in immediately
available funds to Harris the amount of each demand for payment made under the
Bond L/C immediately upon payment by Harris of each amount so demanded and on
the date of each such payment by Harris (the obligation of the Company under
this Section 1.11 is hereinafter referred to as a “Bond Reimbursement
Obligation”).

Section 1.12. Participation in the Bond L/C. Each of the Banks will acquire a
risk participation for its own account, without recourse to or representation or
warranty from Harris, in the Bond L/C upon the issuance thereof ratably in
accordance with its Commitment Percentage. In the event any Bond Reimbursement
Obligation is not immediately paid by the Company pursuant to Section 1.11
hereof, each Bank will pay to Harris funds in an amount equal to such Bank’s
Commitment Percentage of the unpaid amount of such Bond Reimbursement

 

-10-



--------------------------------------------------------------------------------

Obligation. The obligation of the Banks to Harris under this Section 1.12 shall
be absolute and unconditional and shall not be affected or impaired by any Event
of Default or Potential Default which may then be continuing hereunder. Harris
shall notify each Bank by telephone of its Commitment Percentage of such unpaid
Bond Reimbursement Obligation. If such notice has been given to each Bank by
1:00 p.m., Chicago time, each Bank agrees to pay Harris in immediately available
and freely transferable funds on the same Business Day. If such notice is
received after 1:00 p.m., Chicago time, each Bank agrees to pay Harris in
immediately available and freely transferable funds no later than the following
Business Day. Funds shall be so made available at the account designated by
Harris in such notice to the Banks. Harris shall share with each Bank on a pro
rata basis relative to its Commitment Percentage a portion of each payment of a
Bond Reimbursement Obligation (whether of principal or interest) and any Bond
L/C Fee (but not the Bond L/C Issuance Fee or any Bond L/C Administration Fee)
payable by the Company. Any such amount shall be promptly remitted to the Banks
when and as received by Harris from the Company.

Section 1.13. Reductions and Reinstatements. The Company and the Banks
recognize, acknowledge and agree that (i) the Bond L/C provides for automatic
reductions and reinstatements as set forth in the provisions of such Bond L/C,
and (ii) the Bond L/C provides for the beneficiary thereof to reduce from time
to time the amounts available to be drawn thereon. Each Bank acknowledges that,
because the interest component of the Bond L/C may be reinstated at a time when
the Company has not reimbursed Harris in full for an interest drawing under the
Bond L/C, the total may exceed the Bond L/C Commitment pursuant to Section 1.10
hereof and each Bank agrees to pay Harris its pro rata share of any drawing
under the Bond L/C notwithstanding that any such payment may result in the
aggregate principal amount owing such Bank hereunder exceeding the Bond L/C
Commitment of such Bank.

Section 1.14. Liability of Harris. None of the Harris-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with the Reimbursement Agreement or any Bond Document (except
for its own gross negligence or willful misconduct), or (ii) be responsible in
any manner to any of the Banks for any recital, statement, representation or
warranty made by the Company or any Affiliate of the Company, or any officer
thereof, contained in the Reimbursement Agreement or any Bond Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by Harris under or in connection with, the Reimbursement
Agreement or any Bond Document, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of the Reimbursement Agreement or any Bond
Document, or for any failure of the Company or any other party to the
Reimbursement Agreement or any Bond Document to perform its obligations
thereunder (other than for the gross negligence or willful misconduct of
Harris). No Harris-Related Person shall be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, the Reimbursement Agreement or any
Bond Document, or to inspect the properties, books or records of the Company or
any of its Affiliates.

Section 1.15. Reliance by Harris. Harris shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation

 

-11-



--------------------------------------------------------------------------------

believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company). Harris shall be fully justified in failing
or refusing to take any action under the Reimbursement Agreement or any Bond
Document which would otherwise require the consent of the Required Banks or all
of the Banks unless it shall first receive such advice or concurrence of the
Required Banks (or, if required by this Agreement, all Banks) as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. Harris
shall in all cases be fully protected in acting, or in refraining from acting,
under the Reimbursement Agreement or any Bond Document in accordance with a
request or consent of the Required Banks (or, if required by this Agreement, all
Banks) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Banks.

Section 1.16. Notice of Default. Harris shall not be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default under
Section 8.1(1) hereof, unless Harris shall have received written notice from the
Company or any other party to a Bond Document. Harris shall take such action
with respect to such Potential Default or Event of Default under the
Reimbursement Agreement and the Bond Documents as shall be required pursuant to
Section 8 hereof; provided that unless and until Harris shall have received
direction under Section 8, Harris may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential
Default or Event of Default as it shall deem advisable and in the best interest
of the Banks, except any action resulting in the acceleration or redemption of
any Bonds.

Section 1.17. Indemnification. The Banks shall indemnify upon demand the
Harris-Related Persons (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), ratably
according to such Bank’s Commitment Percentage from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the termination of the Bond L/C) be imposed on,
incurred by or asserted against any such Person and which are in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such Person under or in connection with any of
the foregoing; provided that no Bank shall be liable for the payment to the
Harris-Related Persons of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Person’s gross negligence or willful misconduct or
for the fees and expenses of counsel in connection with the preparation,
execution, delivery, administration, or modification of the Reimbursement
Agreement or any Bond Document or any amendments thereto. The obligation of the
Banks in this Section shall survive the payment of all amounts owing by the
Company hereunder.

Section 1.18. Documents and Reports. Harris agrees to deliver to the Banks
promptly upon receipt thereof copies of all documents and reports delivered to
Harris pursuant to the Reimbursement Agreement or any Bond Document.

 

-12-



--------------------------------------------------------------------------------

Section 1.19. Amendments. Harris may enter into any amendment or modification
of, or may waive compliance with the terms of any Bond Document (other than an
Indenture) without the consent of any Bank; provided (a) that without the
consent of the Required Banks, Harris shall not execute any instrument agreeing
to any amendment or modification of, or waiver of compliance with the
Reimbursement Agreement or any Bond Document, which would waive any “Event of
Default” arising under the Reimbursement Agreement or any Bond Document, and
(b) without the consent of all of the Banks, Harris shall not execute any
instrument agreeing to any amendment or modification of, or waiver of compliance
with the Reimbursement Agreement or any Bond Document, (i) which would
(A) reduce the principal of, or interest on, any Bond Reimbursement Obligation,
(B) postpone the due date for any payment of principal of, or interest on, any
Bond Reimbursement Obligation, (C) extend the stated expiration date of the Bond
L/C to a date after the Termination Date, (D) increase in any material manner
(in the reasonable opinion of Harris) the obligations of the Banks, or
(E) release or otherwise adversely affect the interests of the Banks in any
collateral granted under the Reimbursement Agreement or any Bond Document, or
(ii) after the occurrence of a Potential Default or Event of Default.

Section 1.20. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Swing Bank may in its discretion
make loans in U.S. Dollars to the Company under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. The Swing
Loans may be availed of the Company from time to time and borrowings thereunder
may be repaid and used again during the period ending on the Termination Date;
provided that each Swing Loan must be repaid on the Termination Date. Each Swing
Loan shall be in a minimum amount of $250,000 or such greater amount which is an
integral multiple of $100,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the lesser
of (i) the Highest Lawful Rate and (ii)(A) the sum of the Applicable Margin plus
the Domestic Rate for Domestic Rate Loans under the Revolving Credit as from
time to time in effect (computed on the basis of a year of 365 or 366 days, as
the case may be, for the actual number of days elapsed) or (B) the Quoted Rate
(computed on the basis of a year of 360 days for the actual number of days
elapsed). Interest on each Swing Loan shall be due and payable on the last day
of its Interest Period and at maturity (whether by acceleration or otherwise).

(c) Requests for Swing Loans. The Company shall give the Agent prior notice
(which may be written or oral) no later than (i) 11:30 a.m. (Chicago time) on
the date upon which the Company requests that any Swing Loan bearing interest at
the Quoted Rate be made, and (ii) 3:00 p.m. (Chicago time) on the date upon
which the Company requests that any Swing Loan that is a Base Rate Loan be made,
of the amount and date of such Swing Loan, and the Interest Period requested
therefor. The Agent shall promptly advise the Swing Bank of any such notice
received from the Company. After receiving such notice, the Swing Bank shall in
its discretion quote an interest rate to the Company at which the Swing Bank
would be willing to make such Swing Loan available to the Company for the
Interest Period so requested (the rate so quoted for a given Interest Period
being herein referred to as “Quoted Rate”). The Company acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable acceptance.
If the

 

-13-



--------------------------------------------------------------------------------

Company does not so immediately accept the Quoted Rate for the full amount
requested by the Company for such Swing Loan, the Quoted Rate shall be deemed
immediately withdrawn and such Swing Loan shall bear interest at a rate per
annum equal to the lesser of the rate set forth in clause (i) and (ii)(A) of
Section 1.20(b) above. Subject to the terms and conditions hereof, the proceeds
of such Swing Loan shall be made available to the Company on the date so
requested, by depositing such proceeds to the credit of the Company’s operating
account maintained with the Agent or as the Company may direct. Anything
contained in the foregoing to the contrary notwithstanding, the Swing Bank shall
have no obligation to make Swing Loans even if the Borrowers are in compliance
with all of the terms and conditions of this Agreement.

(d) Refunding Loans. In its sole and absolute discretion, the Agent at the
direction of the Swing Bank may at any time, on behalf of the Company (which
hereby irrevocably authorizes the Agent to act on its behalf for such purpose)
and with notice to the Company, request each Bank to make a Revolving Credit
Loan in the form of a Domestic Rate Loan in an amount equal to such Bank’s
Commitment Percentage of the amount of the Swing Loans outstanding on the date
such notice is given. Unless an Event of Default described in Section 8.1(i) or
8.1(j) exists with respect to any Borrower, regardless of the existence of any
other Event of Default, each Bank shall make the proceeds of its requested
Revolving Credit Loan available to the Agent for the benefit of the Swing Bank,
in immediately available funds, at the Agent’s principal office in Chicago,
Illinois, before 12:00 Noon (Chicago time) on the Business Day following the day
such notice is given. The Agent shall promptly remit the proceeds of such
borrowing of Revolving Credit Loans to the Swing Bank to be applied to repay the
outstanding Swing Loans.

(e) Participations. If any Bank refuses or otherwise fails to make a Revolving
Credit Loan when requested by the Agent at the direction of the Swing Bank,
pursuant to Section 1.20(d) above (because an Event of Default described in
Section 8.1(i) or 8.1(j) exists with respect to any Borrower or otherwise), such
Bank will, by the time and in the manner such Revolving Credit Loan was to have
been funded to the Swing Bank, purchase from the Swing Bank an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Commitment Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Credit Loans. Each Bank that so
purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Commitment Percentage of each payment of principal received on the
Swing Loan and of interest received thereon accruing from the date such Bank
funded to the Swing Bank its participation in such Loan. The several obligations
of the Banks under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Bank may have or have had
against the Borrowers, any other Bank or any other Person whatsoever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Potential Default or Event of Default or by any reduction or termination
of the Revolving Credit Commitment of any Bank, and each payment made by a Bank
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.

(f) The Swing Note. The Swing Loans made by the Swing Bank to the Company shall
be evidenced by the Swing Note of the Company substantially in the form of
Exhibit A-3 hereto (the “Swing Note”) payable to the order of the Swing Bank.

 

-14-



--------------------------------------------------------------------------------

Section 1.21. Increase in Commitments. At any time and from time to time the
Company may, on the terms set forth below, increase the aggregate amount of the
Revolving Credit Commitments to an amount not to exceed $450,000,000 by
delivering a Commitment Amount Increase Request substantially in the form
attached hereto as Exhibit O or in such other form reasonably acceptable to the
Agent at least three (3) Business Days prior to the desired effective date of
such increase (the “Commitment Amount Increase”) identifying an additional Bank
(or additional Revolving Credit Commitments for existing Bank(s)), the amount of
its Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (i) any additional Bank must be an
Eligible Assignee, (ii) any increase of the aggregate amount of the Revolving
Credit Commitments shall be in an amount not less than $25,000,000, (iii) no
Potential Default or Event of Default shall have occurred and be continuing at
the time of the request or the effective date of the Commitment Amount Increase,
and (iv) all representations and warranties contained in Section 5 hereof shall
be true and correct at the time of such request and on the effective date of
such Commitment Amount Increase. The effective date of the Commitment Amount
Increase shall be agreed upon by the Company and the Agent. Upon the
effectiveness of any increase of the Revolving Credit Commitments the new
Bank(s) (or, if applicable, existing Bank(s)) shall advance Revolving Credit
Loans in an amount sufficient such that after giving effect to its Revolving
Credit Loans each Bank shall have outstanding its Commitment Percentage of
Revolving Credit Loans. It shall be a condition to the effectiveness of any
increase of the Revolving Credit Commitments that (i) if any Eurodollar Loans
are outstanding under the Revolving Credit on the date of such effectiveness,
such Eurodollar Loans shall be deemed to be prepaid on such date and the
Borrowers shall pay any amounts owing to the Banks pursuant to Section 9.4
hereof, (ii) the Borrowers shall not have terminated any portion of the
Revolving Credit Commitments pursuant to the Section 3.6 hereof at any time
during the six month period ending on the effective date of any requested
Commitment Amount Increase. The Borrowers agree to pay any reasonable
out-of-pocket expenses of the Agent relating to any Commitment Amount Increase.
Promptly upon the effectiveness of any Commitment Amount Increase, the Company
shall execute and deliver new Revolving Notes in the amount of any additional
Bank’s Revolving Credit Commitment. Notwithstanding anything herein to the
contrary, no Bank shall have any obligation to increase any of its Revolving
Credit Commitments and no Bank’s Revolving Credit Commitment shall be increased
without its consent thereto, and each Bank may at its option, unconditionally
and without cause, decline to increase its Revolving Credit Commitment.

Section 1.22. Appointment of Company as Agent for Foreign Borrowers. Each
Foreign Borrower hereby irrevocably appoints the Company as its agent hereunder
to make requests on such Foreign Borrower’s behalf under Section 1 hereof for
borrowings of Revolving Credit Loans, and to take any other action contemplated
by the Loan Documents with respect to the credit extended hereunder to such
Foreign Borrower.

SECTION 2. THE COMPETITIVE BID FACILITY.

Section 2.1. Amount and Term. The Company may from time to time before the
Termination Date request Competitive Bids from the Banks and the Banks may make,
at their sole discretion, Bid Loans to the Company on the terms and conditions
set forth in this Agreement. Notwithstanding any provision to the contrary
contained in this Agreement, (a) the

 

-15-



--------------------------------------------------------------------------------

aggregate principal amount of all Bid Loans outstanding hereunder at any time
may not exceed 50% of the Revolving Credit Commitments, (b) no Bank may make Bid
Loans in an aggregate principal amount in excess of the maximum amount of such
Bank’s Revolving Credit Commitment, and (c) the aggregate principal amount of
all Bid Loans outstanding hereunder at any time together with the aggregate
principal amount of all Revolving Credit Loans, Swing Loans, L/Cs and
Reimbursement Obligations outstanding under the Revolving Credit shall not
exceed the Banks’ Revolving Credit Commitments from time to time in effect. The
Company may request Competitive Bids and the Banks may, in their discretion,
make such Competitive Bids on the terms and conditions set forth in this
Section 2.

Section 2.2. Competitive Bid Requests. In order to request Competitive Bids, the
Company shall give telephonic notice to be received by the Agent no later than
11:00 A.M., Chicago time, one Business Day before the date, which must be a
Business Day, on which a proposed Bid Loan is to be made (the “Borrowing Date”),
followed on the same day by a duly completed Competitive Bid Request
Confirmation in the form of Exhibit L hereto to be received by the Agent not
later than 11:30 A.M., Chicago time. Competitive Bid Request Confirmations that
do not conform substantially to the format of Exhibit L may be rejected and the
Agent shall give telephonic notice to the Company of such rejection promptly
after it determines (which determination shall be conclusive) that a Competitive
Bid Request Confirmation does not substantially conform to the format of
Exhibit L. Competitive Bid Requests shall in each case refer to this Agreement
and specify (x) the proposed Borrowing Date (which shall be a Business Day),
(y) the aggregate principal amount thereof (which shall not be less than
$2,000,000 and shall be an integral multiple of $1,000,000), and (z) up to 3
Interest Periods with respect to the entire amount specified in such Competitive
Bid Request (which must be of no less than 30 and no more than 180 days duration
and may not end after the Termination Date). Upon receipt by the Agent of a
Competitive Bid Request Confirmation which conforms substantially to the format
of Exhibit L attached hereto, the Agent shall invite, by telephone promptly
confirmed in writing in the form of Exhibit M attached hereto, the Banks to bid,
on the terms and conditions of this Agreement, to make Bid Loans pursuant to the
Competitive Bid Request.

Section 2.3. Submission of Competitive Bids. Each Bank may, in its sole
discretion, make one or more Competitive Bids to the Company responsive to the
Competitive Bid Request. Each Competitive Bid by a Bank must be received by the
Agent by telephone not later than 8:45 A.M., Chicago time, on the Borrowing
Date, promptly confirmed in writing by a duly completed Confirmation of
Competitive Bid substantially in the form of Exhibit N attached hereto to be
received by the Agent no later than 9:00 A.M. on the same day; provided,
however, that any Competitive Bid made by BMOCMF must be made by telephone to
the Company no later than 8:30 A.M., Chicago time, and confirmed by telecopier
to the Company no later than 8:45 A.M., Chicago time, on the Borrowing Date.
Competitive Bids which do not conform precisely to the terms of this Section 2.3
may be rejected by the Agent and the Agent shall notify the Bank submitting such
Competitive Bid of such rejection by telephone as soon as practicable after
determining that the Competitive Bid does not conform precisely to the terms of
this Section 2.3. Each Competitive Bid shall refer to this Agreement and specify
(x) the maximum principal amount (which shall not be less than $2,000,000 and
shall be an integral multiple of $1,000,000) of the Bid Loan that the Bank is
willing to make to the Company (y) the Yield (which shall be computed on the
basis of a 360-day year and actual days elapsed and for a period

 

-16-



--------------------------------------------------------------------------------

equal to the Interest Period applicable thereto) at which the Bank is prepared
to make the Bid Loan and (z) the Interest Period applicable thereto. The Agent
shall reject any Competitive Bid if such Competitive Bid (i) does not specify
all of the information specified in the immediately preceding sentence,
(ii) contains any qualifying, conditional, or similar language, (iii) proposes
terms other than or in addition to those set forth in the Competitive Bid
Request to which it responds, or (iv) is received by the Agent later than
8:45 A.M. (Chicago time). Any Competitive Bid submitted by a Bank pursuant to
this Section 2.3 shall be irrevocable and shall be promptly confirmed in writing
in the form of Exhibit N; provided that in all events the telephone Competitive
Bid received by the Agent shall be binding on the relevant Bank and shall not be
altered, modified, or in any other manner affected by any inconsistent terms
contained in, or terms missing from, the Bank’s Confirmation of Competitive Bid.

Section 2.4. Notice of Bids. The Agent shall give telephonic notice to the
Company no later than 9:15 A.M., Chicago time, on the proposed Borrowing Date,
of the number of Competitive Bids made, the Yield with respect to each proposed
Bid Loan, the Interest Period applicable thereto and the maximum principal
amount of each Bid Loan in respect of which a Competitive Bid was made and the
identity of the Bank making each bid. The Agent shall send a summary of all
Competitive Bids received by the Agent to the Company as soon as practicable
after receipt of a Competitive Bid from each Bank that has made a Competitive
Bid.

Section 2.5. Acceptance or Rejection of Bids. The Company may in its sole and
absolute discretion, subject only to the provisions of this Section, irrevocably
accept or reject, in whole or in part, any Competitive Bid referred to in
Section 2.4 above. No later than 9:45 A.M., Chicago time, on the proposed
Borrowing Date, the Company shall give telephonic notice to the Agent of whether
and to what extent it has decided to accept or reject any or all the Competitive
Bids referred to in Section 2.4 above, which notice shall be promptly confirmed
in a writing to be received by the Agent on the proposed Borrowing Date;
provided, however, that (x) no bid shall be accepted for a Bid Loan in a minimum
principal amount of less than $2,000,000, (y) the Company shall accept bids
solely on the basis of ascending Yields for each Interest Period, (z) if the
Company declines to borrow, or it is restricted by other conditions hereof from
borrowing, the maximum principal amount of Bid Loans in respect of which bids at
such Yield have been made, then the Company shall accept a pro rata portion of
each bid made at the same Yield, based as nearly as possible on the ratio of the
maximum aggregate principal amounts of Bid Loans for which each such bid was
made (provided that if the available principal amount of Bid Loans to be so
allocated is not sufficient to enable Bid Loans to be so allocated to each such
Bank in integral multiples of $1,000,000, the Company shall select which Banks
will be allocated such Bid Loans and will round allocations up or down to the
next higher or lower multiple of $1,000,000 as it shall deem appropriate but in
no event shall any Bid Loan be allocated in a principal amount of less than
$2,000,000), and (w) the aggregate principal amount of all Competitive Bids
accepted by the Company shall not exceed the amount contained in the related
Confirmation of Competitive Bid Request. A notice given by the Company pursuant
to this Section 2.5 shall be irrevocable and shall not be altered, modified, or
in any other manner affected by any inconsistent terms contained in, or terms
missing from, any written confirmation of such notice.

 

-17-



--------------------------------------------------------------------------------

Section 2.6. Notice of Acceptance or Rejection of Bid. The Agent shall promptly
(but in any event no later than 10:30 A.M., Chicago time) give telephonic notice
to the Banks whether or not their Competitive Bids have been accepted (and if
so, in what amount and at what Yield) on the proposed Borrowing Date, and each
successful bidder will thereupon become bound, subject to Section 7 and the
other applicable conditions hereof, to make the Bid Loan in respect of which its
bid has been accepted. Each Bank so bound shall notify the Agent upon making the
Bid Loan. As soon as practicable on each Borrowing Date, the Agent shall notify
each Bank of the aggregate principal amount of all Bid Loans made pursuant to a
Competitive Bid Request on such Borrowing Date, the Interest Period(s)
applicable thereto and the highest and lowest Yields at which such Bid Loans
were made for each Interest Period.

Section 2.7. Restrictions on Bid Loans. A Bid Loan shall not be made if an Event
of Default or Potential Default shall have occurred and be continuing on the
date on which such Bid Loan is to be made and the Company may not obtain more
than three Bid Loans in any calendar week.

Section 2.8. Minimum Amount. Each Bid Loan made to the Company on any date shall
be in an integral multiple of $1,000,000 and in a minimum principal amount of
$2,000,000. Bid Loans shall be made in the amounts accepted by the Company in
accordance with Section 2.5.

Section 2.9. The Notes. The Bid Loans made by each Bank to the Company shall be
evidenced by the Revolving Note of the Company payable to the order of such Bank
as described in Section 1.2. The outstanding principal balance of each Bid Loan,
as evidenced by a Note, shall be payable at the end of every Interest Period
applicable to such Bid Loan. Each Bid Loan evidenced by each Revolving Note
shall bear interest from the date such Bid Loan is made on the outstanding
principal balance thereof as set forth in Section 2.10 below.

Section 2.10. Term of and Interest on Bid Loans. Each Bid Loan shall bear
interest during the Interest Period applicable thereto at a rate per annum equal
to the rate of interest offered in the Competitive Bid therefor submitted by the
Bank making such Bid Loan and accepted by the Company pursuant to Section 2.5
above. The principal amount of each Bid Loan, together with all accrued interest
thereon, shall be due and payable on the last day of the Interest Period
applicable thereto and at maturity (whether by acceleration or otherwise) and,
with respect to any Interest Period in excess of three months, interest on the
unpaid principal amount shall be due on the date occurring every three months
after the date the relevant Bid Loan was made.

Section 2.11. Disbursement of Bid Loans. (a) Subject to the provisions of
Section 6 hereof, the proceeds of each Bid Loan shall be made available to the
Company by, at the Company’s option, crediting an account maintained by the
Company with the Agent or an Affiliate of the Agent or by wire transfer of such
proceeds to such account as the Company shall designate in writing to the Agent
from time to time, in immediately available funds. Not later than 12:00 Noon,
Chicago time, on the date specified for any Bid Loan to be made hereunder, each
Bank which is bound to make such Bid Loan pursuant to Section 2.6 hereof shall
make its portion of such Bid Loan available to the Company in immediately
available funds at the principal office of the Agent in Chicago, Illinois.

 

-18-



--------------------------------------------------------------------------------

(b) Unless the Agent shall have been notified by a Bank no later than the time
the Agent gives such Bank a notice pursuant to Section 2.6 hereof (which notice
shall be effective upon receipt) that such Bank does not intend to make the
proceeds of such Bid Loan available to the Agent, the Agent may assume that such
Bank has made such proceeds available to the Agent on such date and the Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Company a corresponding amount. If such corresponding amount is
not in fact made available to the Agent by such Bank, the Agent shall be
entitled to receive such amount on demand from such Bank (or, if such Bank fails
to pay such amount forthwith upon such demand, to recover such amount from the
Company) together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Company and ending
on the date the Agent recovers such amount, at a rate per annum equal to the
effective rate charged to the Agent for overnight Federal funds transactions
with member banks of the Federal Reserve System for each day, as determined by
the Agent (or, in the case of a day which is not a Business Day, then for the
preceding Business Day). Nothing in this Section 2.11(b) shall be deemed to
permit any Bank to breach its obligations to make Bid Loans hereunder, or to
limit the Company’s claims against any Bank for such breach.

Section 2.12. Reliance on Telephonic Notices; Indemnity. (a) The Company agrees
that the Agent may rely on any telephonic notice referred to in this Section 2
and given by any person the Agent reasonably believes is authorized to give such
notice without the necessity of independent investigation, and in the event any
such telephonic notice conflicts with any written notice relating thereto, or in
the event no such written notice is received by the Agent, such telephonic
notice shall govern if the Agent or any Bank has acted in reasonable reliance
thereon. The Agent’s books and records shall be prima facie evidence of all of
the matters set forth in Sections 2.2, 2.3, 2.4, 2.5 and 2.6 hereof.

(b) The Company hereby agrees to indemnify and hold the Agent harmless from and
against any and all claims, damages, losses, liabilities and expenses, including
court costs and legal expenses, paid or incurred by the Agent in connection with
any action the Agent may take, or fail to take, in reasonable reliance upon and
in accordance with any telephonic notice received by the Agent as described in
this Section 2.

(c) The Banks hereby agree to indemnify and hold the Agent harmless from and
against any and all claims, damages, losses, liabilities and expenses, including
court costs and legal expenses, paid or incurred by the Agent in connection with
any action the Agent may take, or fail to take, in reasonable reliance upon and
in accordance with any telephonic notice received by the Agent as described in
this Section 2, to the extent the Agent is not promptly reimbursed therefor by
the Company.

Section 2.13. Telephonic Notice. Each Bank’s telephonic notice to the Agent of
its Competitive Bid pursuant to Section 2.3, and the Company’s telephonic
acceptance of any offer contained in a Bid pursuant to Section 2.5, shall be
irrevocable and binding on such Bank and the Company, as applicable, and shall
not be altered, modified, or in any other manner affected by any inconsistent
terms contained in, or missing from, any written confirmation of such telephonic
notice. It is understood and agreed by the parties hereto that the Agent shall
be entitled to act, or to fail to act, hereunder in reliance on its records of
any telephonic notices

 

-19-



--------------------------------------------------------------------------------

provided for herein and that the Agent shall not incur any liability to any
Person in so doing if its records conflict with any written confirmation of a
telephone notice or otherwise, provided that any such action taken or omitted by
the Agent is taken or omitted reasonably and in good faith. It is further
understood and agreed by the parties hereto that each party hereto shall in good
faith endeavor to provide the notices specified herein by the times of day as
set forth in this Section 2 but that no party shall incur any liability or other
responsibility for any failure to provide such notices within the specified
times; provided, however, that the Agent shall have no obligation to notify the
Company of any Competitive Bid received by it later than 8:45 A.M. (Chicago
time) on the proposed Borrowing Date, and no acceptance by the Company of any
offer contained in a Competitive Bid shall be effective to bind any Bank to make
a Bid Loan, nor shall the Agent be under any obligation to notify any Person of
an acceptance, if notice of such acceptance is received by the Agent later than
9:45 A.M. (Chicago time) on the proposed Borrowing Date.

SECTION 3. FEES, PREPAYMENTS, TERMINATIONS AND PLACE AND APPLICATION OF
PAYMENTS.

Section 3.1. Revolving Credit Commitment Fee. The Borrowers shall pay to the
Agent for the ratable account of the Banks in accordance with their Unused
Revolving Credit Commitments a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Termination
Date, unless the Revolving Credit Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

Section 3.2. Agent’s Fee. The Borrowers shall pay to and for the sole account of
the Agent such fees as may be agreed upon in writing from time to time by the
Agent and the Borrowers. Such fees shall be in addition to any fees and charges
the Agent may be entitled to receive under Section 10 hereunder or under the
other Loan Documents.

Section 3.3. Optional Prepayments. (a) Domestic Rate Loans. The Borrowers shall
have the privilege of prepaying without premium or penalty and in whole or in
part (but if in part, then in a minimum principal amount of $2,500,000 or such
greater amount which is an integral multiple of $100,000) any Domestic Rate Loan
at any time upon prior telex or telephonic notice to the Agent on or before
12:00 Noon on the same Business Day.

(b) Eurodollar Loans. The Borrowers may prepay any borrowing of Eurodollar Loans
without premium or penalty, upon telephonic notice (which shall be promptly
confirmed in writing by facsimile communication, telex or telegraph) by no later
than 11:00 a.m. (Chicago time) on the third Business Day prior to the date of
such prepayment from the Borrowers to the Agent, such prepayment to be made by
the payment of the principal amount to be prepaid and accrued interest thereon
and any compensation required by Section 9.4 hereof, if applicable; provided,
however, that any such prepayment shall be in a principal amount of no less than
$2,000,000 or such greater amount which is an integral multiple of $1,000,000,
and after giving

 

-20-



--------------------------------------------------------------------------------

effect to any such prepayment the outstanding principal amount of any such
borrowing of Eurodollar Loans prepaid in part shall not be less than $2,000,000
or such greater amount which is an integral multiple of $1,000,000.

(c) Any amount prepaid under the Revolving Credit may, subject to the terms and
conditions of this Agreement, be borrowed, repaid and borrowed again.

Section 3.4. Mandatory Prepayments—Borrowing Base. In the event the sum of the
principal amount of all Loans plus the Bond L/C Exposure plus the amount
available for drawing under all L/Cs and the aggregate principal amount of all
unpaid Reimbursement Obligations at any time outstanding exceeds the lesser of
(i) the sum of the Banks’ Revolving Credit Commitments plus the Bond L/C
Exposure or (ii) the Borrowing Base as determined on the basis of the most
recent Borrowing Base Certificate, then, in addition to the Company’s
obligations to pay any outstanding Reimbursement Obligations as set forth in
Section 1.6 hereof, the Company will make such payments on any outstanding Loans
and Reimbursement Obligations (and, if any L/Cs are then outstanding, deposit an
amount equal to the aggregate amount available for drawing under all L/Cs into
an interest bearing account with the Agent which shall be held as additional
collateral security for such L/Cs, and if any such excess still remains and the
Bond L/C is outstanding, deposit an amount equal to the aggregate amount
available for drawing under the Bond L/C into an interest bearing account with
the Agent which shall be held as additional collateral security for the Bond
L/C) which are necessary to cure any such excess within three Business Days
after the occurrence thereof. Any amount prepaid under the Revolving Credit may,
subject to the terms and conditions of this Agreement, be borrowed, prepaid and
borrowed again.

Section 3.5. Place and Application of Payments. All payments of principal and
interest made by the Borrowers in respect of the Notes, Bond Reimbursement
Obligations and Reimbursement Obligations and all fees payable by the Company
hereunder, shall be made to the Agent at its office at 115 South LaSalle Street,
Chicago, Illinois 60603 and in immediately available funds, prior to 12:00 noon
Chicago time on the date of such payment. All such payments shall be made
without setoff or counterclaim and without reduction for, and free from, any and
all present and future levies, imposts, duties, fees, charges, deductions
withholdings, restrictions or conditions of any nature imposed by any government
or any political subdivision or taxing authority thereof. Unless the Banks
otherwise agree, any payments received after 12:00 noon Chicago time shall be
deemed received on the following Business Day. The Agent shall remit to each
Bank its proportionate share of each payment of principal, interest and
commitment fees, and L/C fees received by the Agent by 3:00 P.M. Chicago time on
the same day of its receipt if received by the Agent by 12:00 noon, Chicago
time, and its proportionate share of each such payment received by the Agent
after 12:00 noon on the Business Day following its receipt by the Agent. In the
event the Agent does not remit any amount to any Bank when required by the
preceding sentence, the Agent shall pay to such Bank interest on such amount
until paid at a rate per annum equal to the Fed Funds Rate. Each Borrower hereby
authorizes the Agent to automatically debit its account with Harris for any
principal, interest and fees when due under the Notes, any L/C Agreement, the
Reimbursement Agreement or this Agreement and to transfer the amount so debited
from such account to the Agent for application as herein provided. All proceeds
of Collateral shall be applied in the manner specified in the Security
Agreement.

 

-21-



--------------------------------------------------------------------------------

Section 3.6. Commitment Terminations. The Borrowers shall have the right at any
time and from time to time, upon 5 days prior written notice to the Agent (or
such shorter period of time agreed to by the Agent), to terminate the Revolving
Credit Commitments without premium or penalty and in whole or in part, any
partial termination to be (i) in an amount not less than $5,000,000 and
(ii) allocated ratably among the Banks in proportion to their respective
Commitment Percentages. Notwithstanding the foregoing, the Borrowers may
irrevocably elect, by the delivery to the Agent of a written election, to
allocate the reduction of the Revolving Credit Commitments pursuant to this
Section 3.6 to any one or more (but fewer than all) of the Banks, and upon
written approval thereof by the Agent and the Required Banks, the reduction of
Revolving Credit Commitments shall be allocated to any Bank(s) so designated by
Borrower provided that such reduction is sufficient to reduce the Revolving
Credit Commitment of each such designated Bank to zero. In the event the
Borrowers elect to proceed as such (and such election is approved in writing by
the Agent and the Required Banks), then (i) the Borrowers agree to pay to each
such designated Bank all principal and accrued interest owing to such Bank as of
the date of, and on account of, such payment and all other amounts payable to
such Bank under this Agreement and the other Loan Documents, including without
limitation Section 9.4 hereof, and (ii) each such designated Bank agrees to
reduce its Revolving Credit Commitment to zero upon receipt of such payment and
to return its Notes to the Agent. The Revolving Credit Commitments may not be
reduced under this Section 3.6 to an amount less than the sum of the aggregate
principal amount of Loans, L/Cs and Reimbursement Obligations then outstanding.
The Agent shall give prompt notice to each Bank of any such termination of the
Revolving Credit Commitments. Any termination of the Revolving Credit
Commitments pursuant to this Section 3.6 may not be reinstated.

SECTION 4. DEFINITIONS.

Section 4.1. Certain Terms Defined. The terms hereinafter set forth when used
herein shall have the following meanings:

“2001 Senior Indenture” shall mean that certain Indenture by and between the
Company, as issuer, and JPMorgan Chase Bank, formerly known as The Chase
Manhattan Bank, as trustee, as supplemented by that certain First Supplemental
Indenture by and between the Company, as issuer, and JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank, as trustee, each dated as of
August 9, 2001, in connection with the Company’s 9 5/8% Senior Notes due
September 15, 2011 in an aggregate amount equal to $303,500,000.

“2003 Senior Subordinated Indenture” shall mean that certain Subordinated
Indenture dated as of November 21, 2003 by and between the Company as successor
to PPC Escrow Corp., as issuer, and The Bank of New York, as trustee, in
connection with the Company’s 9- 1/4% Senior Subordinated Notes due November 15,
2013 in an aggregate amount not to exceed $100,000,000.

 

-22-



--------------------------------------------------------------------------------

“2007 Senior Indenture” shall mean that certain Indenture by and between the
Company, as issuer, and Wells Fargo Bank, National Association, as trustee as
supplemented by that certain First Supplemental Indenture by and between the
Company, as issuer, and Wells Fargo Bank, National Association, as trustee, each
dated as of January 24, 2007, in connection with the Company’s 7 5/8% Senior
Notes due May 1, 2015 in an aggregate amount equal to $400,000,000.

“2007 Senior Subordinated Indenture” shall mean that certain Indenture by and
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee as supplemented by that certain First Supplemental Indenture by and
between the Company, as issuer, and Wells Fargo Bank, National Association, as
trustee, each dated as of January 24, 2007, in connection with the Company’s 8
3/8% Senior Subordinated Notes due May 1, 2017 in an aggregate principal amount
equal to $250,000,000.

“Account Debtor” shall mean the Person who is obligated on a Receivable.

“Adjusted Eurodollar Rate” means a rate per annum determined pursuant to the
following formula:

 

Adjusted Eurodollar Rate    =   

Eurodollar Rate

      100% - Reserve Percentage

“ADM Joint Venture” means the joint venture described in that certain Master
Agreement dated April 27, 2006 by and among Archer-Daniels-Midland Company, a
Delaware corporation, Pilgrim’s Pride Corporation of Georgia, Inc., a Delaware
corporation, as successor to Gold Kist, Inc., a Delaware corporation, and ADM-GK
LLC, an Illinois limited liability company and that certain Operating Agreement
of ADM/Gold Kist LLC dated August 1, 2006 by and between Archer-Daniels-Midland
Company and Pilgrim’s Pride Corporation of Georgia, Inc.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” shall mean any person, firm or corporation which, directly or
indirectly controls, or is controlled by, or is under common control with, the
Company. As used in this definition the term “controls” (including the terms
“controlled by” and “under common control with”) shall have the meaning given
below.

“Agent” means BMO and any successor pursuant to Section 10.13 of this Agreement.

“Agreement” shall mean this Fourth Amended and Restated Secured Credit Agreement
as supplemented, modified, restated and amended from time to time.

“Alternative Credit Facility” shall mean any irrevocable letter of credit,
surety bond, insurance policy or other similar instruments, other than the Bond
L/C, issued by any Person to support the Company’s obligations with respect to
the Bonds or the Company’s or a Subsidiary’s obligations with respect to
existing or future industrial revenue bonds permitted by this Agreement.

 

-23-



--------------------------------------------------------------------------------

“Anniversary Date” has the meaning specified in Section 1.1(b) hereof.

“Applicable Margin” shall mean, with respect to each type of Loan and the
commitment fee described in Column A below, the rate of interest per annum shown
in Columns B, C, D, E and F below for the range of Leverage Ratio (expressed as
a percentage) specified for each Column:

 

A    B
Level I     C
Level II     D
Level III     E
Level IV     F
Level V  

Leverage Ratio

   <=45%     >45%<=50%     >50%<=55%     >55%<=60%     >60%  

Domestic Rate Loans

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %

Eurodollar Loans

   0.75 %   1.00 %   1.25 %   1.50 %   1.75 %

Commitment Fee

   0.175 %   0.225 %   0.275 %   0.325 %   0.35 %

Not later than 5 Business Days after receipt by the Agent of the financial
statements called for by Section 7.4 hereof for the applicable fiscal quarter,
the Agent shall determine the Leverage Ratio for the applicable period and shall
promptly notify the Company and the Banks of such determination and of any
change in the Applicable Margins resulting therefrom. Any such change in the
Applicable Margins shall be effective as of the date the Agent so notifies the
Company and the Banks with respect to all Loans outstanding on such date, and
such new Applicable Margins shall continue in effect until the effective date of
the next quarterly redetermination in accordance with this Section. Each
determination of the Leverage Ratio and Applicable Margins by the Agent in
accordance with this Section shall be conclusive and binding on the Company and
the Banks absent manifest error. From the date hereof until the Applicable
Margins are first adjusted pursuant hereto, the Applicable Margins shall be
those set forth in Level IV above.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.16 hereof), and accepted by the Agent, in substantially
the form of Exhibit I or any other form approved by the Agent.

 

-24-



--------------------------------------------------------------------------------

“Bank” and “Banks” means and includes BMOCMF and the other financial
institutions from time to time party to this Agreement, including each assignee
Bank pursuant to Section 11.16 hereof and each new Bank that has executed a
Commitment Amount Increase Request in the form attached hereto as Exhibit O or
in such other form acceptable to the Agent and that has been accepted by the
Company and the Agent pursuant to Section 1.21 hereof.

“Bid Loan” shall mean an advance from a Bank to the Company pursuant to the
biding procedures described in Section 2 hereof.

“BMO” means Bank of Montreal, Chicago Branch.

“BMOCMF” means BMO Capital Markets Financing, Inc.

“Bonds” shall mean the $25,000,000 aggregate principal amount of the Issuer’s
Environmental Facilities Reserve Bonds (Pilgrim’s Pride Corporation Project),
Series 1999.

“Bond Documents” shall mean the Indenture and any other instrument and documents
relating to the issuance and sale of the Bonds.

“Bond L/C” shall have the meaning specified in Section 1.10 hereof.

“Bond L/C Administrative Fees” shall mean the fees payable by the Company
pursuant to Sections 2.4(b) and (c) of the Reimbursement Agreement.

“Bond L/C Commitment” shall have the meaning specified in Section 1.10 hereof.

“Bond L/C Exposure” shall mean, as of any date of determination, the sum of
(a) the unused amount of the Bond L/C Commitment, if any, (b) the aggregate
principal amount of all outstanding Bond Reimbursement Obligations, if any, and
(c) the maximum amount available to be drawn under the Bond L/C (after giving
effect to any reductions thereof as provided in the Bond L/C), each determined
on such date.

“Bond L/C Fee” shall mean the fee payable by the Company pursuant to
Section 2.4(a) of the Reimbursement Agreement.

“Bond Reimbursement Obligation” shall have the meaning specified in Section 1.11
hereof.

“Borrowing Base”, as determined on the basis of the information contained in the
most recent Borrowing Base Certificate, shall mean an amount equal to:

(a) 65% of the Value of Eligible Inventory consisting of feed grains, feed and
ingredients, plus

(b) 65% percent of the Value of Eligible Inventory consisting of live and
dressed broiler chickens and commercial eggs, plus

 

-25-



--------------------------------------------------------------------------------

(c) 65% of the Value of Eligible Inventory consisting of prepared foods, plus

(d) 100% of the Value of Eligible Inventory consisting of breeder hens, breeder
pullets, commercial hens, commercial pullets and hatching eggs, plus

(e) 40% of the Value of Eligible Inventory consisting of packaging materials,
vaccines, general supplies, and maintenance supplies, minus

(f) the aggregate outstanding amount of all Grower Payables that are more than
15 days past due.

“Borrowing Base Certificate” shall mean the certificate in the form of Exhibit G
hereto which is required to be delivered to the Banks in accordance with
Section 7.4(d) hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and Dallas, Texas
and, if the applicable Business Day relates to the advance or continuation of,
or conversion into, or payment of a Eurodollar Loan, on which banks are dealing
in U.S. Dollar deposits in the interbank eurodollar market in London, England.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
Property the discounted present value of the rental obligations of such person
as lessee under which, in accordance with generally accepted accounting
principles, is required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligation” shall mean, as applied to any Person, the
discounted present value of the rental obligation, as aforesaid, under any
Capitalized Lease.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock, whether or not outstanding on the date of this
Agreement, including, without limitation, any option, warrant or other right
relating to any such capital stock.

“Cash Equivalent” shall mean any short-term investments that are classified as
cash equivalents on the Company’s consolidated balance sheet in accordance with
generally accepted accounting principles, consistently applied.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” shall mean the CERCLA Information System.

“Change in Control” means (a) a sale of all or substantially all the assets of
the Company to any Person or related group of Persons as an entirety or
substantially as an entirety in one transaction or series of transactions,
(b) the merger or consolidation of the Company with or into another corporation
or the merger of another corporation into the Company with the effect that

 

-26-



--------------------------------------------------------------------------------

immediately after such transaction the stockholders of the Company immediately
prior to such transaction hold less than 51% of the total voting power generally
entitled to vote in the election of directors, managers or trustees of the
Person surviving such merger or consolidation, (c) the Pilgrim Family shall
cease to “own” more than 51% of the total voting power generally entitled to
vote in the election of directors, managers or trustees of the Company,
(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Company (together with
any new directors whose election by such Board or whose nomination for election
by the stockholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Company then in office, or (e) the stockholders of the Company
shall approve any plan for the liquidation or dissolution of the Company. For
purposes herein, the Pilgrim Family shall be deemed to “own” the voting power
generally entitled to vote in the election of directors, managers or trustees of
the Company if the Pilgrim Family either directly or indirectly legally or
beneficially own such voting power.

“Change in Law” shall have the meaning specified in Section 9.3 hereof.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” shall mean the collateral security provided to the Agent for the
benefit of the Banks pursuant to the Security Agreement.

“Commitment Amount Increase” is defined in Section 1.21 of the Agreement.

“Commitment Percentage” means, for each Bank, the percentage of the Revolving
Credit Commitments represented by such Bank’s Revolving Credit Commitment or, if
the Revolving Credit Commitments have been terminated, the percentage held by
such Bank (including through participation interests in L/Cs and Reimbursement
Obligations) of the aggregate principal amount of all Revolving Credit Loans,
L/Cs and Reimbursement Obligations then outstanding.

“Company” shall have the meaning specified in the first paragraph of this
Agreement.

“Competitive Bid” shall mean an offer by a Bank to make a Bid Loan pursuant to
Section 2 hereof.

“Competitive Bid Request” shall mean a request made by the Company pursuant to
Section 2.2 hereof.

“Consolidated Subsidiary” shall mean any Subsidiary whose accounts are
consolidated with those of the Company in accordance with generally accepted
accounting principles.

“Control” or “Controlled By” or “Under Common Control” shall mean possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities, by contract or
otherwise); provided that, in any

 

-27-



--------------------------------------------------------------------------------

event any Person which beneficially owns, directly or indirectly, 10% or more
(in number of votes) of the securities having ordinary voting power for the
election of directors of a corporation shall be conclusively presumed to control
such corporation, and provided further that any Consolidated Subsidiary shall be
conclusively presumed to be controlled by the Company.

“Convertible Stock” means preferred stock and other Capital Stock that are
convertible, exchangeable or exercisable into the Company’s common stock.

“Current Assets” of any Person shall mean the aggregate amount of assets of such
Person which in accordance with generally accepted accounting principles may be
properly classified as current assets after deducting adequate reserves where
proper.

“Current Liabilities” shall mean all items (including taxes accrued as
estimated) which in accordance with generally accepted accounting principles may
be properly classified as current liabilities, and including in any event all
amounts outstanding from time to time under this Agreement. For purposes of
calculating the Current Ratio or Net Working Capital, Current Liabilities shall
not include (i) the Company’s indebtedness relating to the Bonds to the extent
proceeds remain held in trust and not paid to the Company pursuant to the terms
of the Bond Documents, (ii) indebtedness relating to the Intercompany Bonds so
long as the Company or a Subsidiary of the Company remains the holder of such
Intercompany Bonds, and (iii) any other indebtedness so long as the trustee in
respect of such indebtedness holds cash and Cash Equivalents in an amount
sufficient to repay the principal balance of such indebtedness.

“Current Ratio” shall mean the ratio of Current Assets to Current Liabilities of
the Company and its Subsidiaries.

“Debt” shall mean for any Person on a consolidated basis (without duplication):

(a) indebtedness, obligations or liabilities of such Person for borrowed money
(including the issuance of debt securities), or for the deferred purchase price
of Property or services (other than trade accounts payable arising in the
ordinary course of business) or relating to any Convertible Stock of the Company
that the Company has elected to treat as Debt;

(b) the aggregate principal amount of all Capitalized Lease Obligations and
other agreements for the use, acquisition, or retention of Property (both real
and personal) which are required to be capitalized in accordance with generally
accepted accounting principles;

(c) to the extent drawn upon, obligations of such Person arising under bankers’
or trade acceptance facilities, letters of credit, customer advances and other
extensions of credit whether or not representing obligations for borrowed money;

(d) all guarantees, endorsements and other contingent obligations of such Person
with respect to indebtedness arising from money borrowed from others;

 

-28-



--------------------------------------------------------------------------------

(e) all obligations secured by a lien on Property owned by such Person, whether
or not such Person has assumed or become liable for such obligations; and

(f) all obligations of such Person under any agreement providing for an interest
rate swap, cap, cap and floor, contingent participation or other hedging
mechanisms with respect to interest payable on any of the items described in
this definition;

provided that for purposes of calculating the financial covenants set forth in
Sections 7.8, 7.10, 7.11, 7.12 and 7.13 of this Agreement and the calculation of
the Leverage Ratio for purposes of determining the Applicable Margin, the term
“Debt” shall not include (i) the Company’s indebtedness relating to the Bonds to
the extent proceeds remain held in trust and not paid to the Company pursuant to
the terms of the Bond Documents, (ii) indebtedness relating to the Intercompany
Bonds so long as the Company or a Subsidiary of the Company remains the holder
of such Intercompany Bonds, and (iii) any other indebtedness so long as the
trustee in respect of such indebtedness holds cash and Cash Equivalents in an
amount sufficient to repay the principal balance of such indebtedness.

“Departing Banks” is defined in the Preliminary Statements to this Agreement.

“Domestic Chicken Inventory” means, with respect to any Person engaged in the
slaughter of chickens, the chicken inventory and chicken farm products of such
Person, including live chickens, dressed chickens, eggs produced by chickens,
finished chicken products, finished feed, grain, soybean meal, and poultry feed,
in each case that would be included in the Collateral if such inventory and farm
products were owned by the Company, provided that the Domestic Chicken Inventory
shall exclude branch inventory of packaged items, poultry feed additives and
nutrients, vaccines, chemicals, medicines, supplies, shipping cartons, packing
and packing supplies and materials of such Person.

“Domestic Rate” means for any day the rate of interest announced by the Agent
from time to time as its prime commercial rate, or its equivalent, for
U.S. Dollar loans to borrowers located in the United States in effect on such
day, with any change in the Domestic Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (the “Prime Rate”), provided that if the rate per annum
determined by adding 1/2 of 1% to the rate at which the Agent would offer to
sell federal funds in the interbank market on or about 10:00 a.m. (Chicago time)
on any day (the “Adjusted Fed Funds Rate”) shall be higher than the Prime Rate
on such day, then the Domestic Rate for such day and for any succeeding day
which is not a Business Day shall be such Adjusted Fed Funds Rate. The
determination of the Adjusted Fed Funds Rate by the Agent shall be final and
conclusive except in the case of manifest error or willful misconduct.

“Domestic Rate Loan” means a Revolving Credit Loan which bears interest as
provided in Section 1.3(a) hereof and a Swing Loan that bears interest as
provided in Section 1.20(b)(ii)(A) hereof.

 

-29-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means of Subsidiary of the Company that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with reference to any period, the earnings of the Company
and its Subsidiaries on a consolidated basis for such period plus (i) the sum of
all amounts deducted arriving at such earnings amount in respect of (A) Interest
Expense for such period, (B) income tax obligations of the Company and its
Subsidiaries for such period, (C) depreciation and amortization charges of the
Company and its Subsidiaries for such period, and (D) extraordinary losses of
the Company and its Subsidiaries for such period, minus (ii) extraordinary gains
of the Company and its Subsidiaries for such period, all as determined on the
basis of generally accepted accounting principles consistently applied.

“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, which approval shall not be unreasonably withheld, (ii) BMOCMF
in its capacity as Swing Bank, which approval shall not be unreasonably withheld
and (iii) solely in the case of this clause (d), unless an Event of Default has
occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Company or any Guarantor or any of the
Company’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Inventory” shall mean any Inventory of the Company in which the Agent
has a first priority perfected security interest, which the Banks in their sole
judgment deem to be acceptable for inclusion in the Borrowing Base and which
complies with each of the following requirements:

(a) it consists solely of feed grains, feed, ingredients, live broiler chickens,
dressed broiler chickens, commercial eggs, prepared food products, breeder hens,
breeder pullets, hatching eggs, commercial hens, commercial pullets, packaging
materials, vaccines, general supplies and maintenance supplies;

(b) it is in first class condition, not obsolete, and is readily usable or
salable by the Company in the ordinary course of its business;

(c) it substantially conforms to the advertised or represented specifications
and other quality standards of the Company, and has not been determined by the
Banks to be unacceptable due to age, type, category, quality and/or quantity;

(d) all warranties as set forth in this Agreement and the Security Agreement are
true and correct with respect thereto;

(e) it has been identified to the Banks in the manner prescribed pursuant to the
Security Agreement;

(f) it is located at a location within the United States disclosed to and
approved by the Banks and, if requested by the Agent, any Person (other than the
Company) owning or controlling such location shall have waived all right, title
and interest in and to such Inventory in a manner satisfactory to the Banks; and

 

-30-



--------------------------------------------------------------------------------

(g) it is not subject to any other lien, security interest or counterclaim.

“Environmental Laws” shall have the meaning specified in Section 5.10 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Eurodollar Loan” shall mean a Revolving Credit Loan which bears interest as
provided in Section 1.3(b) hereof.

“Eurodollar Rate” shall mean for each Interest Period applicable to a Eurodollar
Loan, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rate of interest per annum (rounded upwards, if necessary, to
nearest 1/100 of 1%) at which deposits in U.S. dollars in immediately available
funds are offered to the Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by major banks in
the interbank eurodollar market for a period equal to such Interest Period and
in an amount equal or comparable to the principal amount of the Eurodollar Loan
scheduled to be made by the Agent during such Interest Period.

“Event of Default” shall mean any event or condition identified as such in
Section 8.1 hereof.

“Fed Funds Rate” shall have the meaning specified in Section 1.7(c) hereof.

“Fiscal Year” shall mean the 52 or 53 week period ending on the Saturday closest
to September 30 in each calendar year, regardless of whether such Saturday
occurs in September or October of any calendar year.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of EBITDA and
all amounts payable under all non-cancellable operating leases (determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied) for the period in question, to (b) the sum of (without
duplication) (i) Interest Expense for such period, (ii) the sum of the scheduled
current maturities (determined in accordance with generally accepted accounting
principles consistently applied) of Debt during the period in question,
(iii) all amounts payable under non-cancellable operating leases (determined as
aforesaid) during such period, and (iv) all amounts payable with respect to
Capitalized Leases (determined on a consolidated basis in accordance with
generally accepted accounting principles, consistently applied) for the period
in question.

“Fixed Rate Loan” shall mean a Eurodollar Loan, a Swing Loan that bears interest
at a Quoted Rate or a Bid Loan, and “Fixed Rate Loans” shall mean any one or
more of such types of Loans.

 

-31-



--------------------------------------------------------------------------------

“Foreign Borrowers” is defined in the introductory paragraph of this Agreement.

“Foreign Subsidiary” shall mean any Subsidiary substantially all of whose
assets, operations and business are located outside of the United States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Corp.” shall mean Pilgrim’s Pride Funding Corporation, a Delaware
corporation.

“Grower Payables” shall mean all amounts owed from time to time by the Company
to any Person on account of the purchase price of agricultural products or
services (including poultry and livestock) if the Agent reasonably determines
that such Person is entitled to the benefits of any grower’s lien, statutory
trust or similar security arrangements to secure the payment of any amounts owed
to such Person.

“Grower Settlement Agreements” means those certain promissory notes dated
October 22, 1987, payable to the order of each of (a) Earl B. Lott, (b) Thomas
David Mott, (c) Perry L. Stricklin, and (d) Irone Sumblin.

“Guarantor” shall mean Pilgrim Interests, Ltd., a Texas limited partnership.

“Guaranty Fees” shall have the meaning specified in Section 7.28 hereof.

“Harris” means Harris N.A., as successor by merger to Harris Trust and Savings
Bank.

“Harris – Related Persons” shall mean Harris, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of Harris and
such Affiliates.

“Hedging Liabilities” shall mean indebtedness, obligations and liabilities of
the Company and any of its Subsidiaries attributable to (i) any interest rate
protection agreement, interest rate future, interest rate option, interest rate
swap, cap, collar or floor or other interest rate hedge arrangement, to which
the Company or any of its Subsidiaries is a party or a beneficiary, (ii) any
foreign exchange contract, currency option, currency swap, cap, collar or floor
or other similar agreement or arrangement designed to protect the Company or any
of its Subsidiaries against fluctuations in currency values or (iii) any
commodity option, commodity forward contract, commodity swap, cap, collar or
floor or similar agreement or arrangement designed to protect the Company or any
of its Subsidiaries against fluctuations in commodity prices.

“Highest Lawful Rate” shall have the meaning specified in Section 11.21 hereof.

“Indenture” shall mean the Trust Indenture dated as of June 15, 1999 between the
Issuer and the Trustee, relating to the Bonds, as amended.

 

-32-



--------------------------------------------------------------------------------

“Intangible Assets” shall mean license agreements, trademarks, trade names,
patents, capitalized research and development, proprietary products (the results
of past research and development treated as long term assets and excluded from
Inventory) and goodwill (all determined on a consolidated basis in accordance
with generally accepted accounting principles consistently applied).

“Intercompany Bonds” means (a) Tax Bonds in an aggregate principal amount of
approximately $57,500,000 assigned to the Company in connection with and as part
of the acquisition by the Company of the stock of certain Subsidiaries of
ConAgra Foods, Inc., a Delaware corporation, and (b) any industrial revenue
bonds, notes, debentures or similar instruments issued by a governmental entity
on behalf of the Company or a Subsidiary and concurrently with or following its
issuance purchased by the Company or a Subsidiary.

“Interest Expense” for any period shall mean all interest charges during such
period, including all amortization of debt discount and expense and imputed
interest with respect to Capitalized Lease Obligations, determined on a
consolidated basis in accordance with generally accepted accounting principles,
consistently applied, including without limitation dividends relating to
Convertible Stock that is classified as debt under generally accepted accounting
principles, consistently applied, or which the Company elects to treat as Debt
under this Agreement.

“Interest Period” shall mean with respect to (a) the Eurodollar Loans, the
period used for the computation of interest commencing on the date the relevant
Eurodollar Loan is made, continued or effected by conversion and concluding on
the date one, two, three or six months thereafter, (b) the Bid Loans, the period
used for the computation of interest commencing on the date the relevant Bid
Loan is made and ending on the date such Bid Loan is scheduled to mature, but in
no event may such period have a duration of less than 30 days or more than 180
days; and (c) in the case of a Swing Loan, on the date 1 to 10 Business Days
thereafter as mutually agreed upon by the Company and the Swing Bank; provided,
however, that no Interest Period for any Fixed Rate Loan may extend beyond the
Termination Date. For purposes of determining an Interest Period applicable to a
Eurodollar Loan, a month means a period starting on one day in a calendar month
and ending on a numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which an Interest Period is to end or if an Interest Period begins on
the last day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end.

“Inventory” shall mean all raw materials, work in process, finished goods, and
goods held for sale or lease or furnished or to be furnished under contracts of
service in which the Company or any Subsidiary now has or hereafter acquires any
right.

“Issuer” shall mean the Camp County Industrial Development Corporation, a
nonstock, nonprofit industrial development corporation existing under the laws
of the State of Texas.

“L/C” shall have the meaning set forth in Section 1.5 hereof.

 

-33-



--------------------------------------------------------------------------------

“L/C Agreement” shall have the meaning set forth in Section 1.5 hereof.

“L/C Fee” has the meaning specified in Section 1.5 hereof.

“L/C Fronting Fee” has the meaning specified in Section 1.5 hereof.

“L/C Issuer” means the Agent and such Banks listed as eligible L/C Issuers on
Schedule 2 attached hereto, as such schedule may be modified from time to time
in writing by the Company and the Agent.

“Leverage Ratio” shall mean the ratio for the Company and its Subsidiaries of
(a) an amount equal to the sum of the aggregate outstanding principal amount of
all Debt (other than Debt consisting of reimbursement and other obligations with
respect to undrawn letters of credit) minus the aggregate principal amount of
all cash and Cash Equivalents reflected on the Company’s balance sheet that is
not restricted to secure the payment of off-balance sheet liabilities of the
Company or any Subsidiary, to (b) the amount included in clause (a) above plus
Net Worth.

“LIBOR Index Rate” shall mean, for any Interest Period applicable to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a period equal to such Interest Period, which appears on the
Telerate Page 3750 as of 11:00 a.m. (London, England time) on the day two
Business Days before the commencement of such Interest Period.

“Loan” shall mean a Revolving Credit Loan, a Swing Loan or a Bid Loan, and
“Loans” shall mean any two or more Revolving Credit Loans, Swing Loans and/or
Bid Loans.

“Loan Documents” shall mean this Agreement and any and all exhibits hereto, the
Notes, the L/C Agreements, the Reimbursement Agreement and the Security
Agreement.

“Mexican Subsidiary” shall mean a Foreign Subsidiary substantially all of whose
assets, business and operations are located in the Republic of Mexico.

“Moody’s” shall mean Moody’s Investor Services, Inc.

“Net Income” shall mean the net income of the Company and its Subsidiaries
determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied.

“Net Tangible Assets” shall mean the excess of the value of the Total Assets
over the value of the Intangible Assets of the Company and its Subsidiaries.

“Net Working Capital” shall mean as to any Person in the excess for such Person
of Current Assets over Current Liabilities.

 

-34-



--------------------------------------------------------------------------------

“Net Worth” shall mean the Total Assets minus the Total Liabilities of the
Company and its Subsidiaries, all determined on a consolidated basis in
accordance with generally accepted accounting principles, consistently applied.

“Notes” shall mean the Revolving Notes and the Swing Note, and “Note” means any
of the Notes.

“Operating Lease” means any lease of property (whether real, personal or mixed)
for a period of longer than one year by a Person under which such Person is
lessee, other than a Capitalized Lease.

“Partnership Guaranty” shall mean the Second Amended and Restated Guaranty
Agreement dated as of February 8, 2007, from the Guarantor to the Banks, as the
same may be supplemented and amended from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Person” shall mean and include any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party or government (whether national,
federal, state, county, city, municipal, or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

“Pilgrim Family” means (a) Lonnie A. “Bo” Pilgrim, his spouse, his issue, his
estate and any trust, partnership or other entity primarily for the benefit of
him, his spouse and/or issue, including any direct or indirect trustee, managing
partner or such other Person serving a similar function or (b) the Guarantor.

“Plan” shall mean any employee benefit plan covering any officers or employees
of the Company or any Subsidiary, any benefits of which are, or are required to
be, guaranteed by the PBGC.

“Potential Default” shall mean any event or condition which, with the lapse of
time, or giving of notice, or both, would constitute an Event of Default.

“PPAHC” shall mean Pilgrim’s Pride Affordable Housing Corp., a Nevada
corporation.

“PPC Georgia” means Pilgrim’s Pride Corporation of Georgia, Inc., a Delaware
corporation, formerly known as Gold Kist Inc.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed or tangible or intangible.

“Quoted Rate” is defined in Section 1.20(c) hereof.

 

-35-



--------------------------------------------------------------------------------

“Receivables” shall mean all accounts, contract rights, instruments, documents,
chattel paper and general intangibles in which the Company or any Subsidiary now
has or hereafter acquires any right.

“Receivables Securitization Program” shall mean any receivables securitization
program to which the Company or a Subsidiary is a party which provides for the
sale by the Company or its Subsidiaries, without recourse, of its Receivables
for cash consideration, and including in any event the receivables
securitization program pursuant to which the Company will sell to Funding Corp.
all or substantially all of the Company’s receivables and Funding Corp. will in
turn sell an undivided interest in all of such Receivables to Fairway Finance
Company, LLC and its successors and assigns, and any amendments, supplements,
extensions, refinancings, renewals, replacements and refundings thereof.

“Reimbursement Agreement” shall have the meaning specified in Section 1.10
hereof.

“Reimbursement Obligation” has the meaning specified in Section 1.6 hereof.

“Required Banks” shall mean any Bank or Banks which in the aggregate hold at
least 51% of the aggregate unpaid principal balance of the Loans, Bond
Reimbursement Obligations and Reimbursement Obligations or, if no Loans are
outstanding hereunder, any Bank or Banks in the aggregate having at least 51% of
the Revolving Credit Commitments.

“Reserve Percentage” means the daily arithmetic average maximum rate at which
reserves (including, without limitation, any supplemental, marginal and
emergency reserves) are imposed on member banks of the Federal Reserve System
during the applicable Interest Period by the Board of Governors of the Federal
Reserve System (or any successor) under Regulation D on “eurocurrency
liabilities” (as such term is defined in Regulation D), subject to any
amendments of such reserve requirement by such Board or its successor, taking
into account any transitional adjustments thereto. For purposes of this
definition, the Eurodollar Loans shall be deemed to be eurocurrency liabilities
as defined in Regulation D without benefit or credit for any prorations,
exemptions or offsets under Regulation D.

“Revolving Credit” shall have the meaning specified in the first paragraph of
this Agreement.

“Revolving Credit Commitment” means, as to any Bank, the obligation of such Bank
to make Revolving Credit Loans and to participate in Swing Loans and L/Cs issued
for the account of the Borrowers hereunder and in Reimbursement Obligations
arising hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof or
increased pursuant to Section 1.21 hereof. The Borrowers and the Banks
acknowledge and agree that the Revolving Credit Commitments of the Banks
aggregate $300,000,000 on the date hereof.

“Revolving Credit Loan” and “Revolving Credit Loans” shall have the meanings
specified in Section 1.1(a) hereof.

 

-36-



--------------------------------------------------------------------------------

“Revolving Note” or “Revolving Notes” shall have the meanings specified in
Section 1.1(d) hereof.

“S&P” shall mean Standard & Poor’s Ratings Group.

“Security Agreement” shall mean that certain Second Amended and Restated
Security Agreement Re: Inventory and Farm Products, dated as of February 8,
2007, from the Company to the Agent, as such agreement may be supplemented and
amended from time to time.

“Subordinated Debt” shall mean indebtedness for borrowed money of any Borrower
which is subordinate in right of payment to the prior payment in full of such
Borrower’s indebtedness, obligations and liabilities to the Banks under the Loan
Documents pursuant to written subordination provisions satisfactory in form and
substance to the Required Banks or on substantially the same terms as the 2003
Senior Subordinated Indenture or the 2007 Senior Subordinated Indenture.

“Subsidiary” shall mean collectively any corporation or other entity at least a
majority of the outstanding voting equity interests (other than directors’
qualifying shares) (measured by voting power rather than number of shares) of
which is at the time owned directly or indirectly by the Company or by one of
more Subsidiaries or by the Company and one or more Subsidiaries.

“Swing Bank” means BMOCMF in its capacity as provider of Swing Loans, or any
successor Swing Bank hereunder.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.20 hereof.

“Swing Line Sublimit” means $25,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.20 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“Tangible Net Worth” shall mean the Net Worth minus the amount of all Intangible
Assets of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with generally accepted accounting principles, consistently
applied.

“Tax Bonds” shall mean certain industrial revenue bonds issued by governmental
authorities and similar financing arrangements provided by or through state and
local governmental agencies the proceeds of which were used to finance the
acquisition and construction of specified projects.

“Telerate Page 3750” shall mean the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

 

-37-



--------------------------------------------------------------------------------

“Termination Date” shall have the meaning set forth in Section 1.1(a) hereof.

“Total Assets” shall mean at any date, the aggregate amount of assets of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with generally accepted accounting principles consistently applied.

“Total Liabilities” shall mean at any date, the aggregate amount of all
liabilities of the Company and its Subsidiaries determined on a consolidated
basis in accordance with generally accepted accounting principles, consistently
applied, provided that for purposes of calculating the financial covenants set
forth in Sections 7.8, 7.10, 7.11, 7.12 and 7.13 of this Agreement the term
“Total Liabilities” shall not include (i) the Company’s indebtedness relating to
the Bonds to the extent proceeds remain held in trust and not paid to the
Company pursuant to the terms of the Bond Documents, (ii) the Company’s
indebtedness relating to the Intercompany Bonds so long as the Company or a
Subsidiary of the Company remains the holder of such Intercompany Bonds, and
(iii) any other indebtedness so long as the trustee in respect of such
indebtedness holds cash and Cash Equivalents in an amount sufficient to repay
the principal balance of such indebtedness.

“Trustee” shall mean Harris, as Trustee under the Indenture, and any successor
trustee thereunder.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of all Loans and Reimbursement Obligations and the maximum
amount available to be drawn under all L/Cs then outstanding, provided that for
purposes of computing the commitment fee under Section 3.1 hereof (a) Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Credit Commitment of the Swing Bank, and (b) Bid Loans outstanding
from time to time shall be deemed to reduce the Unused Revolving Credit
Commitment of the Bank that made such Bid Loans.

“Value of Eligible Inventory” shall mean as of any given date with respect to
Eligible Inventory:

(a) With respect to Eligible Inventory consisting of feed grains, feed,
ingredients, dressed broiler chickens and commercial eggs, an amount equal to
the lower of (i) costs determined on a first-in-first-out inventory basis
(determined in accordance with generally accepted accounting principles
consistently applied), or (ii) wholesale market value;

(b) With respect to Eligible Inventory consisting of live broiler chickens, a
price per pound equal to 75% of (i) the price quoted on the Los Angeles Majority
Market on the date of calculation minus (ii) $0.085, rounded up to the nearest
1/4 cent;

 

-38-



--------------------------------------------------------------------------------

(c) With respect to Eligible Inventory consisting of prepared food products, the
standard cost value;

(d) With respect to Eligible Inventory consisting of: breeder hens, $1.50 per
head; breeder pullets, $1.00 per head; commercial hens, $0.70 per head;
commercial pullets, $0.40 per head; and hatching eggs, $1.25 a dozen; or in each
case such other values as may be agreed upon by the Company and the Required
Banks; and

(e) With respect to Eligible Inventory consisting of packaging materials,
vaccines, general supplies and maintenance supplies, actual costs.

“Yield” means, with respect to any Bid Loan, the interest rate per annum
applicable to such Bid Loan.

Section 4.2. Accounting Terms. Any accounting term or the character or amount of
any asset or liability or item of income or expense required to be determined
under this Agreement, shall be determined or made in accordance with generally
accepted accounting principles at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.

Section 4.3. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Banks as follows:

Section 5.1. Organization and Qualification. The Company is a corporation duly
organized and existing and in good standing under the laws of the State of
Delaware. Each Foreign Borrower is a company duly organized and existing in good
standing under the laws of Bermuda. Each Borrower has full and adequate
corporate power to carry on its business as now conducted, is duly licensed or
qualified in all jurisdictions wherein the nature of its activities requires
such licensing or qualification except where the failure to be so licensed or
qualified would not have a material adverse effect on the condition, financial
or otherwise, of each Borrower, has full right and authority to enter into this
Agreement and the other Loan Documents, to make the borrowings herein provided
for, to issue the Notes in evidence thereof, to encumber its assets as
collateral security for such borrowings and to perform each and all of the
matters and things herein and therein provided for; and this Agreement does not,
nor does the performance or observance by each Borrower of any of the matters or
things provided for in the Loan Documents, contravene any provision of law or
any charter or by-law provision or any covenant, indenture or agreement of or
affecting the each Borrower or its Properties.

 

-39-



--------------------------------------------------------------------------------

Section 5.2. Subsidiaries. Each Subsidiary is duly organized and existing under
the laws of the jurisdiction of its incorporation or organization, has full and
adequate corporate or other organizational power to carry on its business as now
conducted and is duly licensed or qualified in all jurisdictions wherein the
nature of its business requires such licensing or qualification and the failure
to be so licensed or qualified would have a material adverse effect upon the
business, operations or financial condition of such Subsidiary and the Company
taken as a whole. As of the date hereof, the only Subsidiaries of the Company
are set forth on Exhibit H hereto.

Section 5.3. Financial Reports. The Company has heretofore delivered to the
Banks a copy of the Audit Report as of September 30, 2006 of the Company and its
Subsidiaries and unaudited financial statements (including a balance sheet,
statement of income and retained earnings, statement of cash flows, footnotes
and comparison to the comparable prior year period) of the Company as of, and
for the period ending December 30, 2006. Such audited financial statements have
been prepared in accordance with generally accepted accounting principles on a
basis consistent, except as otherwise noted therein, with that of the previous
fiscal year or period and fairly reflect in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
dates thereof, and the consolidated results of its operations for the periods
covered thereby. The Company and its Subsidiaries have no material contingent
liabilities other than as indicated on said financial statements and since said
date of December 30, 2006, there has been no material adverse change in the
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole that has not been disclosed in writing to the Banks.

Section 5.4. Litigation; Tax Returns; Approvals. There is no litigation or
governmental proceeding pending, nor to the knowledge of the Company threatened,
against the Company or any Subsidiary which could reasonably be expected to
result in any material adverse change in the Properties, business and operations
of the Company and its Subsidiaries, taken as a whole. All income tax returns
for each Borrower required to be filed have been filed on a timely basis, all
amounts required to be paid as shown by said returns have been paid except where
the failure to make such filing or payment could not reasonably be expected to
have a material adverse effect on the business, operations, Property or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole. There are no pending or, to the best of the Company’s knowledge,
threatened objections to or controversies in respect of the United States
federal income tax returns of the Company for any fiscal year except such
objection or controversies that could not reasonably be expected to have a
material adverse effect on the business, operations, Property or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole
or are being contested in good faith by appropriate proceedings and adequate
reserves have been provided therefor in accordance with generally accepted
accounting principles consistently applied. No authorization, consent, license,
exemption or filing (other than the filing of financing statements) or
registration with any court or governmental department, agency or
instrumentality, is or will be necessary to the valid execution, delivery or
performance by the Borrowers of the Loan Documents.

Section 5.5. Regulation U; Use of Proceeds. Neither the Company nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve

 

-40-



--------------------------------------------------------------------------------

System) and no part of the proceeds of any Loan made hereunder will be used to
purchase or carry any margin stock or to extend credit to others for such a
purpose. The Borrowers shall have used the proceeds of the Loans in accordance
with Section 7.21 hereof.

Section 5.6. No Default. As of the date of this Agreement, each Borrower is in
full compliance with all of the terms and conditions of this Agreement, and no
Potential Default or Event of Default is existing under this Agreement.

Section 5.7. ERISA. The Company and its Subsidiaries are in compliance with
ERISA to the extent applicable to them and have received no written notice to
the contrary from the PBGC or any other governmental entity or agency except
where the failure to comply or such notice could not reasonably be expected to
result in any material adverse effect in the Properties, business, operations or
financial condition of the Company and its Subsidiaries, taken as a whole.

Section 5.8. Security Interests and Debt. There are no security interests, liens
or encumbrances on any of the Property of the Company or any Subsidiary except
such as are permitted by Section 7.15 of this Agreement, and the Company and its
Subsidiaries have no Debt except such as is permitted by Section 7.16 of this
Agreement.

Section 5.9. Accurate Information. No information, exhibit or report (including
consolidated financial reports of the Company and projections) furnished by the
Borrowers to the Banks in connection with the negotiation of the Loan Documents
contained any misstatement of material fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading in
light of the circumstances in which made; provided that Banks acknowledge that
any such projections were prepared on the basis of the assumptions stated
therein, and reflecting the reasonable estimate of the Company of the results of
operations and other information projected therein at the time of the
preparation of such projections.

Section 5.10. Environmental Matters. (a) Except as disclosed on Exhibit C, the
Company has not received any written notice to the effect, or has any knowledge,
that its or any Subsidiary’s Property or operations are not in compliance with
any of the requirements of applicable foreign, federal, state and local
environmental, health and safety statutes and regulations (“Environmental Laws”)
or are the subject of any foreign, federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a material adverse effect
on the business, operations, Property, assets or conditions (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole;

(b) there have been no releases of hazardous materials at, on or under any
Property now or previously owned or leased by the Company or any Subsidiary
that, singly or in the aggregate, have, or may reasonably be expected to have, a
material adverse effect on the financial condition, operations, assets, business
or Properties of the Company and its Subsidiaries, taken as a whole;

 

-41-



--------------------------------------------------------------------------------

(c) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Company or any Subsidiary that, singly or in the aggregate, have,
or may reasonably be expected to have, a material adverse effect on the
financial condition, operations, assets, business or Properties of the Company
and its Subsidiaries, taken as a whole;

(d) neither the Company nor any Subsidiary has directly transported or directly
arranged for the transportation of any hazardous material to any location which
is listed or proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations which could
reasonably be expected to have, a material adverse effect on the financial
condition, operations, assets, business or Properties of the Company and its
Subsidiaries, taken as a whole; and

(e) no conditions exist at, on or under any Property now or previously owned or
leased by the Company or any Subsidiary which, with the passage of time, or the
giving of notice or both, would give rise to any liability under any
Environmental Law which could reasonably be expected to have, a material adverse
effect on the financial condition, operations, assets, business or Properties of
the Company and its Subsidiaries, taken as a whole.

Section 5.11. Enforceability. This Agreement and the other Loan Documents are
legal, valid and binding agreements each Borrower, enforceable against such
Borrower in accordance with their terms, except as may be limited by
(a) bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
other similar laws or judicial decisions for the relief of debtors or the
limitation of creditors’ rights generally; and (b) any equitable principles
relating to or limiting the rights of creditors generally.

Section 5.12. Restrictive Agreements. Neither the Company nor any Subsidiary is
a party to any contract or agreement, or subject to any charge or other
corporate restriction, which adversely affects its ability to execute, deliver
and perform the Loan Documents to which it is a party and repay its
indebtedness, obligations and liabilities under the Loan Documents or which
materially and adversely affects or, insofar as the Company can reasonably
foresee, could reasonably be expected to materially and adversely affect, the
property, business, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, or would in any respect
materially and adversely affect the Collateral, the repayment of the
indebtedness, obligations and liabilities under the Loan Documents, or any
Bank’s or the Agent’s rights under the Loan Documents.

Section 5.13. Labor Disputes. Except as set forth on Exhibit J, (a) as of the
date hereof, there is no material collective bargaining agreement or other labor
contract covering employees of the Company or any of its Subsidiaries; (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement which could reasonably be expected to
have, a material adverse effect on the financial condition, operations, assets,
business or Properties of the Company and its Subsidiaries, taken as a whole;
(c) no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of the Company or any
of its Subsidiaries which could reasonably be expected

 

-42-



--------------------------------------------------------------------------------

to have, a material adverse effect on the financial condition, operations,
assets, business or Properties of the Company and its Subsidiaries, taken as a
whole; and (d) there is no pending or (to the best of the Company’s knowledge)
threatened strike, work stoppage, unfair labor practice claim or other labor
dispute against or affecting the Company or any of its Subsidiaries or their
respective employees which could reasonably be expected to have, a material
adverse effect on the financial condition, operations, assets, business or
Properties of the Company and its Subsidiaries, taken as a whole.

Section 5.14. No Violation of Law. Neither the Company nor any Subsidiary is in
violation of any law, statute, regulation, ordinance, judgment, order or decree
applicable to it which violation could reasonably be expected to in any respect
materially and adversely affect the Collateral, the repayment of the
indebtedness, obligations and liabilities under the Loan Documents, any Bank’s
or the Agent’s rights under the Loan Documents, or the Property, business,
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole.

Section 5.15. No Default Under Other Agreements. Neither the Company nor any
Subsidiary is in default with respect to any note, indenture, loan agreement,
mortgage, lease, deed, or other agreement to which it is a party or by which it
or its Property is bound, which default could reasonably be expected to
materially and adversely affect the Collateral, the repayment of the
indebtedness, obligations and liabilities under the Loan Documents, any Bank’s
or the Agent’s rights under the Loan Documents or the Property, business,
operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole.

Section 5.16. Status Under Certain Laws. Neither the Company nor any of its
Subsidiaries is an “investment company” or a person directly or indirectly
controlled by or acting on behalf of an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 5.17. Federal Food Security Act. No Borrower has received any written
notice given pursuant to Section 1324(e)(1) or (3) of the Federal Food Security
Act and there has not been filed any financing statement or notice, purportedly
in compliance with the provisions of the Federal Food Security Act, purporting
to perfect a security interest in farm products purchased by any Borrower in
favor of a secured creditor of the seller of such farm products; provided that
the failure of any Borrower to comply with this Section 5.17 in any instance not
directly involving the Agent and the Banks or adversely affecting the Agent’s
security interest in the Collateral shall not constitute an Event of Default
unless such failure would have a material adverse effect on the business,
operations, Property or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole. To the extent applicable, each Borrower has
registered, pursuant to Section 1324(c)(2)(D) of the Federal Food Security Act,
with the Secretary of State of each State in which are produced farm products
purchased by the Company and which has established or hereafter establishes a
central filing system, as a buyer of farm products produced in such State; and
each such registration is in full force and effect; provided that the failure of
any Borrower to comply with this Section 5.17 in any instance not directly
involving the Agent and the Banks or adversely affecting the Agent’s security
interest in the Collateral shall not constitute an Event of Default unless such
failure would have a material adverse effect on the business, operations,
Property or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole.

 

-43-



--------------------------------------------------------------------------------

Section 5.18. Fair Labor Standards Act. The Company and each Subsidiary has
complied with, and will continue to comply with, the provisions of the Fair
Labor Standards Act of 1938, 29 U.S.C. §201, et seq., as amended from time to
time (the “FLSA”), including specifically, but without limitation, 29 U.S.C.
§215(a), §15(a)(1), 29 U.S.C. §215(a)(1) thereof, except where failure to comply
could not reasonably be expected to have, a material adverse effect on the
financial condition, operations, assets, business or Properties of the Company
and its Subsidiaries, taken as a whole.

Section 5.19. Organization and Qualification of the Guarantor. The Guarantor is
a limited partnership duly organized and existing and in good standing under the
laws of the State of Texas, has full and adequate partnership power to carry on
its business as now conducted, is duly licensed or qualified in all
jurisdictions wherein the nature of its activities requires such licensing or
qualification except where the failure to be so licensed or qualified would not
have a material adverse effect on the condition, financial or otherwise, of the
Guarantor, has full right and authority to enter into the Partnership Guaranty,
to guaranty the payment when due of the Company’s indebtedness, obligations and
liabilities to the Banks under the Loan Documents pursuant to the Partnership
Guaranty and to perform each and all of the matters and things therein provided
for; and the Partnership Guaranty does not, nor does the performance or
observance by the Guarantor of any of the matters or things provided for in the
Partnership Guaranty, contravene any provision of law or any provision of the
Guarantor’s certificate of limited partnership or its limited partnership
agreement or any covenant, indenture or agreement of or affecting the Guarantor
or its Properties.

SECTION 6. CONDITIONS PRECEDENT.

The obligation of the Banks to make any Loan pursuant hereto or to issue any L/C
shall be subject to the following conditions precedent:

Section 6.1. General. The Agent shall have received the notice of borrowings and
requests for L/Cs and the Notes hereinabove provided for.

Section 6.2. Each Extension of Credit. As of the time of the making of each Loan
and the issuance of each L/C hereunder (including the initial Loan or L/C, as
the case may be):

(a) each of the representations and warranties set forth in Section 5 hereof
shall be and remain true and correct in all material respects as of said time as
if made at said time, except that the representations and warranties made under
Section 5.3 shall be deemed to refer to the most recent financial statements
furnished to the Banks pursuant to Section 7.4 hereof;

(b) the Company shall be in full compliance with all of the terms and conditions
hereof, and no Potential Default or Event of Default shall have occurred and be
continuing or would occur as a result of such extension of credit;

 

-44-



--------------------------------------------------------------------------------

(c) after giving effect to the requested extension of credit and to each Loan
that has been made and L/C issued hereunder, the Bond L/C Exposure, the
aggregate principal amount of all Loans, the amount available for drawing under
all L/Cs and the aggregate principal amount of all Reimbursement Obligations
then outstanding shall not exceed the lesser of (i) the sum of the Banks’
Revolving Credit Commitments then in effect plus the Bond L/C Exposure and
(ii) the Borrowing Base as determined on the basis of the most recent Borrowing
Base Certificate, except as otherwise agreed by the Borrowers and all of the
Banks; and

(d) no change shall have occurred in the condition or operation of the Company
or any Subsidiary since the date of the financial statements (quarterly or
annual, as applicable) most recently provided by the Company to the Banks
pursuant to Sections 7.4(a) or (b), as applicable, which, when considered in the
aggregate, could reasonably be expected to have a material adverse effect on the
business, operations, Property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole;

and the request by the Company for any Loan or L/C pursuant hereto shall be and
constitute a warranty to the foregoing effects.

Section 6.3. Conditions to Effectiveness of Restatement. This Agreement shall
become effective upon satisfaction of all of the following conditions precedent:

(a) The Borrowers and each of the Banks shall have executed this Agreement (such
execution may be in several counterparts and the several parties hereto may
execute on separate counterparts).

(b) The Agent shall have received (in sufficient counterparts for distribution
to each of the Banks) all of the following in a form satisfactory to the Agent,
the Banks and their respective counsel:

(i) a Secured Revolving Credit Note of the Company in the form attached hereto
as Exhibit A-1 payable to the order of each Bank;

(ii) a Secured Revolving Credit Note of the Borrowers in the form attached
hereto as Exhibit A-2 payable to the order of each Bank ;

(iii) a Swing Note in the form attached hereto as Exhibit A-3 payable to the
order of the Swing Bank in the principal amount of the Swing Line Sublimit;

(iv) a fully executed Security Agreement;

(v) a fully executed Partnership Guaranty;

 

-45-



--------------------------------------------------------------------------------

(vi) copies of each Borrowers’ certificate of incorporation and bylaws (or their
equivalent) and any amendments thereto, certified in each instance by its
President, Secretary or Assistant Secretary;

(vii) copies of resolutions of each Borrowers’ Board of Directors (or other
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Borrowers’ behalf, all certified in each instance by its President, Secretary or
Assistant Secretary;

(viii)(A) certificates of good standing for the Company (dated no earlier than
30 days prior to the date hereof) for its state of incorporation and the State
of Texas and (B) good standing certificate (or its equivalent) from Puerto Rico
for each Foreign Borrower;

(ix) copies of the partnership agreement of the Guarantor and any amendments
thereto, certified by the Guarantor’s general partner;

(x) an opinion of (A) counsel to the Company substantially in a form as set
forth in Exhibit E-1 hereto, (B) Bermuda counsel to the Foreign Borrowers
substantially in a form as set forth in Exhibit E-2 hereto, and (C) Puerto Rico
counsel to the Foreign Borrowers substantially in a form as set forth in
Exhibit E-3 hereto, and satisfactory to the Agent and its counsel;

(xi) the Banks shall have received financial projections of the Company and its
Subsidiaries for the five consecutive Fiscal Years of the Company ending
October 1, 2011; and

(xii) the Agent shall be reasonably satisfied with the corporate structure of
the Company and its Subsidiaries, and the assets and liabilities of the Company.

(c) All legal matters incident to the execution and delivery hereof and the
instruments and documents contemplated hereby shall be satisfactory to the
Banks.

(d) The Agent shall have received for its account and the account of the Banks
all fees payable by the Borrowers to the Agent and the Banks in connection with
this Agreement.

(e) The Borrowers shall have satisfied the conditions precedent set forth in
Sections 6.1 and 6.2 hereof.

(f) The Agent shall have received payment of the fees and expenses of counsel to
the Agent for which an invoice has been submitted.

 

-46-



--------------------------------------------------------------------------------

SECTION 7. COVENANTS.

It is understood and agreed that so long as credit is in use or available under
this Agreement or any amount remains unpaid on any Note, Reimbursement
Obligation, L/C, Bond Reimbursement Obligation or Bond L/C, except to the extent
compliance in any case or cases is waived in writing by the Required Banks:

Section 7.1. Maintenance. The Company will, and will cause each Subsidiary to,
maintain, preserve and keep its plant, Properties and equipment in good repair,
working order and condition and will from time to time make all needful and
proper repairs, renewals, replacements, additions and betterments thereto, all
as in the sole judgment of the Company or such Subsidiary may be reasonably
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

Section 7.2. Taxes. The Company will, and will cause each Subsidiary to, duly
pay and discharge all taxes, rates, assessments, fees and governmental charges
upon or against the Company or its Subsidiaries or against their respective
Properties in each case before the same become delinquent and before penalties
accrue thereon unless and to the extent that the same are being contested in
good faith and by appropriate proceedings diligently conducted and for which
adequate reserves in form and amount reasonably satisfactory to the Required
Banks have been established or where the failure to make such payment could not
reasonably be expected to have a material adverse effect on the business,
operations, Property or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, provided that the Company shall pay or cause
to be paid all such taxes, rates, assessments, fees and governmental charges
forthwith upon the commencement of proceedings to foreclose any lien which is
attached as security therefor, unless such foreclosure is stayed by the filing
of an appropriate bond in a manner satisfactory to the Required Banks.

Section 7.3. Maintenance of Insurance. The Company will, and will cause each
Subsidiary to, maintain insurance coverage by good and responsible insurance
underwriters in such forms and amounts and against such risks and hazards as are
customary for companies engaged in similar businesses and owning and operating
similar Properties, provided that the Company and its Subsidiaries may
self-insure for workmen’s compensation, group health risks and their live
chicken inventory in accordance with applicable industry standards. In any
event, the Company will insure any of its Property which is insurable against
loss or damage by fire, theft, burglary, pilferage and loss in transit, all in
amounts and under policies containing loss payable clauses to the Agent as its
interest may appear (and, if the Agent requests, naming the Agent as additional
insured therein) and providing for advance notice to the Agent of cancellation
thereof, issued by sound and reputable insurers that, at the time of issuance or
renewal of such policies, are accorded a rating of A-XII or better or A or
better by S&P or Moody’s and all premiums thereon shall be paid by the Borrowers
and certificates summarizing the same delivered to the Agent.

Section 7.4. Financial Reports. The Company will, and will cause each Subsidiary
to, maintain a standard and modern system of accounting in accordance with sound
accounting practice and will furnish to the Banks and their duly authorized
representatives such information

 

-47-



--------------------------------------------------------------------------------

respecting the business and financial condition of the Company and its
Subsidiaries as may be reasonably requested by the Administrative Agent and,
without any request, will furnish to the Banks:

(a) as soon as available, and in any event within 45 days after the close of
each quarterly fiscal period of the Company a copy of the consolidated balance
sheet, statement of income and retained earnings, statement of cash flows, and
the results of operations of the Company and its Subsidiaries, for such period
of the Company and its Subsidiaries, together with all such information for the
year to date, all in reasonable detail, prepared by the Company and certified on
behalf of the Company by the Company’s chief financial officer;

(b) as soon as available, and in any event within 90 days after the close of
each fiscal year, a copy of the audit report for such year and accompanying
financial statements, including a consolidated balance sheet, a statement of
income and retained earnings, and a statement of cash flows, together with all
footnotes thereto, for the Company and its Subsidiaries, showing in comparative
form the figures for the previous fiscal year of the Company, all in reasonable
detail, accompanied by an unqualified opinion of Ernst & Young LLP or other
independent public accountants of nationally recognized standing selected by the
Company and reasonably satisfactory to the Required Banks, such opinion to
indicate that such statements are prepared in accordance with generally accepted
accounting principles;

(c) each of the financial statements furnished to the Banks pursuant to
paragraph (a) and (b) above shall be accompanied by a Compliance Certificate in
the form of Exhibit F hereto signed on behalf of the Company by its chief
financial officer;

(d) within 30 days after the end of each month, a Borrowing Base Certificate in
the form of Exhibit G hereto, setting forth a computation of the Borrowing Base
as of that month’s end date, certified as correct on behalf of the Company by
the Company’s chief financial officer and certifying that as of the last day of
the preceding monthly period the signer thereof has re-examined the terms and
provisions of this Agreement and the Security Agreement and that to the best of
his knowledge and belief, no Potential Default or Event of Default has occurred
or, if any such Potential Default or Event of Default has occurred, setting
forth the description of such Potential Default or Event of Default and
specifying the action, if any, taken by the Company to remedy the same;

(e) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Company shall have
filed with the Securities and Exchange Commission or any governmental agency
substituted therefor, or any national securities exchange, including copies of
the Company’s Form 10-K annual report, including financial statements audited by
Ernst & Young LLP or other independent public accountants of nationally
recognized standing selected by the Company and reasonably satisfactory to the
Bank, its Form 10-Q quarterly report to the Securities and Exchange Commission
and any Form 8-K filed by the Company with the Securities and Exchange
Commission;

 

-48-



--------------------------------------------------------------------------------

(f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed; and

(g) together with the audited financial statements delivered pursuant to
Section 7.4(b), a list in reasonable detail of all Intercompany Bonds
outstanding on the date of such financial statements, certified by the chief
financial officer of the Company.

Section 7.5. Inspection and Reviews. The Company shall, and shall cause each
Subsidiary to, permit the Agent and the Banks, by their representatives and
agents, to inspect any of the properties, corporate books and financial records
of the Company and its Subsidiaries, to review and make copies of the books of
accounts and other financial records of the Company and its domestic
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and its Subsidiaries with, and to be advised as to the same by, its officers at
such reasonable times and intervals as the Agent or the Banks may designate. In
addition to any other compensation or reimbursement to which the Agent and the
Banks may be entitled under the Loan Documents, after the occurrence of an Event
of Default and during the continuation thereof the Company shall pay to the
Agent from time to time upon demand the amount necessary to compensate it for
all fees, charges and expenses incurred by the Agent or its designee in
connection with the audits of Collateral, or inspections or review of the books,
records and accounts of the Company or any domestic Subsidiary conducted by the
Agent or its designee or any of the Banks.

Section 7.6. Consolidation and Merger. The Company will not, and will not permit
any Subsidiary to, consolidate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation or merger) all or substantially all the Property of
the other Person, or acquire substantially as an entirety the business of any
other Person, without the prior written consent of the Required Banks; provided,
however, that:

(a) if no Potential Default or Event of Default shall have occurred and be
continuing or shall result therefrom (including compliance on a pro forma basis
with Sections 7.8, 7.9, 7.10, 7.11, 7.12 and 7.13) the Company may acquire all
or substantially all the Property of any other Person, or acquire substantially
as an entirety the business of any other Person if (i) the aggregate fair market
value of all consideration paid or payable by the Company in all such
acquisitions made in any Fiscal Year does not exceed $250,000,000, (ii) after
giving effect to such acquisition the Company shall be in compliance with
Section 7.22 hereof, and (iii) if the acquisition involves a merger or
consolidation of the Company, the Company is the surviving or resulting entity;

(b) a Subsidiary or the Company may acquire, merge with or into or consolidate
with another Subsidiary so long as, in the case of an acquisition, a merger or a
consolidation involving the Company or a Foreign Borrower, the Company or the
Foreign Borrower is the surviving or resulting entity;

(c) any Subsidiary (other than the Foreign Borrowers) may sell, transfer, lease
or otherwise dispose of its assets to the Company or any other Subsidiary; and

 

-49-



--------------------------------------------------------------------------------

(d) a Foreign Borrower may sell, transfer, lease or otherwise dispose of its
assets to the Company or the other Foreign Borrower.

Section 7.7. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into any transaction, including without
limitation, the purchase, sale, lease or exchange of any Property, or the
rendering of any service, with any Affiliate of the Company or such Subsidiary
except (a) in the ordinary course of and pursuant to the reasonable requirements
of the Company’s or such Subsidiary’s business and upon fair and reasonable
terms not materially less favorable to the Company or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Company or such Subsidiary, (b) on-going transactions with
Affiliates of the type disclosed in the Company’s proxy statement for its Fiscal
Year ended September 30, 2006, (c) the sale of all or substantially all of the
Company’s or a Subsidiary’s Receivables pursuant to a Receivables Securitization
Program, (d) any transaction entered into between any of the Subsidiaries,
(e) the guaranties permitted by Section 7.16 and (f) any Guaranty Fees.

Section 7.8. Leverage Ratio. The Company will not permit its Leverage Ratio at
any time to exceed 0.65 to 1.

Section 7.9. Tangible Net Worth. The Company shall maintain its Tangible Net
Worth at all times in an amount not less than (a) (i) $400,000,000 if goodwill
attributable to PPC Georgia (as determined in accordance with generally accepted
accounting principles applied on a consistent basis) is $450,000,000 or higher;
(ii) $450,000,000 if goodwill attributable to PPC Georgia (as determined in
accordance with generally accepted accounting principles applied on a consistent
basis) is in excess of $400,000,000 but less than $450,000,000; or
(iii) $500,000,000 if goodwill attributable to PPC Georgia (as determined in
accordance with generally accepted accounting principles applied on a consistent
basis) is $400,000,000 or less; plus (b) as of the last day of each Fiscal Year,
an amount, in each case, equal to 50% of the Company’s Net Income (but not less
than zero) for each Fiscal Year of the Company, commencing with the Fiscal Year
ending September 29, 2007.

Section 7.10. Current Ratio. The Company will maintain at all times and measured
as of the last day of each quarterly fiscal accounting period a Current Ratio of
not less than 1.35 to 1.

Section 7.11. Net Tangible Assets to Total Liabilities. The Company will not
permit the ratio of its Net Tangible Assets to its Total Liabilities at any
time, but measured as of the last day of each quarterly fiscal accounting period
of the Company, to be less than 1.125 to 1.

Section 7.12. Fixed Charge Coverage Ratio. The Company will not permit, as of
the last day of each fiscal quarter of the Company, its Fixed Charge Coverage
Ratio for the eight consecutive fiscal quarters of the Company then ended to be
less than 1.5 to 1 on the last day of each fiscal quarter of the Company.

Section 7.13. Minimum Net Working Capital. The Company will maintain Net Working
Capital at all times (measured as of the last day of each Fiscal Quarter of the
Company) in an amount not less than $250,000,000.

 

-50-



--------------------------------------------------------------------------------

Section 7.14. Dividends and Certain Other Restricted Payments. The Company will
not (a) declare or pay any dividends or make any distribution on any class of
its capital stock (other than dividends payable solely in its capital stock) or
(b) directly or indirectly purchase, redeem or otherwise acquire or retire any
of its capital stock (except out of the proceeds of, or in exchange for, a
substantially concurrent issue and sale of capital stock) or (c) make any other
distributions with respect to its capital stock; provided, however, that if no
Potential Default or Event of Default shall exist before and after giving effect
thereto, the Company may;

(i) pay dividends (A) on Convertible Stock the proceeds of which were used to
refinance Debt permitted by Section 7.16 or (B) on Convertible Stock which is
classified as debt under generally accepted accounting principles, consistently
applied, or which the Company elects to treat as Debt under this Agreement, and
such Debt is permitted by Section 7.16 hereof;

(ii) in addition to the dividends permitted by clause (i), pay dividends in an
aggregate amount not to exceed $26,000,000 in any Fiscal Year;

(iii) pay dividends permitted under Section 7.14(ii) during the immediately
preceding Fiscal Year that were declared but not paid in the immediately
preceding Fiscal Year; and

(iv) repurchase the Company’s capital stock in an aggregate amount not to exceed
$50,000,000.

Section 7.15. Liens. The Company will not, and will not permit any Subsidiary
to, pledge, mortgage or otherwise encumber or subject to or permit to exist upon
or be subjected to any lien, charge or security interest of any kind (including
any conditional sale or other title retention agreement and any lease in the
nature thereof), on any of its Properties of any kind or character other than:

(a) liens, pledges or deposits for workmen’s compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with tenders, contracts or leases to which the Company or a
Subsidiary is a party or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principles and that the obligation is not for borrowed
money, customer advances, trade payables or obligations to agricultural
producers;

(b) the pledge of Property for the purpose of securing an appeal or stay or
discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Company and its Subsidiaries so secured by a pledge
of Property permitted under this subsection (b) including interest and penalties
thereon, if any, shall not be in excess of $30,000,000 at any one time
outstanding;

 

-51-



--------------------------------------------------------------------------------

(c) liens, pledges, mortgages, security interests, or other charges granted to
the Agent to secure the Notes, L/Cs, or the Reimbursement Obligations;

(d) liens, pledges, security interests or other charges now or hereafter created
under the Security Agreement;

(e) security interests or other interests of a lessor in equipment leased by the
Company or any Subsidiary as lessee under any financing lease, to the extent
such security interest or other interest secures rental payments payable by the
Company thereunder;

(f) liens of carriers, warehousemen, mechanics and materialmen and other like
liens, in each case arising in the ordinary course of the Company’s or any
Subsidiary’s business to the extent they secure obligations that are not past
due or, if past due, which do not exceed an aggregate at any one time of
$10,000,000 or are being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principals;

(g) such minor defects, irregularities, encumbrances, easements, rights of way,
and clouds on title as normally exist with respect to similar properties which
do not materially impair the Property affected thereby for the purpose for which
it was acquired;

(h) liens, pledges, mortgages, security interests or other charges granted in
the Foreign Subsidiaries’ Inventory, fixed assets, accounts receivable and the
capital stock of such Foreign Subsidiaries, in each case securing only
indebtedness in an aggregate principal amount of up to the sum of 75% of the Net
Working Capital of the Foreign Subsidiaries;

(i) statutory landlord’s liens under leases;

(j) existing liens described on Exhibit D hereto;

(k) liens on the cash surrender value of the life insurance policy maintained by
the Company on the life of Mr. Lonnie A. Pilgrim;

(l) the interest of any purchaser of the Company’s or its Subsidiaries’
Receivables purchased by it pursuant to a Receivables Securitization Program in
such Receivables;

(m) liens and security interests granted by PPAHC on its real estate and all
buildings and improvements thereon and all rents, issues and profits thereof
securing indebtedness permitted by Sections 7.16(l) and (m) hereof;

(n)(i) liens, pledges, mortgages, security interests, or other charges granted
to the Agent to secure the Bond L/C or the Bond Reimbursement Obligations, and
(ii) liens, pledges, mortgages, security interests or other charges in Property
other than the Collateral granted to the issuer of an Alternative Credit
Facility to secure the Company’s obligations to such issuer with respect to the
Alternative Credit Facility;

 

-52-



--------------------------------------------------------------------------------

(o) liens of Agricultural Production Credit Association on equity interests in
Agricultural Production Credit Association, liens of Agriland, FCS on equity
interests in Agriland, FCS, and liens of any other farm credit institution in
its equity interests purchased from time to time by the Company;

(p) liens, pledges, mortgages and security interests on assets (other than the
Collateral) of the Company and its Subsidiaries to secure Hedging Liabilities;

(q) liens, pledges, mortgages and security interests on assets (other than the
Collateral) of the Company and its Subsidiaries to secure indebtedness permitted
by Section 7.16(g), (h), (i), (k), (n), and (s) hereof;

(r) liens securing indebtedness of Subsidiaries so long as the liens are in
favor of the Company or another Subsidiary;

(s) liens in (i) the shares of capital stock (or other equity interests) of a
Mexican Subsidiary owned by the Company or a Subsidiary and (ii) assets of a
Mexican Subsidiary, in each case, securing the indebtedness described in
Sections 7.16(x) hereof; and

(t) liens in assets of PPC Georgia (or its successors or assigns) securing the
indebtedness described in Sections 7.16(p)(ii) hereof.

Section 7.16. Borrowings and Guaranties. The Company will not, and will not
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
indebtedness for borrowed money (including as such all indebtedness representing
the deferred purchase price of Property) or customer advances, nor be or remain
liable, whether as endorser, surety, guarantor or otherwise (other than such
obligations under undrawn surety bonds, undrawn letters of credit and related
reimbursement obligations incurred in the ordinary course of business), for or
in respect of any liability or indebtedness of any other Person, other than:

(a) indebtedness of the Borrowers arising under or pursuant to this Agreement or
the other Loan Documents;

(b) the liability of the Company and its Subsidiaries arising out of the
endorsement for deposit or collection of commercial paper received in the
ordinary course of business;

(c) trade payables of the Company and its Subsidiaries arising in the ordinary
course of the Company’s business;

(d) indebtedness disclosed on Schedule 7.16;

 

-53-



--------------------------------------------------------------------------------

(e) unsecured indebtedness evidenced by the 2003 Senior Subordinated Indenture
and the 2007 Senior Subordinated Indenture (and any replacements, exchanges,
renewals, refinancings, extensions or amendments to such notes so long as the
principal amount of such indebtedness does not exceed the principal amount of
the indebtedness so replaced, exchanged, renewed, refinanced or extended plus
all accrued interest thereon and the amount of all customary expenses and
premiums incurred in connection therewith);

(f) indebtedness of the Company’s Foreign Subsidiaries in an aggregate principal
amount of up to the sum of 75% of the Foreign Subsidiaries’ Net Working Capital;

(g) Debt arising from sale/leaseback transactions permitted by Section 7.29
hereof and under Capitalized Lease Obligations;

(h) Debt incurred to finance capital expenditures;

(i) secured indebtedness of the Company, including an increase in the secured
indebtedness permitted under Section 7.16(s) hereof in an amount not to exceed
$475,000,000, in aggregate principal amount outstanding at any time not to
exceed the sum of (i) 85% of the book value of the outstanding accounts
receivable of Company and its Subsidiaries (as such accounts receivable would be
shown on a consolidated balance sheet of Borrower and its Subsidiaries prepared
in accordance with generally accepted accounting principles, consistently
applied), less an allowance for doubtful accounts, and (ii) 75% of the higher of
book value or fair market value, determined in accordance with generally
accepted accounting principles, consistently applied, of the Net Tangible Assets
of Company and its Subsidiaries, but excluding from such calculation under this
clause (ii), the assets covered by clause (i) and the Collateral;

(j) indebtedness of the Company arising under the Growers Settlement Agreements;

(k) indebtedness of the Company and its Subsidiaries pursuant to Receivables
Securitization Programs;

(l) indebtedness of PPAHC in an aggregate principal amount not to exceed
$5,000,000 incurred to finance the construction by PPAHC of multi-family
residences in Camp County, Texas, and any indebtedness incurred to refinance
such indebtedness;

(m) indebtedness of the Company under its guaranty of payment of PPAHC’s
indebtedness described in subsection (l) above and its environmental indemnity
in connection with PPAHC’s indebtedness described in subsection (l) above;

(n) indebtedness outstanding on the date of this Agreement of the Company and
its Subsidiaries relating to industrial revenue bonds issued for the benefit of
the Company or any of its Subsidiaries, including without limitation the Bonds,
the Bond

 

-54-



--------------------------------------------------------------------------------

L/C and any Alternative Credit Facility (and any replacements, exchanges,
renewals, refinancings, extensions or amendments thereof so long as the
principal amount of such indebtedness does not exceed the principal amount of
the indebtedness so replaced, exchanged, renewed, refinanced or extended plus
all accrued interest thereon and the amount of all customary expenses and
premiums incurred in connection therewith);

(o) unsecured indebtedness of the Company under the 2001 Senior Indenture and
the 2007 Senior Indenture (and any replacements, exchanges, renewals,
refinancings, extensions or amendments thereof so long as the principal amount
of such indebtedness does not exceed the principal amount of the indebtedness so
replaced, exchanged, renewed, refinanced or extended plus all accrued interest
thereon and the amount of all customary expenses and premiums incurred in
connection therewith);

(p) unsecured indebtedness on account of (i) subordinated capital certificates
of PPC Georgia in an original principal amount not to exceed $25,000,000, and
(ii) installment notes of PPC Georgia in an aggregate principal amount not to
exceed $1,500,000, plus, in each case, any premiums, fees or other transaction
costs in connection therewith, or any refinancing thereof;

(q) indebtedness of any Subsidiary to any other Subsidiary or, to the extent
permitted by Section 7.17 hereof, to the Company and unsecured indebtedness of
the Company to any Subsidiary, provided that any such indebtedness of a Borrower
is expressly subordinated to the prior payment in full in cash of all of such
Borrower’s indebtedness, obligations and liabilities to the Agent and the Banks
under this Agreement and the other Loan Documents;

(r) guarantees by any Subsidiary of the indebtedness of the Company permitted
under subsections (e), (i), (o), (s), (u) and (v) of this Section 7.16; provided
that such Subsidiary guarantees all of the Company’s indebtedness, obligations
and liabilities to the Agent and the Banks under this Agreement and the other
Loan Documents;

(s) senior secured indebtedness of the Company under credit facilities agented
by CoBank, ACB or other lenders in an aggregate principal amount not to exceed
$1,275,000,000 (as the same may be increased as permitted by Section 7.16(i)
hereof) incurred to finance the expansion of the Company’s production and
processing facilities, future acquisitions, repayment of existing indebtedness
and for general corporate purposes;

(t) Hedging Liabilities;

(u) unsecured indebtedness of the Company and its Subsidiaries in any amount,
provided that (i) not more than $100,000,000 of such indebtedness (excluding
indebtedness permitted in subsections (e), (f), (j), (n), (o), (p), (q), (r),
(t) and (w) and unsecured indebtedness in an aggregate original principal amount
not to exceed $200,000,000 incurred on or before February 8, 2008) may provide
for scheduled principal payments prior to the Termination Date in effect at the
time of the incurrence of

 

-55-



--------------------------------------------------------------------------------

such indebtedness, and (ii) prior to incurring any individual unsecured
indebtedness in a principal amount in excess of $20,000,000 after the date
hereof, the Company shall demonstrate to the satisfaction of the Agent that the
Company will be in compliance on a pro forma basis with the financial covenants
contained in Sections 7.8, 7.9, 7.10, 7.11, 7.12 and 7.13 hereof on a pro forma
basis after incurring such indebtedness;

(v) Subordinated Debt which matures no earlier than the Termination Date in
effect at the time of the incurrence of such indebtedness (and any replacements,
exchanges, renewals, refinancings, extensions or amendments thereof so long as
the principal amount of such indebtedness does not exceed the principal amount
of the indebtedness so replaced, exchanged, renewed, refinanced or extended plus
all accrued interest thereon and the amount of all customary expenses and
premiums incurred in connection therewith);

(w) indebtedness of the Company and its Subsidiaries relating to the
Intercompany Bonds;

(x) secured indebtedness of a Mexican Subsidiary in an aggregate principal
amount not to exceed US$75,000,000 (or the Mexican Peso equivalent thereof on
the date any of such indebtedness is first incurred) and indebtedness of the
Company and a Mexican Subsidiary arising under a guaranty of payment of such
indebtedness of a Mexican Subsidiary;

(y) indebtedness and liabilities represented by guarantees of (i) the Company of
the indebtedness and liabilities of its wholly-owned Subsidiaries or (ii) a
wholly-owned Subsidiary of the indebtedness and liabilities of another
wholly-owned Subsidiary; and

(z) guarantees made from time to time by the Borrower and its Subsidiaries in
the ordinary course of their businesses; provided, however, that the aggregate
amount of all indebtedness guaranteed at any time under this subsection (z)
shall not exceed $40,000,000.

Section 7.17. Investments, Loans and Advances. The Company will not, and will
not permit any Subsidiary to, make or retain any investment (whether through the
purchase of stock, obligations or otherwise) in or make any loan or advance to,
any other Person, other than:

(a) investments in certificates of deposit having a maturity of one year or less
issued by any United States commercial bank having capital and surplus of not
less than $50,000,000;

(b) investments in an aggregate amount of up to $16,000,000 in deposits
maintained with the Pilgrim Bank of Pittsburg;

(c) investments in commercial paper rated P1 by Moody’s or A1 by S&P maturing
within 180 days of the date of issuance thereof;

 

-56-



--------------------------------------------------------------------------------

(d) marketable obligations of the United States;

(e) marketable obligations guaranteed by or insured by the United States, or
those for which the full faith and credit of the United States is pledged for
the repayment of principal and interest thereof; provided that such obligations
have a final maturity of no more than one year from the date acquired by the
Company;

(f) repurchase, reverse repurchase agreements and security lending agreements
collateralized by securities of the type described in subsection (c) and having
a term of no more than 90 days, provided, however, that the Company shall hold
(individually or through an agent) all securities relating thereto during the
entire term of such arrangement and repurchase agreements of any bank or trust
company incorporated under the laws of the United States of America or any state
thereof and fully secured by a pledge of obligations issued or fully and
unconditionally guaranteed by the United States government;

(g) banker’s acceptances maturing within one year issued by any bank or trust
company organized under the laws of the United States or any state thereof and
having capital, surplus and undivided profits of at least $50,000,000;

(h) Eurodollar time deposits maturing within six months purchased directly from
a bank meeting the requirements of Section 7.17(a);

(i) direct obligations issued by any state of the United States or any political
subdivision of any such state or public instrumentality thereof maturing within
one year and having at the time of acquisition, the highest rating obtainable
from either S&P or Moody’s;

(j) loans, investments (excluding retained earnings) and advances by the Company
to its Mexican Subsidiaries in an aggregate outstanding amount not to exceed
$145,000,000 at any time, provided, however, that the Company may make loans,
investments (excluding retained earnings) and advances to its Mexican
Subsidiaries in an aggregate amount equal to the aggregate amount of any capital
withdrawn from its Mexican Subsidiaries after the date hereof but not to exceed
an aggregate amount of $25,000,000 in any Fiscal Year of the Company, provided
further that any such investments (excluding retained earnings), loans and
advances shall not cause the aggregate outstanding amount of all such loans,
investments (excluding retained earnings) and advances to exceed $145,000,000 at
any time;

(k) loans and advances to employees (other than executive officers and directors
of the Company) for reasonable expenses incurred in the ordinary course of
business;

(l) loans and advances from any Subsidiary to any another Subsidiary or to the
Company and unsecured indebtedness of the Company to any Subsidiary;

 

-57-



--------------------------------------------------------------------------------

(m) investments in an aggregate amount not to exceed $10,000,000 in Southern
Hens, Inc.;

(n) investments in and loans and advances to each of PPC Delaware Business Trust
and PPC Marketing, Ltd. in an aggregate amount not to exceed $1,000,000 for each
such entity;

(o) investments, if any, arising from the sale of Receivables pursuant to
Receivables Securitization Programs;

(p) loans and advances to officers and employees of the Company and its
Subsidiaries made in connection with such officer’s and employee’s housing
related expenses or loans associated with the procurement or sale of personal
residences or necessary for the moving of key personnel, in an aggregate
outstanding amount not to exceed $6,000,000 at any time;

(q) loans and advances to, and investments in, Subsidiaries (other than Mexican
Subsidiaries) in any Fiscal Year in an aggregate amount (net of the amount of
any repayments of such loans and advances and amounts of any capital investments
returned to the Company during such Fiscal Year) which, together with the
aggregate amount of investments permitted by Section 7.27 hereof, does not
exceed 5% of the Total Assets of the Company and its Subsidiaries;

(r) investments permitted by Section 7.6;

(s) investments made prior to the date hereof in Persons, which are not
Subsidiaries, identified on Exhibit K hereto;

(t) investments existing on the date of this Agreement in Subsidiaries listed on
Exhibit H;

(u) investments in mutual funds that invest not less than 95% of their assets in
cash and Cash Equivalents or investments of the kinds described in subsections
(a) through (i) above;

(v) investments existing on the date of this Agreement in industrial revenue
bonds issued for the benefit of the Company and its Subsidiaries;

(w) investments in marketable corporate bonds that have a long-term senior
unsecured debt rating of not less than BBB- by S&P and not less than Baa3 by
Moody’s;

(x) loans and advances to contract growers (other than executive officers and
directors of the Company) (i) not to exceed $50,000,000 in the aggregate at any
one time and (ii) for reasonable expenses incurred in the ordinary course of
business on terms and conditions which are not less favorable to the Borrowers
than would be customary in similar contracts or agreements between Persons not
Affiliated with each other;

 

-58-



--------------------------------------------------------------------------------

(y) investments in Intercompany Bonds;

(z) investments described in, or similar to those described in, the attached
Schedule 7.17, so long as at the time of purchase such investments (other than
those described in clauses (B) and (D) of Schedule 7.17) had a long-term senior
unsecured debt rating of not less than Baa3 by Moody’s and not less than BBB- by
S&P;

(aa) investments in the ADM Joint Venture, as such joint venture may from time
to time require in accordance with its organizational and operating agreement;

(ab) investments in Food Processors Water Cooperative and the Greater Shenandoah
Valley Development Company; and

(ac) investments not otherwise permitted by this Section 7.17 in an amount not
to exceed at any time an aggregate of $75,000,000.

Section 7.18. Sale of Property. No Borrower will sell, lease, assign, transfer
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property (other than by a Foreign
Borrower to another Foreign Borrower or to the Company).

Section 7.19. Notice of Suit, Adverse Change in Business or Default. The Company
shall, as soon as possible, and in any event within fifteen (15) days after the
Company learns of the following, give written notice to the Banks of (a) any
proceeding(s) that, if determined adversely to the Company or any Subsidiary
could reasonably be expected to have a material adverse effect on the
Properties, business or operations of the Company and its Subsidiaries, taken as
a whole, being instituted or threatened to be instituted by or against the
Company or such Subsidiary in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign); (b) any material adverse change in the business, Property or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole; and (c) the occurrence of a Potential Default or Event of Default.

Section 7.20. ERISA. The Company will, and will cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a lien against any of its Property unless, in the case of Property other than
the Collateral, such failure could not reasonably be expected to have a material
adverse effect on the business, operations, Property or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole. The Company
will, within five (5) Business Days, notify the Agent of (a) the occurrence of
any reportable event (as defined in ERISA) which could reasonably be expected to
result in the termination by the PBGC of any Plan covering any officers or
employees of the Company or any Subsidiary any benefits of which are, or are
required to be, guaranteed by PBGC, (b) receipt of any notice from PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
and (c) its intention to terminate or withdraw from any Plan, in each case,
where the occurrence of such event could reasonably be expected to have a
material adverse effect on the business, operations, Property or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole.
The Company will not, and will not permit any Subsidiary to, terminate any Plan
or

 

-59-



--------------------------------------------------------------------------------

withdraw therefrom unless it shall be in compliance with all of the terms and
conditions of this Agreement after giving effect to any liability to PBGC
resulting from such termination or withdrawal if such termination or withdrawal
could reasonably be expected to have a material adverse effect on the business,
operations, Property or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole.

Section 7.21. Use of Loan Proceeds. The Company will use the proceeds of all
Loans and L/Cs made or issued hereunder solely to refinance existing Debt, to
finance capital expenditures and for general corporate purposes (excluding
financing all or any part of the consideration payable by the Company or any
Subsidiary in hostile acquisitions).

Section 7.22. Conduct of Business and Maintenance of Existence. The Company will
not, and will not permit any Subsidiary to, directly or indirectly engage in any
material respect in any business other than businesses engaged in by the Company
on the date hereof other operations or activities in the poultry industry and in
the processing, packaging, distribution and wholesales of poultry products and
other business or activities substantially similar or related thereto. The
Company will, and will cause each Subsidiary to, preserve, renew and keep in
full force and effect the Company’s corporate existence and the Company’s and
each Subsidiary’s rights, privileges and franchises necessary or desirable in
the normal conduct of business; except where the failure to preserve, renew and
keep in full force and effect such rights, privileges and licenses could not
reasonably be expected to have a material adverse effect on the business,
operations, Property or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole.

Section 7.23. Additional Information. Upon request of the Agent, the Company
shall provide any reasonable additional information pertaining to any of the
Collateral.

Section 7.24. Supplemental Performance. Each Borrower will at its own expense,
register, file, record and execute all such further agreements and documents,
including without limitation financing statements, and perform such acts as are
necessary and appropriate, or as the Agent or any Bank may reasonably request,
to effect the purposes of the Loan Documents.

Section 7.25. Compliance with Laws, etc. The Company will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, such compliance to include (without
limitation) (a) in the case of each Borrower, the maintenance and preservation
of its corporate existence, (b) qualification as a foreign corporation wherein
the nature of its activities requires such qualification except where the
failure to be so qualified would not have a material adverse effect on the
business, operations, Property or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, (c) the registration pursuant to
the Food Security Act of 1985, as amended, with the Secretary of State of each
State in which are produced any farm products purchased by the Company and which
has established a central filing system, as a buyer of farm products produced in
such state, and the maintenance of each such registration, (d) compliance with
the Packers and Stockyard Act of 1921, as amended, (e) compliance with all
applicable rules and regulations promulgated by the United States Department of
Agriculture and all similar applicable state rules and regulations, and
(f) compliance with all rules and regulations promulgated pursuant to the
Occupational

 

-60-



--------------------------------------------------------------------------------

Safety and Health Act of 1970, as amended; provided that the failure of any
Borrower to comply with this Section 7.25 in any instance not directly involving
the Agent and the Banks or adversely affecting the Agent’s security interest in
the Collateral shall not constitute an Event of Default unless such failure
would have a material adverse effect on the business, operations, Property or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole.

Section 7.26. Environmental Covenant. The Company will, and will cause each of
its Subsidiaries to:

(a) use and operate all of its facilities and Properties in compliance with all
Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in compliance therewith, and handle all hazardous materials in
compliance with all applicable Environmental Laws except where the failure to do
so could not reasonably be expected to have a material adverse effect on the
financial condition, operations, assets, business or Properties of the Company
and its Subsidiaries, taken as a whole;

(b) immediately notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries relating to the condition of its
facilities and Property or compliance with Environmental Laws which could
reasonably be expected to have a material adverse effect on the financial
condition, operations, assets, business or Properties of the Company and its
Subsidiaries, taken as a whole, and shall promptly cure and have dismissed, to
the reasonable satisfaction of the Required Banks, any actions and proceedings
relating to such failure to comply with Environmental Laws unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in form and
amount reasonably satisfactory to the Required Banks have been established; and

(c) provide such information and certifications which the Agent may reasonably
request from time to time to evidence compliance with this Section 7.26.

Section 7.27. Encumbrance of Domestic Chicken Inventory. (a) If the book value
(determined in accordance with generally accepted accounting principles,
consistently applied) of the Domestic Chicken Inventory of the applicable
Domestic Subsidiaries that is subject to any liens or security interests in
favor of any Person other than the Agent for the benefit of the Banks ever
exceeds an amount equal to 5% of the book value of the Net Tangible Assets of
the Company and its Subsidiaries (as shown on the most recent audited balance
sheet of the Company and its Subsidiaries prepared on a consolidated basis),
then the Company shall at all times maintain a Borrowing Base in an amount not
less than 150% of the aggregate amount of the Revolving Credit Commitments in
effect from time to time.

 

-61-



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement or the other Loan Documents
to the contrary, the Company shall not permit PPC Georgia and its applicable
Domestic Subsidiaries to encumber any of their Domestic Chicken Inventory at any
time.

Section 7.28. Guaranty Fees. The Company will not, and it will not permit any
Subsidiary to, directly or indirectly, pay to the Guarantor or any other
guarantor of any of the Company’s indebtedness, obligations and liabilities, any
fee or other compensation, but excluding salary, bonus and other compensation
for services rendered as an employee (collectively the “Guaranty Fees”) in an
aggregate amount in excess of $15,000,000 in any Fiscal Year of the Company. For
purposes of this Section 7.28, any Guaranty Fees paid within 45 days after the
last day of any Fiscal Year shall be deemed to have been paid during such Fiscal
Year.

Section 7.29. Leases. The Company will not, and will not permit any Subsidiary
to, incur non-cancelable obligations under Operating Leases or sale and
leaseback transactions if the aggregate annual amount of all minimum or
guaranteed net rentals payable under all such leases would exceed four percent
(4%) of the Net Tangible Assets of the Company and its Consolidated Subsidiaries
(as determined immediately preceding the execution of such lease)

Section 7.30. Amendments to Subordinated Debt Documents. The Company shall not
alter, amend or modify any subordination provision of any Subordinated Debt in a
manner, in any material respect, adverse to the interests of the Banks without
the prior written consent of the Required Banks.

Section 7.31. No Changes in Fiscal Year. The Company shall not change its Fiscal
Year from its present basis.

SECTION 8. EVENTS OF DEFAULT AND REMEDIES.

Section 8.1. Definitions. Any one or more of the following shall constitute an
Event of Default:

(a) Default in the payment when due of any principal of any Note, Bond
Reimbursement Obligation or Reimbursement Obligation, whether at the stated
maturity thereof or as required by Section 3.4 hereof or at any other time
provided in this Agreement, or default for a period of 3 Business Days in the
payment when due of any interest on any Note, Bond Reimbursement Obligation,
Reimbursement Obligation, fee or other amount payable by the Borrowers pursuant
to this Agreement;

(b) Default in the observance or performance of any covenant set forth in
Sections 7.4, 7.5, 7.6, 7.15, 7.16, 7.18 and 7.19, inclusive, hereof, or of any
provision of any Security Document requiring the maintenance of insurance on the
Collateral subject thereto or dealing with the use or remittance of proceeds of
such Collateral;

 

-62-



--------------------------------------------------------------------------------

(c) Default in the observance or performance of any covenant set forth in
Sections 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.15, 7.17, 7.20, and 7.22,
inclusive, hereof and such default shall continue for 15 days after written
notice thereof to the Company by any Bank;

(d) Default in the observance or performance of any other covenant, condition,
agreement or provision hereof or any of the other Loan Documents and such
default shall continue for 30 days after written notice thereof to the Borrowers
by any Bank;

(e) Default shall occur under any evidence of indebtedness in a principal amount
exceeding $20,000,000 issued or assumed or guaranteed by the Borrowers, or under
any mortgage, agreement or other similar instrument under which the same may be
issued or secured and such default shall continue for a period of time
sufficient to permit the acceleration of maturity of any indebtedness evidenced
thereby or outstanding or secured thereunder;

(f) Any representation or warranty made by any Borrower herein or in any Loan
Document or in any statement or certificate furnished by it pursuant hereto or
thereto, proves untrue in any material respect as of the date made or deemed
made pursuant to the terms hereof;

(g) Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $30,000,000 shall be entered or filed against the Company or any Subsidiary
or against any of their respective Property or assets and remain unbonded,
unstayed and undischarged for a period of 30 days from the date of its entry;

(h) Any reportable event (as defined in ERISA) which constitutes grounds for the
termination of any Plan or for the appointment by the appropriate United States
District Court of a trustee to administer or liquidate any such Plan, shall have
occurred and such reportable event shall be continuing thirty (30) days after
written notice to such effect shall have been given to the Company by any Bank;
or any such Plan shall be terminated; or a trustee shall be appointed by the
appropriate United States District Court to administer any such Plan; or the
Pension Benefit Guaranty Corporation shall institute proceedings to administer
or terminate any such Plan;

(i) The Company or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the Bankruptcy Code of 1978, as amended, (ii) admit
in writing its inability to pay, or not pay, its debts generally as they become
due or suspend payment of its obligations, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, conservator, liquidator or
similar official for it or any substantial part of its property, (v) file a
petition seeking

 

-63-



--------------------------------------------------------------------------------

relief or institute any proceeding seeking to have entered against it an order
for relief under the Bankruptcy Code of 1978, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, marshalling of assets, adjustment or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, or (vi) fail to contest in
good faith any appointment or proceeding described in Section 8.1(j) hereof;

(j) A custodian, receiver, trustee, conservator, liquidator or similar official
shall be appointed for the Company, any Subsidiary or any substantial part of
its respective Property, or a proceeding described in Section 8.1(i)(v) shall be
instituted against the Company or any Subsidiary and such appointment continues
undischarged or any such proceeding continues undismissed or unstayed for a
period of 90 days;

(k) The existence of an “Event of Default” as defined in the Security Agreement;

(l) Any shares of the capital stock of the Company owned legally or beneficially
by the Guarantor or Mr. And/or Mrs. Lonnie A. Pilgrim shall be pledged, assigned
or otherwise encumbered for any reason, other than the pledge of up to 4,000,000
shares (as adjusted for any increase or decrease in the number of issued shares
of the Company resulting from a subdivision or consolidation of shares or the
payment of a stock dividend or any other increase or decrease in the number of
such shares effected without receipt or payment of consideration by the Company)
to secure personal obligations of Mr. And Mrs. Lonnie A. Pilgrim or such other
personal obligations incurred by any Person so long as such obligations are not
related to the financing of the Company or any of its Subsidiaries;

(m) the Guarantor shall terminate, breach, repudiate or disavow the Partnership
Guaranty or any part thereof, or any event specified in Sections 8.1(i) or
(j) shall occur with regard to the Guarantor;

(n) The occurrence of a Change in Control; or

(o) The existence of any condition or the occurrence of any event specified as
an “Event of Default” under the Reimbursement Agreement.

Section 8.2. Remedies for Non-Bankruptcy Defaults. When any Event of Default,
other than an Event of Default described in subsections (i) and (j) of
Section 8.1 hereof, has occurred and is continuing, the Agent, if directed by
the Required Banks, shall give notice to the Borrowers and take any or all of
the following actions: (a) terminate the remaining Revolving Credit Commitments
and the Bond L/C Commitment, if any, hereunder on the date (which may be the
date thereof) stated in such notice, (b) declare the principal of and the
accrued interest on the Notes, unpaid Bond Reimbursement Obligations and unpaid
Reimbursement Obligations to

 

-64-



--------------------------------------------------------------------------------

be forthwith due and payable and thereupon the Notes, unpaid Bond Reimbursement
Obligations and unpaid Reimbursement Obligations including both principal and
interest, shall be and become immediately due and payable without further
demand, presentment, protest or notice of any kind, and (c) proceed to foreclose
against any Collateral under the Security Agreement, take any action or exercise
any remedy under any of the Loan Documents or exercise any other action, right,
power or remedy permitted by law. Any Bank may exercise the right of set off
with regard to any deposit accounts or other accounts maintained by the
Borrowers with any of the Banks.

Section 8.3. Remedies for Bankruptcy Defaults. When any Event of Default
described in subsections (i) or (j) of Section 8.1 hereof has occurred and is
continuing, then the Notes, unpaid Bond Reimbursement Obligations and all
Reimbursement Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, and the obligation of the
Banks to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

Section 8.4. L/Cs. Promptly following the acceleration of the maturity of the
Notes pursuant to Section 8.2 or 8.3 hereof, the Company shall immediately pay
to the Agent for the benefit of the Banks the full aggregate amount of all
outstanding L/Cs and the Bond L/C. The Agent shall hold all such funds and
proceeds thereof as additional collateral security for the obligations of the
Borrowers to the Banks under the Loan Documents. The amount paid under any of
the L/Cs or the Bond L/C for which the Borrowers have not reimbursed the Banks
shall bear interest from the date of such payment at the default rate of
interest specified in Section 1.3(c) hereof.

Section 8.5. Remedies under the Bond Documents. In addition to the foregoing,
Harris shall have all of the remedies provided to Harris in the Bond Documents
upon the occurrence of an Event of Default.

SECTION 9. CHANGE IN CIRCUMSTANCES REGARDING FIXED RATE LOANS.

Section 9.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note to the contrary, if at any time after the date hereof with
respect to Fixed Rate Loans, any Bank shall determine in good faith that any
change in applicable law or regulation or in the interpretation thereof makes it
unlawful for such Bank to make or continue to maintain any Fixed Rate Loan or to
give effect to its obligations as contemplated hereby, such Bank shall promptly
give notice thereof to the Borrowers to such effect, and such Bank’s obligation
to make, relend, continue or convert any such affected Fixed Rate Loans under
this Agreement shall terminate until it is no longer unlawful for such Bank to
make or maintain such affected Loan. The Borrowers shall prepay the outstanding
principal amount of any such affected Fixed Rate Loan made to it, together with
all interest accrued thereon and all other amounts due and payable to the Banks
under Section 9.4 of this Agreement, on the earlier of the last day of the
Interest Period applicable thereto and the first day on which it is illegal for
such Bank to have such Loans outstanding; provided, however, the Borrowers may
then elect to borrow the principal amount of such affected Loan by means of
another type of Loan available hereunder, subject to all of the terms and
conditions of this Agreement.

 

-65-



--------------------------------------------------------------------------------

Section 9.2. Unavailability of Deposits or Inability to Ascertain the Adjusted
Eurodollar Rate. Notwithstanding any other provision of this Agreement or any
Note to the contrary, if prior to the commencement of any Interest Period any
Bank shall determine (a) that deposits in the amount of any Fixed Rate Loan
scheduled to be outstanding are not available to it in the relevant market or
(b) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate,
then such Bank shall promptly give telephonic or telex notice thereof to the
Borrowers, the Agent and the other Banks (such notice to be confirmed in
writing), and the obligation of the Banks to make, continue or convert any such
Fixed Rate Loan in such amount and for such Interest Period shall terminate
until deposits in such amount and for the Interest Period selected by the
Borrowers shall again be readily available in the relevant market and adequate
and reasonable means exist for ascertaining the Adjusted Eurodollar Rate. Upon
the giving of such notice, the Borrowers may elect to either (i) pay or prepay,
as the case may be, such affected Loan or (ii) reborrow such affected Loan as
another type of Loan available hereunder, subject to all terms and conditions of
this Agreement.

Section 9.3. Taxes and Increased Costs. With respect to the Fixed Rate Loans, if
any Bank shall determine in good faith that any change in any applicable law,
treaty, regulation or guideline (including, without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) or any new law, treaty,
regulation or guideline, or any interpretation of any of the foregoing by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary or other authority having jurisdiction over such
Bank or its lending branch or the Fixed Rate Loans contemplated by this
Agreement (whether or not having the force of law) (“Change in Law”) shall:

(a) impose, modify or deem applicable any reserve, special deposit or similar
requirements against assets held by, or deposits in or for the account of, or
Loans by, or any other acquisition of funds or disbursements by, such Bank
(other than reserves included in the determination of the Adjusted Eurodollar
Rate);

(b) subject such Bank, any Fixed Rate Loan or any Note to any tax (including,
without limitation, any United States interest equalization tax or similar tax
however named applicable to the acquisition or holding of debt obligations and
any interest or penalties with respect thereto), duty, charge, stamp tax, fee,
deduction or withholding in respect of this Agreement, any Fixed Rate Loan or
any Note except such taxes as may be measured by the overall net income of such
Bank or its lending branch and imposed by the jurisdiction, or any political
subdivision or taxing authority thereof, in which such Bank’s principal
executive office or its lending branch is located;

(c) change the basis of taxation of payments of principal and interest due from
any Borrower to such Bank hereunder or under any Note (other than by a change in
taxation of the overall net income of such Bank); or

(d) impose on such Bank any penalty with respect to the foregoing or any other
condition regarding this Agreement, any Fixed Rate Loan or any Note;

 

-66-



--------------------------------------------------------------------------------

and such Bank shall determine that the result of any of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to such Bank
of making or maintaining any Fixed Rate Loan hereunder or to reduce the amount
of principal or interest received by such Bank, then the Borrower shall pay to
such Bank from time to time as specified by such Bank such additional amounts as
such Bank shall reasonably determine are sufficient to compensate and indemnify
it for such increased cost or reduced amount. If any Bank makes such a claim for
compensation, it shall provide to the Borrower a certificate setting forth such
increased cost or reduced amount as a result of any event mentioned herein
specifying such Change in Law, and such certificate shall be conclusive and
binding on the Borrower as to the amount thereof except in the case of manifest
error. Upon the imposition of any such cost, the Borrower may prepay any
affected Loan, subject to the provisions of Sections 3.3 and 9.4 hereof.

Section 9.4. Funding Indemnity. (a) In the event any Bank shall incur any loss,
cost, expense or premium (including, without limitation, any loss of profit and
any loss, cost, expense or premium incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Bank to fund or
maintain any Fixed Rate Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Bank) as a result of:

(i) any payment or prepayment of a Fixed Rate Loan on a date other than the last
day of the then applicable Interest Period;

(ii) any failure by any Borrower to borrow, continue or convert any Fixed Rate
Loan on the date specified in the notice given pursuant to Section 1.7 hereof;
or

(iii) the occurrence of any Event of Default;

then, upon the demand of such Bank, the Company shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense.

(b) If any Bank makes a claim for compensation under this Section 9.4, it shall
provide to the Borrower a certificate setting forth the amount of such loss,
cost or expense in reasonable detail and such certificate shall be conclusive
and binding on the Borrower as to the amount thereof except in the case of
manifest error.

Section 9.5. Lending Branch. Each Bank may, at its option, elect to make, fund
or maintain its Eurodollar Loans hereunder at the branch or office specified
opposite its signature on the signature page hereof or such other of its
branches or offices as such Bank may from time to time elect, subject to the
provisions of Section 1.7(b) hereof.

Section 9.6. Discretion of Bank as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Bank shall be entitled to fund
and maintain its funding of all or any part of its Loans in any manner it sees
fit, it being understood however, that for the purposes of this Agreement all
determinations hereunder shall be made as if the Banks had actually funded and
maintained each Fixed Rate Loan during each Interest Period for such Loan
through the purchase of deposits in the relevant interbank market having a
maturity corresponding to such Interest Period and bearing an interest rate
equal to the Adjusted Eurodollar Rate for such Interest Period.

 

-67-



--------------------------------------------------------------------------------

SECTION 10. THE AGENT.

Section 10.1. Appointment of Agent. Harris is administrative agent for the Banks
under the Original Credit Agreement. Harris’ execution of this Agreement shall
serve as its written notice that it resigns as administrative agent under the
Original Credit Agreement and the Loan Documents. Each L/C Issuer and each Bank
hereby appoints Bank of Montreal, Chicago Branch, as the successor Agent under
the Loan Documents, effective immediately, and hereby authorizes the Agent to
take such action as Agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Agent by the terms thereof, together with
such powers as are reasonably incidental thereto. The L/C Issuers and the Banks
expressly agree that the Agent is not acting as a fiduciary of the L/C Issuers
or the Banks in respect of the Loan Documents, the Company or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Agent, any of the LC Issuers or any of the Banks except as
expressly set forth herein.

Section 10.2. Powers. The Agent shall have and may exercise such powers
hereunder as are specifically delegated to the Agent by the terms of the Loan
Documents, together with such powers as are incidental thereto. The Agent shall
have no implied duties to the Banks, nor any obligation to the Banks to take any
action under the Loan Documents except any action specifically provided by the
Loan Documents to be taken by the Agent.

Section 10.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Banks or any Bank for any
action taken or omitted to be taken by it or them under the Loan Documents or in
connection therewith except for its or their own gross negligence or willful
misconduct.

Section 10.4. No Responsibility for Loans, Recitals, etc. The Agent shall not
(a) be responsible to the Banks for any recitals, reports, statements,
warranties or representations contained in the Loan Documents or furnished
pursuant thereto, (b) be responsible for the payment or collection of or
security for any Loans, Bond Reimbursement Obligations or Reimbursement
Obligations hereunder except with money actually received by the Agent for such
payment, (c) be bound to ascertain or inquire as to the performance or
observance of any of the terms of the Loan Documents, or (d) be obligated to
determine or verify the existence, eligibility or value of any Collateral, or
the correctness of any Borrowing Base Certificate or compliance certificate. In
addition, neither the Agent nor its counsel shall be responsible to the Banks
for the enforceability or validity of any of the Loan Documents or for the
existence, creation, attachment, perfection or priority of any security interest
in the Collateral.

Section 10.5. Right to Indemnity. The Banks hereby indemnify the Agent for any
actions taken in accordance with this Section 10, and the Agent shall be fully
justified in failing or refusing to take any action hereunder, unless it shall
first be indemnified to its satisfaction by the Banks pro rata against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action, other than any liability which may arise out
of Agent’s gross negligence or willful misconduct.

 

-68-



--------------------------------------------------------------------------------

Section 10.6. Action Upon Instructions of Banks. The Agent agrees, upon the
written request of the Required Banks, to take any action of the type specified
in the Loan Documents as being within the Agent’s rights, duties, powers or
discretion. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with written instructions signed
by the Required Banks, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Banks and on all holders of
the Notes. In the absence of a request by the Required Banks, the Agent shall
have authority, in its sole discretion, to take or not to take any action,
unless the Loan Documents specifically require the consent of the Required Banks
or all of the Banks.

Section 10.7. Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder by or through agents (other than employees) and
attorneys-in-fact and shall not be answerable to the Banks, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it in good faith
and with reasonable care. The Agent shall be entitled to advice and opinion of
legal counsel concerning all matters pertaining to the duties of the agency
hereby created.

Section 10.8. Reliance on Documents; Counsel. The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of legal counsel selected by the Agent.

Section 10.9. May Treat Payee as Owner. The Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment or transfer thereof shall have been filed with
the Agent. Any request, authority or consent of any person, firm or corporation
who at the time of making such request or giving such authority or consent is
the holder of any such Note shall be conclusive and binding on any subsequent
holder, transferee or assignee of such Note or of any Note issued in exchange
therefore.

Section 10.10. Agent’s Reimbursement. Each Bank agrees to reimburse the Agent
pro rata in accordance with its Commitment Percentage for any reasonable
out-of-pocket expenses (including fees and charges for field audits) not
reimbursed by the Borrowers (a) for which the Agent is entitled to reimbursement
by the Borrowers under the Loan Documents and (b) for any other reasonable
out-of-pocket expenses incurred by the Agent on behalf of the Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and for which the Agent is entitled to
reimbursement by the Borrowers and has not been reimbursed.

Section 10.11. Rights as a Lender. With respect to its commitment, Loans made by
it, L/Cs issued by it and the Notes issued to it, Agent (if applicable) shall
have the same rights and powers hereunder as any Bank and may exercise the same
as though it were not the Agent, and the term “Bank” or “Banks” shall, unless
the context otherwise indicates, include Agent (if

 

-69-



--------------------------------------------------------------------------------

applicable) in its individual capacity. Agent and each of the Banks may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Company as if it were not the Agent or a Bank hereunder,
as the case may be.

Section 10.12. Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements referred to in Section 5.3 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Loan Documents. Each Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents.

Section 10.13. Resignation of Agent. Subject to the appointment of a successor
Agent, the Agent may resign as Agent for the Banks under this Agreement and the
other Loan Documents at any time by sixty days’ notice in writing to the Banks.
Such resignation shall take effect upon appointment of such successor. The
Required Banks shall have the right to appoint a successor Agent who shall be
entitled to all of the rights of, and vested with the same powers as, the
original Agent under the Loan Documents. In the event a successor Agent shall
not have been appointed within the sixty day period following the giving of
notice by the Agent, the Agent may appoint its own successor. Resignation by the
Agent shall not affect or impair the rights of the Agent under Sections 10.5 and
10.10 hereof with respect to all matters preceding such resignation. Any
successor Agent must be a Bank, a national banking association, a bank chartered
in any state of the United States or a branch of any foreign bank which is
licensed to do business under the laws of any state or the United States.

Section 10.14. Duration of Agency. The agency established by Section 10.1 hereof
shall continue, and Sections 10.1 through and including Section 10.14 shall
remain in full force and effect, until the Notes and all other amounts due
hereunder and thereunder, including without limitation all Bond Reimbursement
Obligations or Reimbursement Obligations, shall have been paid in full and the
Banks’ commitments to extend credit to or for the benefit of the Company shall
have terminated or expired.

Section 10.15. Hedging Liability Arrangements. By virtue of a Bank’s execution
of this Agreement or an assignment agreement pursuant to Section 11.16 hereof,
as the case may be, any Affiliate of such Bank with whom the Company has entered
into an agreement creating Hedging Liability shall be deemed a Bank party hereto
for purposes of any reference in a Loan Document to the parties for whom the
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Partnership Guaranty. In connection with any such distribution of payments and
collections, the Agent shall be entitled to assume no amounts are due to any
Bank or its Affiliate with respect to Hedging Liability unless such Bank has
notified the Agent in writing of the amount of any such liability owed to it or
its Affiliate prior to such distribution.

 

-70-



--------------------------------------------------------------------------------

Section 10.16. Designation of Additional Agents. The Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Banks (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Banks and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Section 10.17. Authorization to Release or Subordinate or Limit Liens. The Agent
is hereby irrevocably authorized by each of the Banks to (a) release any Lien
covering any Collateral that is sold, transferred, or otherwise disposed of in
accordance with the terms and conditions of this Agreement and the Security
Agreement (including a sale, transfer, or disposition permitted by the terms of
Section 7.18 hereof or which has otherwise been consented to in accordance with
Section 11.1 hereof), (b) release or subordinate any lien, mortgage or security
interest on Collateral consisting of goods financed with purchase money
indebtedness or under a Capitalized Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the lien, mortgage or security
interest securing the same, are permitted by Sections 7.15(q), 7.16(g) or
7.16(h) hereof, and (c) reduce or limit the amount of the indebtedness secured
by any particular item of Collateral to an amount not less than the estimated
value thereof to the extent necessary to reduce mortgage registry, filing and
similar tax.

SECTION 11. MISCELLANEOUS.

Section 11.1. Amendments and Waivers. Any term, covenant, agreement or condition
of the Loan Documents may be amended only by a written amendment executed by the
Borrowers, the Required Banks and, if the rights or duties of the Agent, the L/C
Issuer or Swing Bank are affected thereby, the Agent, the L/C Issuer, or Swing
Bank, as applicable), or compliance therewith only may be waived (either
generally or in a particular instance and either retroactively or
prospectively), if the Borrowers shall have obtained the consent in writing of
the Required Banks and, if the rights or duties of the Agent, an L/C Issuer, or
the Swing Bank, are affected thereby, the Agent, such L/C Issuer or the Swing
Bank, as applicable; provided, however, that without the consent in writing of
the holders of all outstanding Notes, unpaid Bond Reimbursement Obligations and
unpaid Reimbursement Obligations and the issuer of any L/C or Bond L/C, or all
Banks if no Notes or L/Cs or Bond L/Cs are outstanding, no such amendment or
waiver shall (a) change the amount or postpone the date of payment of any
scheduled payment or required prepayment of principal of the Notes or reduce the
rate or extend the time of payment of interest on the Notes, or reduce the
amount of principal thereof, or modify any of the provisions of the Notes with
respect to the payment or prepayment thereof, (b) give to any Note any
preference over any other Notes, (c) amend the definition of Required Banks,
(d) alter, modify or amend the provisions of this Section 11.1, (e) change the
fees required under Section 3.1 hereof, (f) alter, modify or amend the
provisions of Sections 1.9, 6 or 9 of this Agreement, (g) alter, modify or amend
any Bank’s right hereunder to consent to any action, make any request or give
any notice, (h) change the advance rates under the Borrowing Base or the
definition of “Eligible Inventory,” or (i) release all or substantially all of
the Collateral under the Security Agreement or release or discharge all or
substantially all (in value) of the Guarantor’s indebtedness, obligations and
liabilities to the Banks, in each case, unless such release or

 

-71-



--------------------------------------------------------------------------------

discharge is permitted or contemplated by the Loan Documents; provided, further
that (w) Schedule 2 may be amended by the Company and the Agent without the
consent of any Bank, (x) any amendments of the Reimbursement Agreement or the
Bond Documents by Harris shall be subject to the provisions of Section 1.19 of
this Agreement, and (y) Sections 1.10 through 1.19, both inclusive, of this
Agreement may only be amended, modified or waived with the consent of Harris,
and (z) no amendment or waiver pursuant to this Section 11.1 shall increase the
Revolving Credit Commitment of any Bank without the consent of such Bank. Any
such amendment or waiver shall apply equally to all Banks and the holders of the
Notes, Bond Reimbursement Obligations and Reimbursement Obligations and shall be
binding upon them, upon each future holder of any Note, Bond Reimbursement
Obligation and Reimbursement Obligation and upon the Company, whether or not
such Note shall have been marked to indicate such amendment or waiver. No such
amendment or waiver shall extend to or affect any obligation not expressly
amended or waived.

Section 11.2. Waiver of Rights. No delay or failure on the part of the Agent or
any Bank or on the part of the holder or holders of any Note, Bond Reimbursement
Obligation or Reimbursement Obligation in the exercise of any power or right
shall operate as a waiver thereof, nor as an acquiescence in any Potential
Default or Event of Default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof, or the exercise
of any other power or right, and the rights and remedies hereunder of the Agent,
the Banks and of the holder or holders of any Notes are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 11.3. Several Obligations. The commitments of each of the Banks
hereunder shall be the several obligations of each Bank and the failure on the
part of any one or more of the Banks to perform hereunder shall not affect the
obligation of the other Banks hereunder, provided that nothing herein contained
shall relieve any Bank from any liability for its failure to so perform. In the
event that any one or more of the Banks shall fail to perform its commitment
hereunder, all payments thereafter received by the Agent on the principal of
Loans, Bond Reimbursement Obligations and Reimbursement Obligations hereunder,
whether from any Collateral or otherwise, shall be distributed by the Agent to
the Banks making such additional Loans ratably as among them in accordance with
the principal amount of additional Loans made by them until such additional
Loans shall have been fully paid and satisfied. All payments on account of
interest shall be applied as among all the Banks ratably in accordance with the
amount of interest owing to each of the Banks as of the date of the receipt of
such interest payment.

Section 11.4. Non-Business Day. (a) If any payment of principal or interest on
any Domestic Rate Loan shall fall due on a day which is not a Business Day,
interest at the rate such Loan bears for the period prior to maturity shall
continue to accrue on such principal from the stated due date thereof to and
including the next succeeding Business Day on which the same is payable.

(b) If any payment of principal or interest on any Eurodollar Loan shall fall
due on a day which is not a Business Day, the payment date thereof shall be
extended to the next date which is a Business Day and the Interest Period for
such Loan shall be accordingly extended, unless as a result thereof any payment
date would fall in the next calendar month, in which case such payment date
shall be the next preceding Business Day.

 

-72-



--------------------------------------------------------------------------------

Section 11.5. Survival of Indemnities. All indemnities and all provisions
relative to reimbursement to the Banks of amounts sufficient to protect the
yield to the Banks with respect to Eurodollar Loans, including, but not limited
to, Sections 9.3 and 9.4 hereof, shall survive the termination of this Agreement
and the payment of the Notes for a period of one year.

Section 11.6. Documentary Taxes. Although the Borrowers are of the opinion that
no documentary or similar taxes are payable in respect of this Agreement or the
Notes, the Borrowers agree that they will pay such taxes, including interest and
penalties, in the event any such taxes are assessed irrespective of when such
assessment is made and whether or not any credit is then in use or available
hereunder.

Section 11.7. Representations. All representations and warranties made herein or
in certificates given pursuant hereto shall survive the execution and delivery
of this Agreement and of the Notes, and shall continue in full force and effect
with respect to the date as of which they were made and as reaffirmed on the
date of each borrowing or request for L/C and as long as any credit is in use or
available hereunder.

Section 11.8. Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing (including, without
limitation, notice by telecopy) and shall be given to the relevant party at its
address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the Agent and
the Borrowers pursuant to this Section 11.8, by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Banks and the Agent shall be addressed to their
respective addresses or telecopier numbers set forth on the signature pages
hereof, and to the Borrowers to:

 

4845 US Highway 271 N

Pittsburg, Texas 75686

Attention:

   Richard A. Cogdill

Telephone:

   (903) 434-1505

Telecopy:

   (972) 290-8950

With a copy to:

Baker & McKenzie LLP

4500 Trammell Crow Center

2001 Ross Avenue

Attention:

   Alan G. Harvey

Telephone:

   (214) 978-3047

Telecopy:

   (214) 965-5902

 

-73-



--------------------------------------------------------------------------------

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

Section 11.9. Costs and Expenses; Indemnity. The Borrowers agree to pay on
demand all costs and expenses of the Agent, in connection with the negotiation,
preparation, execution and delivery of this Agreement, the Notes and the other
instruments and documents to be delivered hereunder or in connection with the
transactions contemplated hereby, including the fees and expenses of Chapman and
Cutler LLP, special counsel to the Agent; all costs and expenses of the Agent
(including attorneys’ fees) incurred in connection with any consents or waivers
hereunder or amendments hereto, and all costs and expenses (including attorneys’
fees), if any, incurred by the Agent, the Banks or any other holders of a Note
or any Bond Reimbursement Obligation or any Reimbursement Obligation in
connection with the enforcement of this Agreement or the Notes and the other
instruments and documents to be delivered hereunder. The Borrowers agree to
indemnify and save harmless the Banks and the Agent from any and all
liabilities, losses, costs and expenses incurred by the Banks or the Agent in
connection with any action, suit or proceeding brought against the Agent or any
Bank by any Person which arises out of the transactions contemplated or financed
hereby or by the Notes, or out of any action or inaction by the Agent or any
Bank hereunder or thereunder, except for such thereof as is caused by the gross
negligence or willful misconduct of the party indemnified. The provisions of
this Section 11.9 shall survive payment of the Notes, Bond Reimbursement
Obligations and Reimbursement Obligations and the termination of the Revolving
Credit Commitments hereunder.

Section 11.10. Counterparts. This Agreement may be executed in any number of
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument. One or more of the Banks may execute a
separate counterpart of this Agreement which has also been executed by the
Company, and this Agreement shall become effective as and when all of the Banks
have executed this Agreement or a counterpart thereof and lodged the same with
the Agent.

Section 11.11. Successors and Assigns. This Agreement shall be binding upon each
of the Borrowers and the Banks and their respective successors and assigns, and
shall inure to the benefit of the Borrowers and each of the Banks and the
benefit of their respective successors and assigns, including any subsequent
holder of any Note, Bond Reimbursement Obligation or Reimbursement Obligation.
The Borrowers may not assign any of its rights or obligations hereunder without
the written consent of the Banks.

Section 11.12. No Joint Venture. Nothing contained in this Agreement shall be
deemed to create a partnership or joint venture among the parties hereto.

 

-74-



--------------------------------------------------------------------------------

Section 11.13. Severability. In the event that any term or provision hereof is
determined to be unenforceable or illegal, it shall deemed severed herefrom to
the extent of the illegality and/or unenforceability and all other provisions
hereof shall remain in full force and effect.

Section 11.14. Table of Contents and Headings. The table of contents and section
headings in this Agreement are for reference only and shall not affect the
construction of any provision hereof.

Section 11.15. Participants. Each Bank shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made, and/or Revolving Credit Commitment and
participations in L/Cs, Bond L/Cs, Bond Reimbursement Obligations and
Reimbursement Obligations held, by such Bank at any time and from time to time,
and to assign its rights under such Loans, participations in L/Cs, Bond L/Cs,
Bond Reimbursement Obligations and Reimbursement Obligations or the Notes
evidencing such Loans to one or more other Persons; provided that no such
participation shall relieve any Bank of any of its obligations under this
Agreement, and any agreement pursuant to which such participation or assignment
of a Note or the rights thereunder is granted shall provide that the granting
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrowers under the Loan Documents, including, without limitation, the
right to approve any amendment, modification or waiver of any provision thereof,
except that such agreement may provide that such Bank will not agree without the
consent of such participant or assignee to any modification, amendment or waiver
of this Agreement that would (A) increase any Revolving Credit Commitment of
such Bank, or (B) reduce the amount of or postpone the date for payment of any
principal of or interest on any Loan, Bond Reimbursement Obligation or
Reimbursement Obligation or of any fee payable hereunder in which such
participant or assignee has an interest or (C) reduce the interest rate
applicable to any Loan or other amount payable in which such participant or
assignee has an interest or (D) release any collateral security for or guarantor
(if any) for any of the Borrowers’ indebtedness, obligations and liabilities
under the Loan Documents, and provided further that no such assignee or
participant shall have any rights under this Agreement except as provided in
this Section 11.15, and the Agent shall have no obligation or responsibility to
such participant or assignee, except that nothing herein provided is intended to
affect the rights of an assignee of a Note to enforce the Note assigned. Any
party to which such a participation or assignment has been granted shall have
the benefits of Section 1.10, Section 9.3 and Section 9.4 hereof but shall not
be entitled to receive any greater payment under any such Section than the Bank
granting such participation or assignment would have been entitled to receive
with respect to the rights transferred.

Section 11.16. Assignments. (a) Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans, Reimbursement Obligations and Bond Reimbursement Obligations at
the time owing to it, including any participation interests in any L/Cs, the
Bond LC and any of the foregoing held by it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Bank’s Revolving Credit Commitment and the Revolving
Credit Loans

 

-75-



--------------------------------------------------------------------------------

and participation interest in the Swing Loans, Bond Reimbursement Obligations,
Reimbursement Obligations, Bond L/Cs and L/Cs or in the case of an assignment to
a Bank, an Affiliate of a Bank or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in subsection (a)(i)(A) of this
Section, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Revolving Credit Loans and participation interest in Swing
Loans, Bond Reimbursement Obligations, Reimbursement Obligations, the Bond L/C
and L/Cs outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Loans and participation interest in Swing Loans, Bond
Reimbursement Obligations, Reimbursement Obligations, the Bond L/Cs and L/Cs of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Agent or, if “Effective Date” is specified in the Assignment and Acceptance,
as of the Effective Date) shall not be less than $5,000,000, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans, or
the Revolving Credit Commitment (which for this purpose includes Revolving
Credit Loans and participation interest in Swing Loans, Bond Reimbursement
Obligations, Reimbursement Obligations, the Bond L/C and L/Cs outstanding
thereunder) assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.16(a)(i)(B) and, in addition:

(a) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund;

(b) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Bank with a Revolving Credit Commitment, an Affiliate of such Bank
or an Approved Fund with respect to such Bank;

(c) the consent of Bank of Montreal as an L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(d) the consent of the Swing Bank (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Swing Loans
(whether or not then outstanding).

 

-76-



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 payable by the assignee or the assignor, and the
assignee, if it is not a Bank, shall deliver to the Agent an Administrative
Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 11.16(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 11.5 and 11.9 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with
Section 11.15 hereof.

(b) Register. The Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in Chicago, Illinois, a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Agent, and the Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.

(c) Any Bank may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Bank from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Bank as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

 

-77-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Bank assigns all of its Revolving Credit Commitments and Revolving Credit Loans
pursuant to subsection (a) above, the Swing Bank may terminate the Swing Line.
In the event of such termination of the Swing Line, the Company shall be
entitled to appoint another Bank to act as the successor Swing Bank hereunder
(with such Bank’s consent); provided, however, that the failure of the Company
to appoint a successor shall not affect the resignation of the Swing Bank. If
the Swing Bank terminates the Swing Line, it shall retain all of the rights of
the Swing Bank provided hereunder with respect to Swing Loans made by it and
outstanding as of the effective date of such termination, including the right to
require the Banks to make Revolving Credit Loans or fund participations in
outstanding Swing Loans pursuant to Section 1.20 hereof.

Section 11.17. Sharing of Payments. Each Bank agrees with each other Bank that
if such Bank shall receive and retain any payment, whether by set-off or
application of deposit balances or otherwise (“Set-Off”), on any Loan, Bond
Reimbursement Obligation, Reimbursement Obligation or other amount outstanding
under this Agreement in excess of its ratable share of payments on all Loans,
Bond Reimbursement Obligations, Reimbursement Obligations and other amounts then
outstanding to the Banks, then such Bank shall purchase for cash at face value,
but without recourse, ratably from each of the other Banks such amount of the
Loans, Bond Reimbursement Obligations and Reimbursement Obligations held by each
such other Bank (or interest therein) as shall be necessary to cause such Bank
to share such excess payment ratably with all the other Banks; provided,
however, that if any such purchase is made by any Bank, and if such excess
payment or part thereof is thereafter recovered from such purchasing Bank, the
related purchases from the other Banks shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest. Each Bank’s ratable share of any such Set-Off shall be
determined by the proportion that the aggregate principal amount of Loans, Bond
Reimbursement Obligations and Reimbursement Obligations then due and payable to
such Bank bears to the total aggregate principal amount of Loans, Bond
Reimbursement Obligations and Reimbursement Obligations then due and payable to
all the Banks.

Section 11.18. Replacement of Holdout Bank. If any action to be taken by the
Banks or the Agent hereunder requires the consent, authorization, or agreement
of all Banks or the Required Banks, and a Bank (“Holdout Bank”) fails to give
its consent, authorization, or agreement the effect of which prevents the
approval of such action, then the Agent, upon at least five (5) Business Days
prior irrevocable notice to the Holdout Bank, may permanently replace the
Holdout Bank with one or more Eligible Assignees (each, a “Replacement Bank”),
and the Holdout Bank shall have no right to refuse to be replaced hereunder.
Such notice to replace the Holdout Bank shall specify an effective date for such
replacement, which date shall not be later than fifteen (15) Business Days after
the date such notice is given. Prior to the effective date of such replacement,
the Holdout Bank and each Replacement Bank shall execute and deliver a
Assignment

 

-78-



--------------------------------------------------------------------------------

and Acceptance, subject only to the Holdout Bank being repaid its full share of
the outstanding Revolving Credit Commitment, funding losses and all interest,
fees, expenses, charges and other amounts payable by Borrower pursuant to the
Loan Documents without any premium, discount, or penalty of any kind whatsoever.
If the Holdout Bank shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Bank shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Bank shall be made in accordance with
the terms of Section 11.16 hereof and this Section. Until such time as the
Replacement Banks shall have acquired all of the Commitment Percentage of the
Holdout Bank hereunder and under the other Loan Documents, the Holdout Bank
shall remain obligated to provide the Holdout Bank’s Commitment Percentage of
the Revolving Credit Commitment.

Section 11.19. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 11.19(b) hereof, each payment
by the Borrowers under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which any Borrower is domiciled, any jurisdiction from which any Borrower
makes any payment, any jurisdiction in which any Foreign Borrower is organized,
or (in each case) any political subdivision or taxing authority thereof or
therein. If any such withholding is so required, the Borrowers shall make the
withholding, pay the amount withheld to the appropriate governmental authority
before penalties attach thereto or interest accrues thereon, and forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Bank and the Agent free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount which
that Bank or the Agent (as the case may be) would have received had such
withholding not been made. The Borrowers shall not be required to pay any
additional amounts payable to a Bank hereunder with respect to any amount
payable by the Company under the Loan Documents at the time such Bank becomes a
party to this Agreement, except to the extent such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Company with respect to such taxes pursuant to this Section 11.19. If the Agent
or any Bank pays any amount in respect of any such taxes, penalties or interest,
the Borrowers shall reimburse the Agent or such Bank for that payment on demand
in the currency in which such payment was made. If the Borrowers pays any such
taxes, penalties or interest, they shall deliver official tax receipts
evidencing that payment or certified copies thereof to the Bank or Agent on
whose account such withholding was made (with a copy to the Agent if not the
recipient of the original) on or before the thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions. Each Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrowers and the Agent on or before the date the initial Loan is made
hereunder or, if later, the date such financial institution becomes a Bank
hereunder, two duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Bank and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Bank from the Company,
including fees, pursuant to the Loan Documents and the Company’s indebtedness,
obligations and liabilities thereunder) or Form W-8 ECI (relating to all amounts
to be received by such Bank from the Company, including fees, pursuant to the
Loan Documents and the Obligations) of the United States Internal Revenue
Service or (ii) solely if such Bank is claiming exemption from United States
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, and a certificate representing that
such Bank is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Company and is not a controlled foreign corporation

 

-79-



--------------------------------------------------------------------------------

related to the Company (within the meaning of Section 864(d)(4) of the Code)
along with such other additional forms as the Company or the Agent may
reasonably require to establish the availability of such exemption. Thereafter
and from time to time, each Bank shall submit to the Company and the Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Company in a written notice, directly or through the Agent,
to such Bank and (ii) required under then-current United States law or
regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Bank from the Company, including
fees, pursuant to the Loan Documents or the Company’s indebtedness, obligations
and liabilities under the Loan Documents. Upon the request of the Company or the
Agent, each Bank that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Company and the Agent a
certificate to the effect that it is such a United States person.

(c) Inability of Bank to Submit Forms. If any Bank determines, as a result of
any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Company or the Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) of this Section 11.19 or that such Bank is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Bank shall promptly notify the Company and Agent of such fact and the Bank
shall to that extent not be obligated to provide any such form or certificate
and will be entitled to withdraw or cancel any affected form or certificate, as
applicable.

(d) In the event that the Borrowers is required to pay any amounts with respect
to taxes, penalties or interest pursuant to this Section 11.19 with respect to
amounts payable by the Company under the Loan Documents to a Bank, the Company
shall have the right but not the obligation, at its expense, upon notice to such
Bank and the Agent, to (i) require such Bank to, and such Bank promptly shall,
assign and delegate, without recourse (in accordance with and subject to the
provisions o this Agreement), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Bank, if a Bank accepts such assignment) or (ii) reduce the
Revolving Credit Commitment of such Bank to zero and make any necessary
prepayments under this Agreement to such Bank in connection with such
termination of such Bank’s Revolving Credit Commitment.

Section 11.20. Jurisdiction; Venue; Waiver of Jury Trial. EACH BORROWER HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS COURT SITTING IN CHICAGO
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH BORROWER IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWERS, THE AGENT, AND THE BANKS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

-80-



--------------------------------------------------------------------------------

Section 11.21. Lawful Rate. All agreements between the Borrowers, the Agent and
each of the Banks, whether now existing or hereafter arising and whether written
or oral, are expressly limited so that in no contingency or event whatsoever,
whether by reason of demand or acceleration of the maturity of any of the
indebtedness hereunder or otherwise, shall the amount contracted for, charged,
received, reserved, paid or agreed to be paid to the Agent or each Bank for the
use, forbearance, or detention of the funds advanced hereunder or otherwise, or
for the performance or payment of any covenant or obligation contained in any
document executed in connection herewith (all such documents being hereinafter
collectively referred to as the “Credit Documents”), exceed the highest lawful
rate permissible under applicable law (the “Highest Lawful Rate”), it being the
intent of the Borrowers, the Agent and each of the Banks in the execution hereof
and of the Credit Documents to contract in strict accordance with applicable
usury laws. If, as a result of any circumstances whatsoever, fulfillment by the
Borrowers of any provision hereof or of any of such documents, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by applicable usury law or result in the Agent or any
Bank having or being deemed to have contracted for, charged, reserved or
received interest (or amounts deemed to be interest) in excess of the maximum,
lawful rate or amount of interest allowed by applicable law to be so contracted
for, charged, reserved or received by the Agent or such Bank, then, ipso facto,
the obligation to be fulfilled by the Borrowers shall be reduced to the limit of
such validity, and if, from any such circumstance, the Agent or such Bank shall
ever receive interest or anything which might be deemed interest under
applicable law which would exceed the Highest Lawful Rate, such amount which
would be excessive interest shall be refunded to the Borrowers or, to the extent
(a) permitted by applicable law and (b) such excessive interest does not exceed
the unpaid principal balance of the Notes and the amounts owing on other
obligations of the Borrowers to the Agent or any Bank under any Loan Document
applied to the reduction of the principal amount owing on account of the Notes
or the amounts owing on other obligations of the Borrowers to the Agent or any
Bank under any Loan Document and not to the payment of interest. All interest
paid or agreed to be paid to the Agent or any Bank shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full period of the indebtedness hereunder until payment in full
of the principal of the indebtedness hereunder (including the period of any
renewal or extension thereof) so that the interest on account of the
indebtedness hereunder for such full period shall not exceed the highest amount
permitted by applicable law. This paragraph shall control all agreements between
the Borrowers, the Agent and the Banks.

Section 11.22. Governing Law. (a) THIS AGREEMENT AND THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, EXCEPT TO THE EXTENT PROVIDED IN
SECTION 11.22(b) HEREOF AND TO THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA MAY OTHERWISE APPLY.

(b) NOTWITHSTANDING ANYTHING IN SECTION 11.21(a) HEREOF TO THE CONTRARY, NOTHING
IN THIS AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
CONSTITUTE A WAIVER OF ANY RIGHTS WHICH THE BORROWERS, THE AGENT OR ANY OF THE
BANKS MAY HAVE UNDER THE NATIONAL BANK ACT OR OTHER APPLICABLE FEDERAL LAW.

 

-81-



--------------------------------------------------------------------------------

Section 11.23. Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWERS,
ANY SUBSIDIARY OR ANY GUARANTOR AGAINST ANY BANK OR ITS AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES IN RESPECT OF ANY BREACH OR WRONGFUL CONDUCT (WHETHER THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY LAW) IN CONNECTION
WITH, ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND
RELATIONSHIPS ESTABLISHED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH. THE COMPANY,
EACH SUBSIDIARY AND EACH GUARANTOR HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE
UPON SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

Section 11.24. Nonliability of Lenders. The relationship between the Borrowers
and the Banks is, and shall at all times remain, solely that of borrower and
lenders, and the Banks and the Agent neither undertake nor assume any
responsibility or duty to the Borrowers to review, inspect, supervise, pass
judgment upon, or inform the Borrowers of any matter in connection with any
phase of the Borrowers’ business, operations, or condition, financial or
otherwise. The Borrowers shall rely entirely upon its own judgment with respect
to such matters, and any review, inspection, supervision, exercise of judgment,
or information supplied to the Borrowers by any Bank or the Agent in connection
with any such matter is for the protection of the Bank and the Agent, and
neither the Borrowers nor any third party is entitled to rely thereon.

Section 11.25. No Oral Agreements. THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS EXECUTED CONTEMPORANEOUSLY HEREWITH, REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 11.26. Amendment and Restatement. This Agreement amends and restates the
Original Credit Agreement and is not intended to be or operate as a novation or
an accord and satisfaction of the Original Credit Agreement or the obligations
of the Company evidenced or provided for thereunder. Without limiting the
generality of the foregoing, the Company agrees that notwithstanding the
execution and delivery of this Agreement and the Security Agreement, the liens
previously granted to the Agent pursuant to the Security Agreement shall be and
remain in full force and effect and that any rights and remedies of the Agent
thereunder and obligations of the Company thereunder shall be and remain in full
force and effect, shall not be affected, impaired or discharged thereby and
shall secure all of the Company’s indebtedness, obligations and liabilities to
the Agent and the Banks under the Original Credit Agreement as amended and
restated hereby. Nothing herein contained shall in any manner affect or impair
the priority of the liens created and provided for by the Security Agreement as
to the indebtedness, obligations and liabilities that would be secured thereby
prior to giving effect hereto.

Section 11.27. USA Patriot Act. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Company that pursuant to the requirements
of the Act, it is required to obtain, verify, and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank to identify the Company
in accordance with the Act.

 

-82-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

PILGRIM’S PRIDE CORPORATION By  

/s/ Richard A. Cogdill

  Its Chief Financial Officer TO-RICOS, LTD. By  

/s/ Richard A. Cogdill

  Its Executive Vice President, Treasurer and Assistant Secretary TO-RICOS
DISTRIBUTION, LTD. By  

/s/ Richard A. Cogdill

  Its Executive Vice President, Treasurer and Assistant Secretary

Accepted and Agreed to as of the day and year last above written.

 

BANK OF MONTREAL, as Agent By  

/s/ David J. Bechstein

  Its Vice President

 

Address:  

115 South LaSalle Street

Chicago, Illinois 60603

Attention:   Food Group Telecopy:   (312) 765-1624 Telephone:   (312) 461-3776

Pilgrim’s Pride Corporation

Signature Page to Fourth Amended and Restated Secured Credit Agreement



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC., individually and as Swing Bank By  

/s/ David J. Bechstein

  Its Vice President

 

Address:  

115 South LaSalle Street

Chicago, Illinois 60603

Attention:   Food Group Telecopy:   (312) 765-1624 Telephone:   (312) 461-3776

 

HARRIS N.A., as successor by merger to Harris Trust and Savings Bank, in its
capacity as Bond L/C issuer and L/C Issuer, and as the resigning Agent and
Departing Bank By  

/s/ David J. Bechstein

  Its Vice President

 

Address:

 

111 West Monroe Street

Chicago, Illinois 60690

Attention:   Food Group Telecopy:   (312) 765-1624 Telephone:   (312) 461-3776

 

SUNTRUST BANK, individually and as Syndication Agent By  

/s/ Hugh Brown

  Its Vice President

 

Address:  

303 Peachtree Street

Atlanta, Georgia 30308

Attention:   Mr. Hugh E. Brown Telecopy:   (404) 230-5305 Telephone:   (404)
658-4227

Pilgrim’s Pride Corporation

Signature Page to Fourth Amended and Restated Secured Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually and as Co-Documentation Agent By  

/s/ illegible

  Its Vice President

 

Address:  

950 Seventeenth Street

Suite 350

Denver, Colorado 80202

Attention:  

Alan V. Schuler

Telecopy:   (303) 585-4903 Telephone:   (303) 585-4903

 

WELLS FARGO BANK NATIONAL ASSOCIATION, individually and as Co-Documentation
Agent By  

/s/ Jeff S. Millican

  Its Vice President

 

Address:   905 South Fillmore Street, Suite 701 Amarillo, Texas 79101 Attention:
  Mr. Jeff S. Millican Telecopy:   (806) 337-1210 Telephone:   (806) 370-3770

 

ING CAPITAL LLC By  

/s/ Lina A. Garcia

  Its Vice President By  

 

    Its  

 

 

Address:   1325 Avenue of the Americas   New York, New York 10019 Attention:  
William Redmond Telecopy:   (646) 424-6390 Telephone:   (646) 424-6639

Pilgrim’s Pride Corporation

Signature Page to Fourth Amended and Restated Secured Credit Agreement



--------------------------------------------------------------------------------

 

CREDIT SUISSE, Cayman Islands Branch By  

/s/ Karl Studer

  Karl Studer, Director By  

/s/ Alain Schmidt

  Alain Schmidt, Assistant Vice President

 

Address:   11 Madison Avenue   New York, New York 10010 Attention:   Karl Studer
Telecopy:   (212) 743-1894 Telephone:   (212) 325-9163

 

BANK OF AMERICA N.A. By  

/s/ illegible

  Its  

Vice President

 

Address:  

901 Main St. 68th Floor

 

Dallas, TX 75202-3714

Attention:  

 

 

Telecopy:   (214)  

209-9562

    Telephone:   (214)  

209-3227

   

 

CALYON NEW YORK BRANCH By  

/s/ illegible

  Its  

Director

By  

/s/ illegible

  Its  

Managing Director

 

Address:  

227 West Monroe

 

Chicago, Illinois 60606

Attention:  

Matt Helm

Telecopy:   (312)  

641-0527

    Telephone:   (312)  

641-0500

   

Pilgrim’s Pride Corporation

Signature Page to Fourth Amended and Restated Secured Credit Agreement



--------------------------------------------------------------------------------

NATIXIS NEW YORK BRANCH By  

/s/ Alise Trani

  Its  

Associate Director

By  

/s/ Stephen A. Jendras

  Its  

Managing Director

 

Address:  

1251 Avenue of the Americas

 

New York, N.Y. 10020

Attention:  

Juliette Baviere/Steve Jendras

Telecopy:   (212)  

872-5128/5157

  Telephone:   (212)  

872-5162

 

 

JP MORGAN CHASE BANK, N.A. By  

/s/ Barbara R. Marks

    Its  

Vice President

 

Address:  

270 Park Ave.

 

NY, NY 10017

Attention:  

 

Telecopy:   (        )  

 

  Telephone:   (212)  

270-3835

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS By  

/s/ Scottye Lindsey

    Its  

Director

By  

/s/ Evelyn Thierry

    Its  

Vice President

 

Address:  

60 Wall St.

 

NY, NY 10005

Attention:  

Scottye Lindsey

Telecopy:   (212)  

280-6115

  Telephone:   (212)  

797-5692

 

Pilgrim’s Pride Corporation

Signature Page to Fourth Amended and Restated Secured Credit Agreement



--------------------------------------------------------------------------------

WITHDRAWAL OF DEPARTING LENDERS

Upon the satisfaction of the conditions precedent set forth in Section 6.3 of
this Agreement (the “Effective Date”), (1) the Banks shall make Revolving Credit
Loans under this Agreement in an aggregate principal amount equal to the
aggregate principal amount of all loans made by the Departing Banks under the
Original Credit Agreement that are outstanding on the Effective Date (the
“Departing Banks’ Loans”), the proceeds of which Revolving Credit Loans shall be
applied to the payment in full on the Effective Date of the Departing Banks’
Loans, (2) the Banks shall purchase from the Departing Banks, and the Departing
Banks shall sell to the Banks, all of the Departing Banks’ participations in
L/Cs, the Bond L/C, Reimbursement Obligations and Bond Reimbursement Obligations
under the Original Credit Agreement, and (3) the Departing Banks’ commitments to
extend credit to or for the account of the Company under the Original Credit
Agreement shall terminate, provided that Harris shall remain a party to this
Agreement in its capacity as an L/C Issuer and as the Bond L/C issuer. The above
described Revolving Credit Loans and purchase of participations by the Banks
shall be made by the Banks in such amounts so that after giving effect thereto
each Bank shall hold its Commitment Percentage of all outstanding Loans and
participations in L/Cs, the Bond L/C, Reimbursement Obligations and Bond
Reimbursement Obligations under this Agreement. The Company will pay on the
Effective Date all accrued interest on the Departing Banks’ Loans and all other
fees and other amounts due to the Departing Banks under the Original Credit
Agreement, including without limitation accrued and unpaid commitment fees,
letter of credit fees and all amounts, if any, payable under Section 9.4 of the
Original Credit Agreement with respect to the prepayment of the Departing Banks’
Loans. Upon payment in full of all principal of and accrued interest on the
Departing Banks’ Loans and all such other amounts due to the Departing Banks
under the Original Credit Agreement and the purchase by the Banks of all of the
Departing Banks’ participations in L/Cs, the Bond L/C, Reimbursement Obligations
and Bond Reimbursement Obligations under the Original Credit Agreement, each of
the Departing Banks shall cease to be a party to the Original Credit Agreement
and shall have no rights or obligations thereunder or hereunder except for its
rights under Sections 9.3, 9.4 and 11.9 of the Original Credit Agreement which
shall continue unaffected by this Agreement, provided that Harris shall remain a
party to this Agreement in its capacity as an L/C Issuer and as the issuer of
the Bond L/C and shall have all of the rights and obligations of an L/C Issuer
and of the issuer of the Bond L/C hereunder and under the other Loan Documents.



--------------------------------------------------------------------------------

HARRIS N.A. By  

/s/ David J. Bechstein

Name  

David J. Bechstein

Title  

Vice President

REGIONS BANK By  

/s/ Mark Burr

Name  

Mark Burr

Title  

Senior Vice President

COBANK, ACB By  

/s/ Jim Stutzman

Name  

Jim Stutzman

Title  

Vice President